Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 1 of 214

1 || LITTLER MENDELSON, P.C.
ANGELA J. RAFOTH, Bar No. 241966
2 || 333 Bush Street, 34th Floor

San Francisco, CA 94104

3 || Telephone: 415.433.1940

Email: arafoth@littler.com

4
5 || LITTLER MENDELSON, P.C.
IRENE V. FITZGERALD, Bar No. 266949
6 || 5200 North Palm Avenue, Suite 302
Fresno, CA 93704.2225
7 |} Telephone: 559.244.7500
Facsimile: 559.244.7525
8 || Email: ifitzgerald@littler.com
9 | Attorneys for Defendant
L’OREAL USA S/D, INC.
10
11 UNITED STATES DISTRICT COURT
12 EASTERN DISTRICT OF CALIFORNIA
13 FRESNO DIVISION
14

15 || ANGELA CONTI and JUSTINE MORA, Case No.
individuals, on behalf of themselves, and

 

16 || on behalf of ail persons similarly situated, DEFENDANT L’OREAL USA S/D, INC.’S
NOTICE OF REMOVAL
17 Plaintiffs,
18 || vy.
19 || L?OREAL USA S/D, INC., a Corporation;
and DOES 1 through 50, inclusive, Second Amended Complaint Filed in State
20 Court: April 30, 2019
Defendant. Fresno County Superior Court Case No.
21 18CECG00816

 

22
23 | TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFFS:

24 Defendant L’OREAL USA S/D, INC., a Corporation (“Defendant”), by and through
25 || the undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of
26 || the removal of this lawsuit from the Superior Court of the State of California, County of Fresno, to the
27 || United States District Court for the Eastern District of California. In support of its Notice of Removal,
28 || Defendant respectfully submits to this Honorable Court:

-ITFLER MENDELSON, PC.

3200 Her Palm Aran (No ) DEFENDANT L’OREAL USA $/D, INC.’S
Frenne, CA O3T04 2225 ; NOTICE OF REMOVAL

 

S89 244 1500

 
Oo CO sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

LITTLER MENDELSON, Pt
$200 North Pain Avenue
Sunte 302
Figano GA O3704 9275
O59 244 TS00

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 2 of 214

STATE COURT ACTION

 

On or about March 6, 2018, Plaintiffs Angela Conti and Justine Mora (“Plaintiffs”)
filed an action in the Fresno County Superior Court entitled ANGELA CONTI and JUSTINE MORA
v. L;OREAL USA S/D, INC., a Corporation; and Does 1 through 50, Inclusive, Superior Court of the
State of California in and for the County of Fresno, Case No. 18CECG00816, which, together with
Defendant’s Answer, and the subsequently filed First Amended Complaint and Answer thereto, is
attached hereto as Exhibit “A.” On April 12, 2019 the Superior Court entered an Order permitting
Plaintiffs to file a Second Amended Complaint and providing Defendant with thirty (30) days from
the date of service to respond. (Attached hereto as Exhibit “B”.) Plaintiffs subsequently filed and
served on Defendant the Second Amended Complaint (“SAC”) for the first time adding claims under
the Federal Labor Standards Act (“FLSA”), attached hereto as Exhibit “C”, on April 30, 2019. On
May 28, 2019, Defendant filed an Answer to the SAC, attached hereto as Exhibit “D”.

The SAC purports to assert eight (8) class, collective, and representative causes of |
action for violation of California and Federal law, failure to pay overtime wages, failure to provide
required meal periods, failure to provide required rest periods, failure to provide itemized wage
statements, failure to provide wages when due, violation of the Private Attorney General Act, and a
separate FLSA claim for failure to pay overtime.

The following pleadings and Orders have also been filed with the Superior Court for
the County of Fresno including: a Summons, Civil Case Cover Sheet, Notice of Case Management
Conference, and Case Management Minute Orders. Copies of these documents are attached as Exhibit
“p>

TIMELINESS OF NOTICE OF REMOVAL

An action may be removed from state court by filing a notice of removal, together with
a copy of all process, pleadings, and orders served on the defendant, within thirty days of defendant
receiving an “an amended pleading... from which it may first be ascertained that the case is one which
is or has become removable.” 28 U.S.C. § 1446(b)(3). Service of the SAC was effective April 30,
2019.
ffi

 

(No. ) 2 DEFENDANT L’OREAL USA S/D, INC.’S
. ‘ NOTICE OF REMOVAL
oO CSO SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
$200 Moth Palm Avenue

 

Suite 303
Freano, CA 03704 2225
559 245 7500

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 3 of 214

VENUE

Pursuant to 28 U.S.C. § 1391 (a) and 28 U.S.C. § 1441, venue is proper in the United
States District Court for the Eastern District of California insofar as Defendant conducts business
within Fresno County, California, which is where Plaintiffs were employed, where the instant action
was originally filed, and which is within this Court’s jurisdiction.

NOTICE TO PLAINTIFFS

As required by 28 U.S.C. § 1446(d), Defendant provided written notice of the filing of
this Notice of Removal to Plaintiffs. (Defendant's Notice to Adverse Party of Removal to Federal
Court, attached as Exhibit “F.”)

NOTICE TO THE FRESNO COUNTY SUPERIOR COURT

Defendant also filed this Notice of Removal with the Clerk of the Fresno County
Superior Court. (Notice to State Court of Removal of Civil Action to Federal Court, attached as Exhibit
“G").

FEDERAL QUESTION JURISDICTION

28 U.S.C. Section 1331 provides as follows: “The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

This action is a civil action over which this Court has original jurisdiction based upon
the existence of a federal question pursuant to 28 U.S.C. § 1331, and is one which may be removed to
this Court pursuant to the provisions of 28 U.S.C. § 1441 (because it is a civil action that presents a
federal question as set forth below).

In this action arising out of Plaintiffs’ employment with Defendant, the Complaint
expressly alleges a claim for relief for violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201,
207, and 216 and expressly asks for damages to be awarded under those sections. (See Exhibit “B,”
Tj 96-106.) The FLSA is a federal statute which, in part, governs payment of overtime wages. See
29 U.S.C. §§ 207(a) and 216(b). As such, this Court has original jurisdiction under Section 1331 asa
cause of action “arising under the Constitution, laws, or treaties of the United States.”
‘ff
‘tf

(No. ) 3 DEFENDANT L’OREAL USA S/D, INC.’S
. ‘ NOTICE OF REMOVAL

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 4 of 214

1 Accordingly, this case may be removed to this Court by Defendant pursuant to Section
2 || 1331 and 28 U.S.C. section 1441(b) because it is a civil action that arises under the laws of the United
3 || States.

4 Plaintiffs’ other claims for violations of California overtime and other wage-and-hour

5 |) laws, are related to Plaintiffs’ employment with Defendant, are based on the same facts, events,

6 || transactions and occurrences as Plaintiffs’ FLSA-based claim, and are so related to Plaintiffs’ FLSA-
7 || based claim as to form part of the same case and controversy. Therefore, the Court has supplemental
8 || jurisdiction over these claims pursuant to 28 U.S.C. section 1367(a). Additionally, the Court has
9 || jurisdiction of the remaining claims pursuant to 28 U.S.C. section 1441(c).

10

ll |} Dated: May ay, 2019 LITTLER MENDELSON, P.C.

" ANGELA J. RAFOTH

13
By: KL
] - FITZGERALD

IS Attorneys for Defendant

16 L’OREAL USA S/D, INC.

17 || FIRMWIDE:164562702.1 054993,1110
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, Pc

ero ANG, 5 4 DEFENDANT L’OREAL USA SID, INC.’S
Fog an NOTICE OF REMOVAL

 

349 744 750

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 5 of 214

EXHIBIT “A”
Oo fo SN DB tr F&F WH NHN =

N Ww WM NH NHN NH PO NH HY =| HE FEF FEF EF Ee Oi eSellrc ES|llU Eh
oo sF OA UN FF WY NB SH CO CO CO HS DH F&F WH NY =| S&S

Kyle R. Nordrehaug (State Bar #205975}
Aparajit Bhowmik (State Bar #248066)
2255 Calle Clara
La Jolla, CA 92037
Telephone: oe 8)551-1223
Facsimile: (858) 551-1232
Website: www. bamlawca.com

Attorneys for Plaintiffs

ANGELA CONTI and JUSTINE MORA,
individuals, on behalf of themselves, and
on behalf of all persons similarly situated,

Plaintiffs,
VS.

L’OREAL USA S/D, INC., a Corporation;
and Does 1 through 50, Inclusive,

Defendants.

 

 

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 6 of 214

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
Norman B. Blumenthal (State Bar #068687)

E-FILED
3/6/2018 2:30 PM

FRESNO COUNTY SUPERIOR COURT
By: R Garcia, Deputy

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO

Case No, 18CECG00816

 

CLASS ACTION COMPLAINT FOR:

1. UNFAIR COMPETITION IN
VIOLATION OF CAL. BUS. & PROF.
CODE §§ 17200, et seq.;

2. FAILURE TO PAY OVERTIME
WAGES IN VIOLATION OF CAL.
LAB. CODE §§ 510, et seq.;

3. FAILURE TO PROVIDE REQUIRED
MEAL PERIODS IN VIOLATION OF
CAL. LAB. CODE §§ 226.7 & 512 AND
THE APPLICABLE IWC WAGE
ORDER;

4. FAJLURE TO PROVIDE REQUIRED
REST PERIODS IN VIOLATION OF
CAL, LAB, CODE §§ 226.7 & 512 AND
THE APPLICABLE IWC WAGE
ORDER;

5. FAILURE TO PROVIDE

ACCURATE ITEMIZED STATEMENTS
IN VIOLATION OF CAL. LAB, CODE §
226; and,

6. FAILURE TO PROVIDE WAGES
WHEN DUE IN VIOLATION OF CAL.
LAB, CODE §§ 201, 202 AND 203.

DEMAND FOR A JURY TRIAL

1

CLASS ACTION COMPLAINT

 
Co fo S41 DO Ww Ff WD NHN

Nm NM &M BM NB NB ORD ON NR i i i ll
oo ~s A th ek BH HSH OCOOOOHlUlUOUlUlUO lUlllUCULR lh OCU

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 7 of 214

Plaintiffs Angela Conti and Justine Mora (“PLAINTIFFS”), individuals, on behalf of
themselves and all other similarly situated current and former employees, allege on information
and belief, except for their own acts and knowledge which are based on personal knowledge,

the following:

THE PARTIES

l. Defendant L’Oreal USA S/D, Inc. ““DEFENDANT”) is a Corporation and at all
relevant times mentioned herein conducted and continues to conduct substantial and regular
business throughout California.

2. DEFENDANT was founded in 1999, DEFENDANT’s line of business includes
the retail sale of specialized lines of merchandise.

3. Plaintiff Conti was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from June of 2010 to December
8, 2017.

4. Plaintiff Mora was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from July of 2015 to November
of 2017.

5. PLAINTIFFS bring this Class Action on behalf of themselves and a California
class, defined as all individuals who are or previously were employed by DEFENDANT in
California and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time
during the period beginning four (4) years prior to the filing of this Complaint and ending on
the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”).

6. PLAINTIFFS bring this Class Action on behalf of themselves and a
CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their losses
incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT?’s uniform policy
and practice which failed to lawfully compensate these employees for all their overtime worked.

DEFENDANT’s uniform policy and practice alleged herein is an unlawful, unfair and deceptive

2
CLASS ACTION COMPLAINT

 

 
oO co ~7T B® A F&F Ww LH —

bo ww NH Nw NHN WY NY KY PY Se KF EF SE PSP SP lel hlUhS
o ~~) A AN BB Be YM SY CO Oo mew OH NO OULU ONO CO

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 8 of 214

business practice whereby DEFENDANT retained and continues to retain wages due
PLAINTIFFS and the other members of the CALIFORNIA CLASS. PLAINTIFFS and the
other members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
DEFENDANT in the future, relief for the named PLAINTIFFS and the other members of the
CALIFORNIA CLASS who have been economically injured by DEFENDANT’s past and
current unlawful conduct, and all other appropriate legal and equitable relief.

7. The true names and capacities, whether individual, corporate, subsidiary,
partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
unknown to PLAINTIFFS who therefore sues these Defendants by such fictitious names
pursuant to Cal. Civ. Proc. Code § 474. PLAINTIFFS will seek leave to amend this Complaint
to allege the true names and capacities of Does 1 through 50, inclusive, when they are
ascertained. PLAINTIFFS are informed and believe, and based upon that information and belief
allege, that the Defendants named in this Complaint, including DOES 1 through 50, inclusive,
are responsible in some manner for one or more of the events and happenings that proximately
caused the injuries and damages hereinafter alleged.

8. The agents, servants and/or employees of the Defendants and each of them acting
on behalf of the Defendants acted within the course and scope of his, her or its authority as the
agent, servant and/or employee of the Defendants, and personally participated in the conduct
alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
Consequently, the acts of each Defendant are legally attributable to the other Defendants and
all Defendants are jointly and severally liable to PLAINTIFFS and the other members of the
CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

Defendants’ agents, servants and/or employees.

THE CONDUCT
9. Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANT is
required to pay PLAINTIFFS and CALIFORNIA CLASS Members for all time worked,

3
CLASS ACTION COMPLAINT

 

 
Oo fe SN DH UH SF WY NH

Re Ww NHN Nw NHN NY ON S| =| BS eS eS OO Sl Sl | ll lL
PS RRR SFE YES Ge DaanwtrEaoanes

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 9 of 214

meaning the time during which an employee is subject to the control of an employer, including
all the time the employee is suffered or permitted to work. DEFENDANT required
PLAINTIFFS and CALIFORNIA CLASS Members to work off the clock without paying them
for all the time they were under DEFENDANT?’s control. PLAINTIFFS and CALIFORNIA
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to perform
additional work for DEFENDANT as required to meet DEFENDANT?’s job requirements.
Specifically, During the CALIFORNIA CLASS PERIOD, DEFENDANT engaged in the
uniform and systematic practice of requiring PLAINTIFFS and CALIFORNIA CLASS
Members to perform work off the clock after clocking out in that DEFENDANT, as a condition
of employment, required these employees to wait for and submit to loss prevention inspections
after clocking out for meal breaks and at the end of each scheduled shift for which
DEFENDANT did not provide compensation for time spent awaiting and performing the loss
prevention inspections off the clock. As a result, PLAINTIFFS and other CALIFORNIA
CLASS Members forfeited overtime wages by working without their time being correctly
recorded and without compensation at the applicable overtime rates. DEFENDANT?’s uniform
policy and practice not to pay PLAINTIFFS and other CALIFORNIA CLASS Members for all
overtime worked, is evidenced by DEFENDANT’s business records.

10. In violation of the applicable sections of the California Labor Code and the
requirements of the Industrial Welfare Commission ("[WC") Wage Order, DEFENDANT as
a matter of company policy, practice and procedure, intentionally and knowingly failed to
compensate PLAINTIFFS and the other members of the CALIFORNIA CLASS at the correct
rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
intended to purposefully avoid the payment of the correct overtime compensation as required
by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
over competitors who complied with the law. To the extent equitable tolling operates to toll
claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
PERIOD should be adjusted accordingly.

4
CLASS ACTION COMPLAINT

 

 
oO oOo ~ DA WH F&F W HY

me we BH NY NY NY NY NY NHN | | = FF | FF RF EF eS lL
oOo a1 TK OA BOULUD Uw DlUlUlUCO lO UNO OC BONN CO

 

hase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 10 of 214

11. As a result of their rigorous work schedules, PLAINTIFFS and other
CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
breaks and were not fully relieved of duty for meal periods. PLAYNTIFFS and other
CALIFORNIA CLASS Members were required to perform work as ordered by DEFENDANT
for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
DEFENDANT failed to provide PLAINTIFFS and CALIFORNIA CLASS Members with a
second off-duty meal period each workday in which these employees were required by
DEFENDANT to work ten (10) hours of work. PLAINTIFFS and the other CALIFORNIA
CLASS Members therefore forfeited meal breaks without additional compensation and in
accordance with DEFENDANT’s strict corporate policy and practice.

12. During the CALIFORNIA CLASS PERIOD, from time to time, PLAINTIFFS
and other CALIFORNIA CLASS Members were also required to work in excess of four (4)
hours without being provided ten (10) minute rest periods. Further, these employees were
denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
(2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
worked of between six (6) and eight (8) hours, and a first, second and third rest period of at least
ten (10) minutes for some shifts worked of ten (10) hours or more. PLAINTIFFS and other
CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
As a result of their rigorous work schedules, PLAINTIFFS and other CALIFORNIA CLASS
Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT?’s managers.

13. When PLAINTIFFS and other CALIFORNIA CLASS Members worked off the
clock overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and

2
CLASS ACTION COMPLAINT

 
oO fo ~~) DA A FSF WH WV —

mM hb BH BKB KP BR KD RD RO OO Oe ee
CoO =) HN tah Ff WS NO —|& OC DO Oo HT DH WH Sf W LY KF &

tase 1:19-cv-00769-NONE-SKO Document 1. Filed 05/30/19 Page 11 of 214

rest periods. Cal. Lab. Code § 226 provides that every employer shail furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seg. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

14. By reason of this uniform conduct applicable to PLAINTIFFS and all
CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
(the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately
calculate and record the correct overtime rate for the overtime worked by PLAINTIFFS and
other CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime
hour rates is the DEFENDANT’s burden. Asa result of DEFENDANT’s intentional disregard
of the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
required overtime compensation for work performed by the members of the CALIFORNIA
CLASS and violated the California Labor Code and regulations promulgated thereunder as
herein alleged.

15. Specifically as to PLAINTIFFS, they were from time to time unable to take off
duty meal and rest breaks and were not fully relieved of duty for their meal and rest periods and
were not paid all overtime wages due to them as aresult of DEFENDANT?’s policy that required
them to work off the clock. PLAINTIFFS were required to perform work as ordered by
DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
break. Further, DEFENDANT failed to provide PLAINTIFFS with a second off-duty meal
period each workday in which they were required by DEFENDANT to work ten (10) hours of
work. PLAINTIFFS therefore forfeited meal and rest breaks without additional compensation

6
CLASS ACTION COMPLAINT

 

 
wo fo 4 DA WU FF W He —

Nw MN NN N NN NY Se SF BP PF SF Sel hl hr
o a1 A Ww & WH SF COS DO we HD DH AH FF W WY FF O&O

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 12 of 214

and in accordance with DEFENDANT’ strict corporate policy and practice. DEFENDANT
also provided PLAINTIFFS with a pay stub that failed to accurately display PLAINTIFFS’
correct rates of overtime pay and payments for missed meal and rest periods for certain pay
periods in violation of Cal. Lab. Code § 226(a). To date, DEFENDANT has not fully paid
PLAINTIFFS the overtime compensation stil! owed to them or any penalty wages owed to them
under Cal. Lab. Code § 203. The amount in controversy for PLAINTIFFS individually does

not exceed the sum or value of $75,000.

JURISDICTION AND VENUE

16. This Court has jurisdiction over this Action pursuant to California Code of Civil
Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
action is brought as a Class Action on behalf of PLAINTIFFS and similarly situated employees
of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

17. | Venue is proper in this Court pursuant to California Code of Civil Procedure,
Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
maintained offices and facilities in this County and/or conducts substantial business in this
County, and (ii) committed the wrongful conduct herein alleged in this County against members

of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

THE CALIFORNIA CLASS
18. PLAINTIFFS bring the First Cause of Action for Unfair, Unlawful and Deceptive
Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
all individuals who are or previously were employed by DEFENDANT in California and
classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
period beginning four (4) years prior to the filing of this Complaint and ending on the date as

determined by the Court (the “CALIFORNIA CLASS PERIOD”).

7
CLASS ACTION COMPLAINT

 

 
Oo f8 SS DB OH fF WwW NY

me WH bw Bw HY WY NH NY NH FF SK KF SF Se SEE hh
o D7 TK A Bk Ow NUS OU COlLUm OUI OUORNUDUCULDAUlULULUDN OU CUO

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 13 of 214

19. To the extent equitable tolling operates to toll claims by the CALIFORNIA
CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
accordingly.

20. The California Legislature has commanded that “all wages... ...earned by any
person in any employment are due and payable twice during each calendar month, on days
designated in advance by the employer as the regular paydays”, and further that “[a]Jny work
in excess of eight hours in one workday and any work in excess of 40 hours in any one
workweek ... shall be compensated at the rate of no less than one and one-half times the
regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
Commission (IWC), however, is statutorily authorized to “establish exemptions from the
requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
professional employees, provided [inter alia] that the employee is primarily engaged in duties
that meet the test of the exemption, [and] customarily and regularly exercises discretion and
independent judgment in performing those duties...” (Lab. Code § 510(a).) Neither the
PLAINTIFFS nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
LABOR SUB-CLASS qualify for exemption from the above requirements.

21. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
calculate and record overtime compensation for overtime worked by PLAINTIFFS and the
other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit
of this work, required employees to perform this work and permitted or suffered to permit this
overtime work.

22. DEFENDANT has the legal burden to establish that each and every
CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked.
DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to

8
CLASS ACTION COMPLAINT

 

 
oOo fo sj DR A FP WH LY

bm MN NM NY NHN NHN NS Ne Se Se Se Pe SFOS ULE LULmL
o 7D A A bf BW NS KF oO we HD BRN OH FF YD YY KF

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 14 of 214

have in place during the CALIFORNIA CLASS PERIOD and still fails to have in placea policy
or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable
overtime rate for all overtime worked, so as to satisfy their burden. This common business
practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
aclass-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
§§ 17200, et seg. (the “UCL”) as causation, damages, and reliance are not elements of this
claim.

23.  Atnotime during the CALIFORNIA CLASS PERIOD was the compensation for
any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
employee for all overtime worked at the applicable rate, as required by California Labor Code
§§ 204 and 510, ef seg. At no time during the CALIFORNIA CLASS PERIOD was the
overtime compensation for any member of the CALIFORNIA CLASS properly recalculated
so as to include all earnings in the overtime compensation calculation as required by California
Labor Code §§ 510, et seq.

24. The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
CLASS Members is impracticable.

25. DEFENDANT uniformly violated the rights of the CALIFORNIA CLASS under
California law by:

(a) Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
§§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
place company policies, practices and procedures that failed to pay all
wages due the CALIFORNIA CLASS for all overtime worked, and failed
to accurately record the applicable rates of all overtime worked by the
CALIFORNIA CLASS;

(b) Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
unlawfully, unfairly, and/or deceptively having in place acompany policy,

9
CLASS ACTION COMPLAINT

 

 

 
Oo 7.2 Ss DB tw BP WY NY

me NM NN BY NH KN NY NY NR Re Re RB BPO eS SEO RESET el
co ~~ CO th Bb YS NK SO CO BO HS DBR TAH SP WY NY YF ©

(c)

(a)

(b)

(c)

 

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 15 of 214

practice and procedure that failed to correctly calculate overtime
compensation due to PLAINTIFFS and the members of the
CALIFORNIA CLASS; and,

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seg., by
failing to provide mandatory meal and/or rest breaks to PLAINTIFFS and
the CALIFORNIA CLASS members.

26. This Class Action meets the statutory prerequisites for the maintenance of a Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA CLASS are so numerous
that the joinder of all such persons is impracticable and the disposition of
their claims as a class will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
CLASS will apply uniformly to every member of the CALIFORNIA
CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA CLASS. PLAINTIFFS, like all the
other members of the CALIFORNIA CLASS, were subjected to the
uniform employment practices of DEFENDANT and were non-exempt
employees paid on an hourly basis who were subjected to
DEFENDANT’s practice and policy which failed to pay the correct rate
of overtime wages due to the CALIFORNIA CLASS for all overtime
worked by the CALIFORNIA CLASS and thereby systematically
underpays overtime compensation to the CALIFORNIA CLASS.
PLAINTIFFS sustained economic injury as a result of DEFENDANT’s
employment practices. PLAINTIFFS and the members of the

10
CLASS ACTION COMPLAINT

 
oOo of ~4 DAN Ww fF WwW N FE

Nw NW NY MY ON NN KN KN SF Be Pe PSP PP Pet OP eh SE ULE
pe = a SO OO on oo od

(d)

(a)

(b)

 

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 16 of 214

CALIFORNIA CLASS were and are similarly or identically harmed by
the same unlawful, deceptive, unfair and pervasive pattern of misconduct
engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA CLASS, and has retained
counsel who are competent and experienced in Class Action litigation.
There are no material conflicts between the claims of the representative
PLAINTIFFS and the members of the CALIFORNIA CLASS that would
make class certification inappropriate. Counsel for the CALIFORNIA
CLASS will vigorously assert the claims of all CALIFORNIA CLASS

Members.

27. In addition to meeting the statutory prerequisites to a Class Action, this action

is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,

statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA CLASS will
create the risk of:

1} Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS which would establish
incompatible standards of conduct for the parties opposing the
CALIFORNIA CLASS; and/or,

2) Adjudication with respect to individual members of the
CALIFORNIA CLASS which would as a practical matter be
dispositive of interests of the other members not party to the
adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA CLASS have acted or refused to

1]
CLASS ACTION COMPLAINT

 
Oo Oo ~ DA A & Ww VY —

we NM NN NN KN NH NY SE SF SF Se Se Se SE Se lS he
pa > OS SOUS EO no > = 0 ad

(c)

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 17 of 214

act on grounds generally applicable to the CALIFORNIA CLASS, making

appropriate class-wide relief with respect to the CALIFORNIA CLASS

as a whole in that DEFENDANT uniformly failed to pay all wages due.

Including the correct overtime rate, for all worked by the members of the

CALIFORNIA CLASS as required by law;

1) With respect to the First Cause of Action, the final relief on behalf
of the CALIFORNIA CLASS sought does not relate exclusively to
restitution because through this claim PLAINTIFFS seeks
declaratory relief holding that the DEFENDANT?’s policy and
practices constitute unfair competition, along with declaratory
relief, injunctive relief, and incidental equitable relief as may be
necessary to prevent and remedy the conduct declared to constitute
unfair competition;

Common questions of law and fact exist as to the members of the

CALIFORNIA CLASS, with respect to the practices and violations of

California law as listed above, and predominate over any question

affecting only individual CALIFORNIA CLASS Members, and a Class

Action is superior to other available methods for the fair and efficient

adjudication of the controversy, including consideration of:

1) The interests of the members of the CALIFORNIA CLASS in
individually controlling the prosecution or defense of separate
actions in that the substantial expense of individual actions will be
avoided to recover the relatively small amount of economic losses
sustained by the individual CALIFORNIA CLASS Members when
compared to the substantial expense and burden of individual
prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative

12

 

 

CLASS ACTION COMPLAINT

 
Oo f¢& SBA Uw fF WY HN =

tm Nw NHN WK NY NN NY KN HB SH S| BSF SEF PSF OSE Sl lh hE
ao D7 TO A BF wD ON SY OO OUD UN OULU UlUlUwLULN OU LUO

3)

4)

hase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 18 of 214

litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA CLASS, which
would establish incompatible standards of conduct for the
DEFENDANT; and/or,

B. Adjudications with respect to individual members of the
CALIFORNIA CLASS would as a practical matter be
dispositive of the interests of the other members not parties
to the adjudication or substantially impair or impede their
ability to protect their interests;

In the context of wage litigation because a substantial number of
individual CALIFORNIA CLASS Members will avoid asserting
their legal rights out of fear of retaliation by DEFENDANT, which
may adversely affect an individual’s job with DEFENDANT or
with a subsequent employer, the Class Action is the only means to
assert their claims through a representative; and,

A class action is superior to other available methods for the fair

and efficient adjudication of this litigation because class treatment

will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

28. This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ. Proc. § 382 because:
(a) The questions of law and fact common to the CALIFORNIA CLASS
predominate over any question affecting only individual CALIFORNIA
CLASS Members because the DEFENDANT’s employment practices are
uniform and systematically applied with respect to the CALIFORNIA

13

 

 

CLASS ACTION COMPLAINT

 
DO CO JT NH Ww F&F WH NH

NM bw BB NY NY KN NY NN NN SF BSP RP FP SF PS eh eh LhUrL
oOo a A A Bb OW ON SEY Oo CO we HONK OH BS YON SD

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

 

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 19 of 214

CLASS;

A Class Action is superior to any other available method for the fair and

efficient adjudication of the claims of the members of the CALIFORNIA

CLASS because in the context of employment litigation a substantial

number of individual CALIFORNIA CLASS Members will avoid

asserting their rights individually out of fear of retaliation or adverse

impact on their employment;

The members of the CALIFORNIA CLASS are so numerous that it is

impractical to bring all members of the CALIFORNIA CLASS before the

Court;

PLAINTIFFS, and the other CALIFORNIA CLASS Members, will not be

able to obtain effective and economic legal redress unless the action is

maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and

equitable relief for the acts of unfair competition, statutory violations and

other improprieties, and in obtaining adequate compensation for the

damages and injuries which DEFENDANT’s actions have inflicted upon

the CALIFORNIA CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA CLASS for the injuries sustained;

DEFENDANT has acted or refused to act on grounds generally applicable

to the CALIFORNIA CLASS, thereby making final class-wide relief
appropriate with respect to the CALIFORNIA CLASS as a whole;

The members of the CALIFORNIA CLASS are readily ascertainable from
the business records of DEFENDANT; and,

Class treatment provides manageable judicial treatment calculated to bring

14
CLASS ACTION COMPLAINT

 
Oo fo SJ DA wm F&F WwW NN

N WN NHN NH WH NH TH BB BRK =| =] Be Re SE SEO EO Sl
oo N KN wh BR WS NSB OO Oe HS HR tH USP UY UNO CO

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 20 of 214

a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA CLASS.

29. | DEFENDANT maintains records from which the Court can ascertain and identify
by job title each of DEFENDANT’s employees who as have been systematically, intentionally
and uniformly subjected to DEFENDANT’s company policy, practices and procedures as herein
alleged. PLAINTIFFS will seek leave to amend the Complaint to include any additional job

titles of similarly situated employees when they have been identified.

THE CALIFORNIA LABOR SUB-CLASS

30. PLAINTIFFS further bring the Second, Third, Fourth, Fifth and Sixth causes of
Action on behalf of a California sub-class, defined as all individuals who are or previously were
employed by DEFENDANT in California and classified as non-exempt employees (the
“CALIFORNIA LABOR SUB-CLASS”) at any time during the period three (3) years prior to
the filing of the complaint and ending on the date as determined by the Court (the
“CALIFORNIA LABOR SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382.

31. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT failed to provide off duty meal and rest
periods to PLAINTIFFS and CALIFORNIA CLASS Members and failed to correctly calculate
overtime compensation for the overtime worked by PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
work, required employees to perform this work and permitted or suffered to permit this
overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
CLASS Members overtime wages at the correct amount to which these employees are entitled

in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling

15
CLASS ACTION COMPLAINT

 

 
Oo © ~~) A Wa F&F WH HY

NHN N KH NH NN NY ON NN NSP YF KF SF Pe Pe eS El hl
oOo DD TH UA BF YS KN KF Oo Oo me HD ORK OU ULL UU CUO

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 21 of 214

operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.

32. | DEFENDANT maintains records from which the Court can ascertain and identify
by name and job title, each of DEFENDANT’s employees who have been systematically,
intentionally and uniformly subjected to DEFENDANT’s company policy, practices and
procedures as herein alleged. PLAINTIFFS will seek leave to amend the complaint to include
any additional job titles of similarly situated employees when they have been identified.

33. The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
CALIFORNIA LABOR SUB-CLASS Members is impracticable.

34. | Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUB-CLASS, including, but not limited, to the following:

(a) | Whether DEFENDANT unlawfully failed to correctly calculate and pay
overtime compensation to members of the CALIFORNIA LABOR SUB-
CLASS in violation of the California Labor Code and California
regulations and the applicable California Wage Order;

(b) | Whether the members of the CALIFORNIA LABOR SUB-CLASS are
entitled to overtime compensation for overtime worked under the overtime
pay requirements of California law;

(c) Whether DEFENDANT failed to accurately record the applicable
overtime rates for all overtime worked PLAJNTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS;

(d) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with legally
required uninterrupted thirty (30) minute meal breaks and rest periods;

(e) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with accurate

itemized wage statements;

16
CLASS ACTION COMPLAINT

 

 
oOo fo ~ DA A FP WwW NH

mo ww NN NM BM NY NY NY NH YF Se SF SP ee See Ol SS
od A AW B&F Be MY S&F Oo Ome HD DH FF WN - ©

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 22 of 214

(f) | Whether DEFENDANT has engaged in unfair competition by the
above-listed conduct;

(g) | The proper measure of damages and penalties owed to the members of the
CALIFORNIA LABOR SUB-CLASS; and,

(h) Whether DEFENDANT’s conduct was willful.

35. DEFENDANT, as a matter of company policy, practice and procedure, failed to
accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
Members and failed to provide accurate records of the applicable overtime rates for the
overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
Members, including PLAINTIFFS, were non-exempt employees who were paid on an hourly
basis by DEFENDANT according to uniform and systematic company procedures as alleged
herein above. This business practice was uniformly applied to each and every member of the
CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
adjudicated on a class-wide basis.

36. DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
under California law by:

(a) Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
PLAINTIFFS and the members of the CALIFORNIA LABOR SUB-
CLASS the correct overtime pay for which DEFENDANT is liable
pursuant to Cal. Lab. Code § 1194 & § 1198;

(b) Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with
all legally required off-duty, uninterrupted thirty (30) minute meal breaks
and the legally required rest breaks;

(c) Violating Cal, Lab. Code § 226, by failing to provide PLAINTIFFS and
the members of the CALIFORNIA LABOR SUB-CLASS with an

accurate itemized statement in writing showing all accurate and applicable

17
CLASS ACTION COMPLAINT

 

 
wo fe 1 DA UA Lf WD WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(d)

(a)

(b)

(c)

 

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 23 of 214

overtime rates in effect during the pay period and the corresponding
amount of time worked at each overtime rate by the employee; and,
Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
when an employee is discharged or quits from employment, the employer
must pay the employee all wages due without abatement, by failing to
tender full payment and/or restitution of wages owed or in the manner
required by California law to the members of the CALIFORNIA LABOR
SUB-CLASS who have terminated their employment.

37. This Class Action meets the statutory prerequisites for the maintenance of a Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
Members is impracticable and the disposition of their claims as a class
will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
LABOR SUB-CLASS and will apply uniformly to every member of the
CALIFORNIA LABOR SUB-CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA LABOR SUB-CLASS.
PLAINTIFFS, like all the other members of the CALIFORNIA LABOR
SUB-CLASS, were non-exempt employees paid on an hourly basis who
were subjected to the DEFENDANT’s practice and policy described
herein. PLAINTIFFS sustained economic injury as a result of
DEFENDANT’s employment practices. PLAINTIFFS and the members
of the CALIFORNIA LABOR SUB-CLASS were and are similarly or

identically harmed by the same unlawful, deceptive, unfair and pervasive

18
CLASS ACTION COMPLAINT

 
Oo fo DT WB vA & WwW NHN

Ny Nw NH NM NM ON NN NN YF SF SP oP eS Se hh hUhUmrLUmre
oOo 12D A tA BR Ow ONS SE OOO OU UN UU Uh LUN OO

(d)

(a)

(b)

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 24 of 214

pattern of misconduct engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
retained counsel who are competent and experienced in Class Action
litigation. There are no material conflicts between the claims of the
representative PLAINTIFFS and the members of the CALIFORNIA
LABOR SUB-CLASS that would make class certification inappropriate.
Counsel for the CALIFORNIA LABOR SUB-CLASS wili vigorously
assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.

38. In addition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,
statutory and other legal questions within the class format, prosecution of
separate actions by individual members of the CALIFORNIA LABOR
SUB-CLASS will create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUB-CLASS which
would establish incompatible standards of conduct for the parties
opposing the CALIFORNIA LABOR SUB-CLASS; or,

2) Adjudication with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS which would as a practical
matter be dispositive of interests of the other members not party to
the adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted

or refused to act on grounds generally applicable to the CALIFORNIA

LABOR SUB-CLASS, making appropriate class-wide relief with respect

19
CLASS ACTION COMPLAINT

 
—

Oo fo ~~ A Ww & WY WNW

me NM NM NM NN NM NS NY NY SF PS SP Se SE SO Um UhUmLDElLULUmDe
oOo aA AU & YU NH SK Co Oo wm HT DH HH FF YW NY - &

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 25 of 214

to the CALIFORNIA LABOR SUB-CLASS as a whole in that

DEFENDANT uniformly failed to pay all wages due. Including the

correct overtime rate, for all overtime worked by the members of the

CALIFORNIA LABOR SUB-CLASS as required by law;

Common questions of law and fact predominate as to the members of the

CALIFORNIA LABOR SUB-CLASS, with respect to the practices and

violations of California Law as listed above, and predominate over any

question affecting only individual CALIFORNIA LABOR SUB-CLASS

Members, and a Class Action is superior to other available methods for

the fair and efficient adjudication of the controversy, including

consideration of:

1) The interests of the members of the CALIFORNIA LABOR SUB-
CLASS in individually controlling the prosecution or defense of
separate actions in that the substantial expense of individual
actions will be avoided to recover the relatively small amount of
economic losses sustained by the individual CALIFORNIA
LABOR SUB-CLASS Members when compared to the substantial
expense and burden of individual prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative
litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA LABOR SUB-
CLASS, which would establish incompatible standards of
conduct for the DEFENDANT; and/or,

B. Adjudications with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS would as a practical

matter be dispositive of the interests of the other members

20

 

 

CLASS ACTION COMPLAINT

 
wo 6 SJ) A A F&F W NY

wy NHN Ww NY HN NY NY YO Be SEF Po SE ES eS hr tlUhrh ee hUhShlUmr
co 1d A AU Bk YN SF oO Oo we HN DH FS WN FF &

3)

4)

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 26 of 214

not parties to the adjudication or substantially impair or

impede their ability to protect their interests;
In the context of wage litigation because a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will
avoid asserting their legal rights out of fear of retaliation by
DEFENDANT, which may adversely affect an individual’s job
with DEFENDANT or with a subsequent employer, the Class
Action is the only means to assert their claims through a
representative; and,
A class action is superior to other available methods for the fair
and efficient adjudication of this litigation because class treatment
will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

39. This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ. Proc. § 382 because:

(a) The questions of law and fact common to the CALIFORNIA LABOR
SUB-CLASS predominate over any question affecting only individual
CALIFORNIA LABOR SUB-CLASS Members;

(b) A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
LABOR SUB-CLASS because in the context of employment litigation a
substantia! number of individual CALIFORNIA LABOR SUB-CLASS
Members will avoid asserting their rights individually out of fear of
retaliation or adverse impact on their employment,

(c) The members of the CALIFORNIA LABOR SUB-CLASS are so

numerous that it is impractical to bring all members of the CALIFORNIA

21

 

 

CLASS ACTION COMPLAINT

 
Oo co ~TI A WwW & Ww YH

bo Mw NM Mw NN NY NY SF SEF KF PF Pe PSO lL hm
pe Oe o> -

if
fil

 

(d)

(e)

(6

(g)

(h)

(i)

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 27 of 214

LABOR SUB-CLASS before the Court;

PLAINTIFFS, and the other CALIFORNIA LABOR SUB-CLASS
Members, will not be able to obtain effective and economic legal redress
unless the action is maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA LABOR SUB-CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
CLASS as a whole;

The members of the CALIFORNIA LABOR SUB-CLASS are readily
ascertainable from the business records of DEFENDANT. The
CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
CLASS Members classified as non-exempt employees during the
CALIFORNIA LABOR SUB-CLASS PERIOD; and,

Class treatment provides manageable judicial treatment calculated to bring
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA LABOR SUB-CLASS.

22
CLASS ACTION COMPLAINT

 
Wo co ws BD we & Ww Be

Mm NM NH Nw we NY NN WN NH KH Rr GS FSF Te OO Sl lh hShlUhS
co wa TH A BB we NSF Oo CO we HD DH OH SF WY NHN YS

 

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 28 of 214

FIRST CAUSE OF ACTION
For Unlawful Business Practices
[Cal. Bus. And Prof. Code §§ 17200, ef seq.]
(By PLAINTIFFS and the CALIFORNIA CLASS and Against All Defendants)

40. PLAINTIFFS, and the other members of the CALIFORNIA CLASS, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
Complaint.

4], DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
Code § 17021.

42. California Business & Professions Code §§ 17200, et seq. (the “UCL”) defines
unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
competition as follows:

Any person who engages, has engaged, or proposes to engage in unfair

competition may be enjoined in any court of competent jurisdiction. The court

may make such orders or judgments, including the appointment of a receiver, as

may be necessary to prevent the use or employment by any person of any practice

which constitutes unfair competition, as defined in this chapter, or as may be

necessary to restore to any person in interest any money or property, real or

personal, which may have been acquired by means of such unfair competition.
Cal. Bus, & Prof. Code § 17203.

43. By the conduct alleged herein, DEFENDANT has engaged and continues to
engage in a business practice which violates California law, including but not limited to, the
applicable Wage Order(s), the California Code of Regulations and the California Labor Code
including Sections 204, 206.5, 226.7, 510, 512, 558, 1194 & 1198, for which this Court should
issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code § 17203 as may
be necessary to prevent and remedy the conduct held to constitute unfair competition, including
restitution of wages wrongfully withheld.

44. By the conduct alleged herein, DEFENDANT’s practices were unlawful and

unfair in that these practices violated public policy, were immoral, unethical, oppressive,

23
CLASS ACTION COMPLAINT

 

 
Oo fo ~~ A A F&F W LH

me N NM NB NY NM NY NY KN SF Se SF SF EF Pee Oh OhULSLUmL
oS a On OUAlUDBlUwL UN UL UO OD Om ONO RON

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 29 of 214

unscrupulous or substantially injurious to employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully
withheld.

45. By the conduct alleged herein, DEFENDANT’s practices were deceptive and
fraudulent in that DEFENDANT’ s uniform policy and practice failed to pay PLAINTIFFS, and
other members of the CALIFORNIA CLASS, wages due for overtime worked, failed to
accurately to record the applicable rate of all overtime worked, and failed to provide the legally
required off duty meal and rest periods due to a systematic business practice that cannot be
justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare Commission
requirements in violation of Cal. Bus. Code §§ 17200, et seq., and for which this Court should
issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including
restitution of wages wrongfully withheld.

46. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFFS and
the other members of the CALIFORNIA CLASS to be underpaid during their employment with
DEFENDANT.

47. By the conduct alleged herein, DEFENDANT’s practices were also unfair and
deceptive in that DEFENDANT’s uniform policies, practices and procedures failed to provide
mandatory meal and/or rest breaks to PLAINTIFFS and the CALIFORNIA CLASS members.

48. Therefore, PLAINTIFFS demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
for each workday in which a second off-duty meal period was not timely provided for each ten
(10) hours of work.

49, PLAINTIFFS further demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which a rest period

24
CLASS ACTION COMPLAINT

 

 
Oo co sa DA Ww F&F WD WV

be NM KH NM NN KN NY NY SF S| SF Se Se SS SULCUS
a a = OO on = cr

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 30 of 214

was not timely provided as required by law.

$0. By and through the unlawful and unfair business practices described herein,
DEFENDANT has obtained valuable property, money and services from PLAINTIFFS and the
other members of the CALIFORNIA CLASS, including earned wages for all overtime worked,
and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
to unfairly compete against competitors who comply with the law.

51. All the acts described herein as violations of, among other things, the Industrial
Welfare Commission Wage Orders, the California Code of Regulations, and the California
Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.

52. PLAINTIFFS and the other members of the CALIFORNIA CLASS are entitled
to, and do, seek such relief as may be necessary to restore to them the money and property
which DEFENDANT has acquired, or of which PLAINTIFFS and the other members of the
CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
unfair business practices, including earned but unpaid wages for all overtime worked,

53. PLAINTIFFS and the other members of the CALIFORNIA CLASS are further
entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
engaging in any unlawful and unfair business practices in the future.

$4. PLAINTIFFS and the other members of the CALIFORNIA CLASS have no plain,
speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
As a result of the unlawful and unfair business practices described herein, PLAINTIFFS and
the other members of the CALIFORNIA CLASS have suffered and will continue to suffer

irreparable legal and economic harm unless DEFENDANT is restrained from continuing to

25
CLASS ACTION COMPLAINT

 

 

 
oO cof 4S DH UO BR WwW NH

hm NN NN WH NM NY NY NO Se Se Be ese SP eel lL hUr
oo DO A BF BY BP S&§ Oo Oo we HK UU UL CUO

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 31 of 214

engage in these unlawful and unfair business practices.

SECOND CAUSE OF ACTION
For Failure To Pay Overtime Compensation
[Cal. Lab. Code §§ 204, 510, 1194 and 1198]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

55. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

56. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS bring a claim for DEFENDANT?’s willful and intentional violations of the California
Labor Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure
to accurately calculate the applicable rates for all overtime worked by PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT’ failure to properly
compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
any workweek.

57. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

58. Cal. Lab. Code § 510 further provides that employees in California shall not be
employed more than eight (8) hours per workday and/or more than forty (40) hours per
workweek unless they receive additional compensation beyond their regular wages in amounts
specified by law.

59. Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.

Code § 1198 further states that the employment of an employee for longer hours than those

26
CLASS ACTION COMPLAINT

 

 
wo co aD A Ww fF WwW NY

wm wm NM ON KN YM NM NY FF Se PP SF Pe Uh lL GUmELULUr
to a A OW fF OO ON SF SO we HD KOO US OY OBS SO

vase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 32 of 214

fixed by the Industrial Welfare Commission is unlawful.

60. DEFENDANT maintained a uniform wage practice of paying PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
amount of overtime worked. As set forth herein, DEFENDANT’s uniform policy and practice
was to unlawfully and intentionally deny timely payment of wages due for the overtime worked
by PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS, and
DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
all overtime worked.

61. | DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
result of implementing a uniform policy and practice that denied accurate compensation to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS for all
overtime worked, including, the work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek.

62. In committing these violations of the California Labor Code, DEFENDANT
inaccurately calculated the amount of overtime worked and the applicable overtime rates and
consequently underpaid the actual time worked by PLAINTIFFS and other members of the
CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
payment of all earned wages, and other benefits in violation of the California Labor Code, the
Industrial Welfare Commission requirements and other applicable laws and regulations.

63. Asadirect result of DEFENDANT’s unlawful wage practices as alleged herein,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS did not
receive full compensation for all overtime worked.

64. Cal. Lab. Code § 515 sets out various categories of employees who are exempt
from the overtime requirements of the law. None of these exemptions are applicable to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS are not

27
CLASS ACTION COMPLAINT

 

 
oOo of SJ DB WF FSF WD LV —

Nm NH Nw HB BH NH NOR RO
o aD A th BR YW NK SO OPW HN NK OH US U YUN CUO

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 33 of 214

subject to a valid collective bargaining agreement that would preclude the causes of action
contained herein this Complaint. Rather, the PLAINTIFFS bring this Action on behalf of
themselves and the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT’ violations
of non-negotiable, non-waiveable rights provided by the State of California.

65. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked
that they were entitled to, constituting a failure to pay all earned wages.

66. DEFENDANT failed to accurately pay PLAINTIFFS and the other members of
the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was
in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
& 1198, even though PLAINTIFFS and the other members of the CALIFORNIA LABOR
SUB-CLASS were required to work, and did in fact work, overtime as to which DEFENDANT
failed to accurately record and pay using the applicable overtime rate as evidenced by
DEFENDANT’s business records and witnessed by employees.

67. By virtue of DEFENDANT's unlawful failure to accurately pay all earned
compensation to PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS for the true time they worked, PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
injury in amounts which are presently unknown to them and which will be ascertained
according to proof at trial.

68. DEFENDANT knew or should have known that PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
pay PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS the

applicable overtime rate.

28
CLASS ACTION COMPLAINT

 

 
oO 6 WD DA UH & WY NY

ww we KN NY KH NN NY NY SF SF TF Fr SF FTF FH Tt Ss
oo a AA fk eS KF SC Owe ID DH FY KH - ©

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 34 of 214

69.  Inperforming the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
all time worked and provide them with the requisite overtime compensation, DEFENDANT
acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
disregard for their legal rights, or the consequences to them, and with the despicable intent of
depriving them of their property and legal rights, and otherwise causing them injury in order
to increase company profits at the expense of these employees.

70. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS therefore request recovery of all unpaid wages, including overtime wages, according
to proof, interest, statutory costs, as well as the assessment of any statutory penalties against
DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT’S
conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s
conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFFS
and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
statutory costs.

Mf
Hl
Mf
Mf
if
Hf
il

29
CLASS ACTION COMPLAINT

 

 
Oo ce SI A vA FF W WY

mn BN NN NN NY NOS SF PrP SP rt SO Se UL SlhUmDLLUmDrS
oe aA A & YN S& SF Oo wm HD DH SF WN YK &

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 35 of 214

THIRD CAUSE OF ACTION
For Failure to Provide Required Meal Periods
[Cal. Lab. Code §§ 226.7 & 512 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

71, PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

72. During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to provide
all the legally required off-duty meal breaks to PLAINTIFFS and the other CALIFORNIA
LABOR SUB-CLASS Members as required by the applicable Wage Order and Labor Code.
The nature of the work performed by PLAINTIFFS and CALIFORNIA LABOR SUB-
CLASS MEMBERS did not prevent these employees from being relieved of all of their
duties for the legally required off-duty meal periods. As a result of their rigorous work
schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
often not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
DEFENDANT’s failure to provide PLAINTIFFS and the CALIFORNIA LABOR SUB-
CLASS Members with legally required meal breaks prior to their fifth (Sth) hour of work is
evidenced by DEFENDANT’s business records. As a result, PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS therefore forfeited meal breaks
without additional compensation and in accordance with DEFENDANT’s strict corporate
policy and practice.

73. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular

rate of pay for each workday that a meal period was not provided.

30
CLASS ACTION COMPLAINT

 

 
wo fo wa DH rae SF WwW BH

mb MW NM Kw MY NN NN KN YS YF FP re SF SF eh SehUmLLULUDr
co 1 A A Fk WV NF So BO em HW DH AH FW YF

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 36 of 214

74. Asa proximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FOURTH CAUSE OF ACTION
For Failure to Provide Required Rest Periods
[Cal. Lab. Code §§ 226.7 & 512 ]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

75. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

76. PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
required to work in excess of four (4) hours without being provided ten (10) minute rest
periods. Further, these employees were denied their first rest periods of at least ten (10)
minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest
period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8)
hours, and a first, second and third rest period of at least ten (10) minutes for some shifts
worked of ten (10) hours or more. PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
their rigorous work schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

77. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a rest period, in accordance with

31
CLASS ACTION COMPLAINT

 

 
Oo co ~SJ BA wr F&F WwW Ww —

oo DT A A Bs BO OP SF oO Oo mH OO OH OF OY OYE OS

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 37 of 214

the applicable Wage Order, one additional hour of compensation at each employee’s regular

 

rate of pay for each workday that rest period was not provided.

78. As aproximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
suit.

FIFTH CAUSE OF ACTION
For Failure to Provide Accurate Itemized Statements
[Cal. Lab. Code § 226]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

79. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

80. Cal. Labor Code § 226 provides that an employer must furnish employees with
an “accurate itemized” statement in writing showing:

(1) gross wages earned,

(2) total hours worked by the employee, except for any employee whose compensation

is solely based on a salary and who is exempt from payment of overtime under

subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

Commission,

(3) the number of piecerate units earned and any applicable piece rate if the employee

is paid on a piece-rate basis,

(4) all deductions, provided that all deductions made on written orders of the employee

may be aggregated and shown as one item,

(5) net wages earned,

32
CLASS ACTION COMPLAINT

 

 
—_—

wo fo s DA WH FSF WwW Ww

oD TK A BB YB KF oO Oo me HD BR OH FF WY NY FF &

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 38 of 214

(6) the inclusive dates of the period for which the employee is paid,

(7) the name of the employee and his or her social security number, except that by

January 1, 2008, only the last four digits of his or her social security number or an

employee identification number other than a social security number may be shown on

the itemized statement,

(8) the name and address of the legal entity that is the employer, and

(9) all applicable hourly rates in effect during the pay period and the corresponding

number of hours worked at each hourly rate by the employee.

81. | When PLAINTIFFS and other CALIFORNIA CLASS Members worked unpaid
overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and
rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seg. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

82. DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
Code § 226, causing injury and damages to the PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
expended calculating the correct rates for the overtime worked and the amount of employment

taxes which were not properly paid to state and federal tax authorities. These damages are

33
CLASS ACTION COMPLAINT

 
wo fo ~jT A wh £& WwW NH =

o 7D A tr FB Be NN SK Oo BO wm HD DH FH FF YW NY | O&O

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 39 of 214

difficult to estimate. Therefore, PLAINTIFFS and the other members of the CALIFORNIA
LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
PLAINTIFFS and each respective member of the CALIFORNIA LABOR SUB-CLASS

herein).

SIXTH CAUSE OF ACTION
For Failure to Pay Wages When Due
[ Cal. Lab. Code §§ 201, 202, 203)
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

83. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

84. Cal. Lab. Code § 200 provides that:

As used in this article:

(a) "Wages" includes all amounts for labor performed by employees of every

description, whether the amount is fixed or ascertained by the standard of time,

task, piece, Commission basis, or other method of calculation.

(b) "Labor" includes labor, work, or service whether rendered or performed under

contract, subcontract, partnership, station plan, or other agreement if the labor to

be paid for is performed personally by the person demanding payment.

85. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.”

86. Cal. Lab. Code § 202 provides, in relevant part, that:

If an employee not having a written contract for a definite period quits his or her

employment, his or her wages shall become due and payable not later than 72

hours thereafter, unless the employee has given 72 hours revious notice of his
or her intention to quit, in which case the employee is entitled to his or her wages

34
CLASS ACTION COMPLAINT

 

 
oO fo JY A UA S&F Ww NN

co DN A BOB NSH OOOO ll OmUlUlUlU UO OU LULUlULULN OE UO

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 40 of 214

at the time of quitting. Notwithstanding any other provision of law, an employee

who quits without providing a 72-hour notice shall be entitled to receive payment

by mail if he or she so requests and designates a mailing address. The date of the

mailing shall constitute the date of payment for purposes of the requirement to

provide payment within 72 hours of the notice of quitting.

87. There was no definite term in PLAINTIFFS’ or any CALIFORNIA LABOR
SUB-CLASS Members’ employment contract.

88. Cal. Lab. Code § 203 provides:

If an employer willfully fails to pay, without abatement or reduction, in

accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee

who is discharged or who quits, the wages of the employee shall continue as a

penalty from the due date thereof at the same rate until paid or until an action

therefor is commenced; but the wages shall not continue for more than 30 days.

89. The employment of PLAINTIFFS and many CALIFORNIA LABOR SUB-
CLASS Members terminated and DEFENDANT has not tendered payment of overtime wages,
to these employees who actually worked overtime, as required by law.

90. Therefore, as provided by Cal Lab. Code § 203, on behalf of themselves and the
members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFFS
demand up to thirty days of pay as penalty for not paying all wages due at time of termination
for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
PERIOD, and demand an accounting and payment of all wages due, plus interest and statutory

costs as allowed by law.

PRAYER FOR RELIEF
WHEREFORE, PLAINTIFFS pray for judgment against each Defendant, jointly and
severally, as follows:
1. On behalf of the CALIFORNIA CLASS:
A) That the Court certify the First Cause of Action asserted by the CALIFORNIA
CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
B) Anorder temporarily, preliminarily and permanently enjoining and restraining
DEFENDANT from engaging in similar unlawful conduct as set forth herein;

C) An order requiring DEFENDANT to pay all wages and all sums unlawfuly

35
CLASS ACTION COMPLAINT

 

 
oOo fo S DA wm S&F WD NH

me NM NM NM YY NY NY NY NHN SF YF KEK SF ST TS DOOTtOUSs
Oo UA A Bk NSFP oO Ome HT DA FF YW HY FF

D)

A)

B)

C)

D)

E)

A)
B)

 

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 41 of 214

withheld from compensation due to PLAINTIFFS and the other members of the
CALIFORNIA CLASS; and,

Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a fluid fund
for restitution of the sums incidental to DEFENDANT’s violations due to

PLAINTIFFS and to the other members of the CALIFORNIA CLASS.

2. On behalf of the CALIFORNIA LABOR SUB-CLASS:

That the Court certify the Second, Third, Fourth, Fifth and Sixth Causes of
Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class action
pursuant to Cal. Code of Civ. Proc. § 382;

Compensatory damages, according to proof at trial, including compensatory
damages for overtime compensation due PLAINTIFFS and the other members
of the CALIFORNIA LABOR SUB-CLASS, during the applicable
CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon at the
statutory rate;

Meal and rest period compensation pursuant to Cal. Lab. Code §§ 226.7, 512 and
the applicable IWC Wage Order;

The greater of all actual damages or fifty dollars ($50) for the initial pay period
in which a violation occurs and one hundred dollars ($100) per each member of
the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
period, not exceeding an aggregate penalty of four thousand dollars ($4,000), and
an award of costs for violation of Cal. Lab. Code § 226; and,

The wages of all terminated employees from the CALIFORNIA LABOR SUB-
CLASS as a penalty from the due date thereof at the same rate until paid or until

an action therefore is commenced, in accordance with Cal. Lab. Code § 203.

3, On all claims:

An award of interest, including prejudgment interest at the legal rate;

Such other and further relief as the Court deems just and equitable; and,

36
CLASS ACTION COMPLAINT

 
ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 42 of 214

1 C) An award of penalties, attorneys’ fees and cost of suit, as allowable under the law,

including, but not limited to, pursuant to Labor Code §218.5, §226, and/or §1194.

Dated: March 6, 2018 BLUMENTHAL NORDREHAUG BHOWMIK
DE BLOUW LLP

 

Norman B. Blumenthal —
Attorneys for Plaintiffs

2
3
4
5
6
7
8
9

10

|

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 37

CLASS ACTION COMPLAINT

 

 

 

 
ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 43 of 214

1 DEMAND FOR A JURY TRIAL
2 PLAINTIFFS demand a jury trial on issues triable to a jury.
3
4
5 Dated: March 6, 2018 Ba tt eee BHOWMIK
6
7
9 Aftomeys for Paintfi

10

\1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

cs 38

 

CLASS ACTION COMPLAINT

 

 
0 fof 4 A WT F&F WY Ye

NN NN NN NY NY NN SF Se FF PF re Se Se SCL
a = SO a od

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 44 of 214

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP

Norman B. Blumenthal (State Bar #068687)

Kyle R. Nordrehaug (State Bar #205975)
Aparajit Bhowmik (State Bar #248066)

2255 Calle Clara

La Jolla, CA 92037

Telephone: (858)551-1223

Facsimile: (858) 551-1232

Website: www.bamlawca.com

Attorneys for Plaintiffs

E-FILED

4/9/2018 5:31 PM

FRESNO COUNTY SUPERIOR COURT
By: K. Mendoza, Deputy

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA,
individuals, on behalf of themselves, and
on behalf of all persons similarly situated,

Plaintiffs,
vs.

L’OREAL USA S/D, INC., a Corporation;
and Does 1 through 50, Inclusive,

Defendants.

 

 

Case No. 18CECG00816
FIRST AMENDED CLASS ACTION

COMPLAINT FOR:

1. UNFAIR COMPETITION IN
VIOLATION OF CAL. BUS. & PROF.
CODE §§ 17200, ef seq.;

2. FAILURE TO PAY OVERTIME
WAGES IN VIOLATION OF CAL.
LAB. CODE 8§ 510, et $e

3, FAILURE TO PROVIDE REQUIRED
MEAL PERIODS IN VIOLATION OF
CAL. LAB. CODE §§ 226.7 & 512 AND
THE APPLICABLE IWC WAGE
ORDER

4, FAILURE TO PROVIDE REQUIRED
REST PERIODS IN VIOLATION OF
CAL. LAB. CODE §§ 226.7 & 512 AND
THE APPLICABLE IWC WAGE
ORDER;

5. FAILURE TO PROVIDE

ACCURATE ITEMIZED STATEMENTS
IN VIOLATION OF CAL. LAB. CODE §
226;

6. FAILURE TO PROVIDE WAGES
WHEN DUE IN VIOLATION OF CAL.
LAB. CODE §§ 201, 202 AND 203; and,
7, VIOLATION OF THE PRIVATE
ATTORNEYS GENERAL ACT [LABOR
CODE §§ 2698, et seq.]

DEMAND FOR A JURY TRIAL

1

FIRST AMENDED CLASS ACTION COMPLAINT

 
wo Co ~s A wr & WY WH

NY NM N NN NY NN KN KN EF | KF BF PEF Pe RESO Ell
oe D7 DO tla KR wD HSK Oo OO HI DTN He FO BY EK OS

pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 45 of 214

Plaintiffs Angela Conti and Justine Mora (“PLAINTIFFS”), individuals, on behalf of
themselves and all other similarly situated current and former employees, allege on information
and belief, except for their own acts and knowledge which are based on personal knowledge,

the following:

THE PARTIES

1. Defendant L’Oreal USA S/D, Inc. (“DEFENDANT”) is a Corporation and at all
relevant times mentioned herein conducted and continues to conduct substantial and regular
business throughout California.

2. DEFENDANT was founded in 1999. DEFENDANT’s line of business includes
the retail sale of specialized lines of merchandise.

3, Plaintiff Conti was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from June of 2010 to December
8, 2017.

4, Plaintiff Mora was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from July of 2015 to November
of 2017.

5. PLAINTIFFS bring this Class Action on behalf of themselves and a California
class, defined as all individuals who are or previously were employed by DEFENDANT in
California and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time
during the period beginning four (4) years prior to the filing of this Complaint and ending on
the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”).

6. PLAINTIFFS bring this Class Action on behalf of themselves and a
CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their losses
incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT’s uniform policy
and practice which failed to lawfully compensate these employees for all their overtime worked.
DEFENDANT’ s uniform policy and practice alleged herein is an unlawful, unfair and deceptive

2
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
oO co ~7TI A wn & WwW WYP —

BS eS ROA EF BBP KH SBS Owe HI DH FF WwW YN YF CO

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 46 of 214

business practice whereby DEFENDANT retained and continues to retain wages due
PLAINTIFFS and the other members of the CALIFORNIA CLASS. PLAINTIFFS and the
other members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
DEFENDANT in the future, relief for the named PLAINTIFFS and the other members of the
CALIFORNIA CLASS who have been economically injured by DEFENDANT’s past and
current unlawful conduct, and all other appropriate legal and equitable relief.

7. The true names and capacities, whether individual, corporate, subsidiary,
partnership, associate or otherwise of defendants DOES | through 50, inclusive, are presently
unknown to PLAINTIFFS who therefore sues these Defendants by such fictitious names
pursuant to Cal. Civ. Proc. Code § 474. PLAINTIFFS will seek leave to amend this Complaint
to allege the true names and capacities of Does | through 50, inclusive, when they are
ascertained. PLAINTIFFS are informed and believe, and based upon that information and belief
allege, that the Defendants named in this Complaint, including DOES 1 through 50, inclusive,
are responsible in some manner for one or more of the events and happenings that proximately
caused the injuries and damages hereinafter alleged.

8. The agents, servants and/or employees of the Defendants and each of them acting
on behalf of the Defendants acted within the course and scope of his, her or its authority as the
agent, servant and/or employee of the Defendants, and personally participated in the conduct
alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
Consequently, the acts of each Defendant are legally attributable to the other Defendants and
all Defendants are jointly and severally liable to PLAINTIFFS and the other members of the
CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

Defendants’ agents, servants and/or employees.

THE CONDUCT
9, Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANT is
required to pay PLAINTIFFS and CALIFORNIA CLASS Members for all time worked,

3
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo co ~a BH A & W WY

mp ww NY NN NN NY NY FSF SF FY SF FP SF Des Ss
PS RB OHS F&F SF BO wO NI DH FF WH FT SC

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 47 of 214

meaning the time during which an employee is subject to the control of an employer, including
all the time the employee is suffered or permitted to work. DEFENDANT required
PLAINTIFFS and CALIFORNIA CLASS Members to work off the clock without paying them
for all the time they were under DEFENDANT’s control. PLAINTIFFS and CALIFORNIA
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to perform
additional work for DEFENDANT as required to meet DEFENDANT’s job requirements.
Specifically, During the CALIFORNIA CLASS PERIOD, DEFENDANT engaged in the
uniform and systematic practice of requiring PLAINTIFFS and CALIFORNIA CLASS
Members to perform work off the clock after clocking out in that DEFENDANT, as a condition
of employment, required these employees to wait for and submit to loss prevention inspections
after clocking out for meal breaks and at the end of each scheduled shift for which
DEFENDANT did not provide compensation for time spent awaiting and performing the loss
prevention inspections off the clock. As a result, PLAINTIFFS and other CALIFORNIA
CLASS Members forfeited overtime wages by working without their time being correctly
recorded and without compensation at the applicable overtime rates. DEFENDANT’s uniform
policy and practice not to pay PLAINTIFFS and other CALIFORNIA CLASS Members for all
overtime worked, is evidenced by DEFENDANT’s business records.

10. In violation of the applicable sections of the California Labor Code and the
requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT as
a matter of company policy, practice and procedure, intentionally and knowingly failed to
compensate PLAINTIFFS and the other members of the CALIFORNIA CLASS at the correct
rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
intended to purposefully avoid the payment of the correct overtime compensation as required
by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
over competitors who complied with the law. To the extent equitable tolling operates to toll
claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
PERIOD should be adjusted accordingly.

4
FIRST AMENDED CLASS ACTION COMPLAINT

 
oO fo ~~ DH UW F&F WwW NY

mony Mw Nw NN NY KN SF SF FF SF SF FE BD Ps Ss
yeN RF PF OH SF SO wea DH FY YT &

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 48 of 214

11. As a result of their rigorous work schedules, PLAINTIFFS and other
CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
breaks and were not fully relieved of duty for meal periods. PLAINTIFFS and other
CALIFORNIA CLASS Members were required to perform work as ordered by DEFENDANT
for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
DEFENDANT failed to provide PLAINTIFFS and CALIFORNIA CLASS Members with a
second off-duty meal period each workday in which these employees were required by
DEFENDANT to work ten (10) hours of work. PLAINTIFFS and the other CALIFORNIA
CLASS Members therefore forfeited meal breaks without additional compensation and in
accordance with DEFENDANT’s strict corporate policy and practice.

12. During the CALIFORNIA CLASS PERIOD, from time to time, PLAINTIFFS
and other CALIFORNIA CLASS Members were also required to work in excess of four (4)
hours without being provided ten (10) minute rest periods. Further, these employees were
denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
(2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
worked of between six (6) and eight (8) hours, and a first, second and third rest period of at least
ten (10) minutes for some shifts worked of ten (10) hours or more. PLAINTIFFS and other
CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
As a result of their rigorous work schedules, PLAINTIFFS and other CALIFORNIA CLASS
Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

13. | When PLAINTIFFS and other CALIFORNIA CLASS Members worked off the
clock overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and

3
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
wo fo SK BD TA F&F W HH

weoN NM MS BN ON NY NN S| Dt SO SP Oe Oe SUE U6
So 2a A A BB WN KF oS Ow DDH FW NY TF ©

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 49 of 214

rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and al! applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 ef seq. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

14. By reason of this uniform conduct applicable to PLAINTIFFS and all
CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
(the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately
calculate and record the correct overtime rate for the overtime worked by PLAINTIFFS and
other CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime
hour rates is the DEFENDANT’s burden. Asa result of DEFENDANT’s intentional disregard
of the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
required overtime compensation for work performed by the members of the CALIFORNIA
CLASS and violated the California Labor Code and regulations promulgated thereunder as
herein alleged.

15. Specifically as to PLAINTIFFS, they were from time to time unable to take off
duty meal and rest breaks and were not fully relieved of duty for their meal and rest periods and
were not paid all overtime wages due to them as aresult of DEFENDANT?’s policy that required
them to work off the clock. PLAINTIFFS were required to perform work as ordered by
DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
break, Further, DEFENDANT failed to provide PLAINTIFFS with a second off-duty meal
period each workday in which they were required by DEFENDANT to work ten (10) hours of
work. PLAINTIFFS therefore forfeited meal and rest breaks without additional compensation

6
FIRST AMENDED CLASS ACTION COMPLAINT

 
Dp co JY A UA & WwW HY =

bm ny N NM NWN YN NY SF SF KF Se PP SP SP SG Ot Us
Se Oo AA Bk BN KF oO wm HD DH WH FF WN YS

case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 50 of 214

and in accordance with DEFENDANT’s strict corporate policy and practice. DEFENDANT
also provided PLAINTIFFS with a pay stub that failed to accurately display PLAINTIFFS’
correct rates of overtime pay and payments for missed meal and rest periods for certain pay
periods in violation of Cal. Lab. Code § 226{a). To date, DEFENDANT has not fully paid
PLAINTIFFS the overtime compensation still owed to them or any penalty wages owed to them
under Cal. Lab. Code § 203. The amount in controversy for PLAINTIFFS individually does

not exceed the sum or value of $75,000.

JURISDICTION AND VENUE

 

16. This Court has jurisdiction over this Action pursuant to California Code of Civil
Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
action is brought as a Class Action on behalf of PLAINTIFFS and similarly situated employees
of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

17. Venue is proper in this Court pursuant to California Code of Civil Procedure,
Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
maintained offices and facilities in this County and/or conducts substantial business in this
County, and (ii) committed the wrongful conduct herein alleged in this County against members

of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

THE CALIFORNIA CLASS
18. PLAINTIFFS bring the First Cause of Action for Unfair, Unlawful and Deceptive

 

Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. {the "UCL") as a Class
Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
all individuals who are or previously were employed by DEFENDANT in California and
classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
period beginning four (4) years prior to the filing of this Complaint and ending on the date as
determined by the Court (the “CALIFORNIA CLASS PERIOD”).

7
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
Oo @©8 ~T A wv & W N

wm NM Nw WN NN NM NY SF St KF SF | SF DD tS
BS eS RA BR ON KH SO WHI DH FF WN TT S&

case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 51 of 214

19. To the extent equitable tolling operates to toll claims by the CALIFORNIA
CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
accordingly.

20. The California Legislature has commanded that “all wages... ... earned by any
person in any employment are due and payable twice during each calendar month, on days
designated in advance by the employer as the regular paydays”, and further that “[a]ny work
in excess of eight hours in one workday and any work in excess of 40 hours in any one
workweek . . . shall be compensated at the rate of no less than one and one-half times the
regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
Commission (IWC), however, is statutorily authorized to “establish exemptions from the
requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
professional employees, provided [inter alia] that the employee is primarily engaged in duties
that meet the test of the exemption, [and] customarily and regularly exercises discretion and
independent judgment in performing those duties...” (Lab. Code § 510(a).) Neither the
PLAINTIFFS nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
LABOR SUB-CLASS qualify for exemption from the above requirements.

21. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
calculate and record overtime compensation for overtime worked by PLAINTIFFS and the
other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit
of this work, required employees to perform this work and permitted or suffered to permit this
overtime work.

22. DEFENDANT has the legal burden to establish that each and every
CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked.
DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to

3
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo © sS A WwW F&F WwW NH

we NM NM NS NM ON NY NN See Se BY SP i el tl hl lS
o aD of OF F&F Ww KH KY GO COC Oo HI DH A FF YW YY =| &

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 52 of 214

have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy
or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable
overtime rate for all overtime worked, so as to satisfy their burden. This common business
practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
aclass-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
§§ 17200, et seq. (the “UCL”) as causation, damages, and reliance are not elements of this
claim.

23. Atnotime during the CALIFORNIA CLASS PERIOD was the compensation for
any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
employee for all overtime worked at the applicable rate, as required by California Labor Code
§§ 204 and 510, ef seg. At no time during the CALIFORNIA CLASS PERIOD was the
overtime compensation for any member of the CALIFORNIA CLASS properly recalculated
so as to include all earnings in the overtime compensation calculation as required by California
Labor Code §§ 510, ef seq.

24. The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
CLASS Members is impracticable.

25. DEFENDANT uniformly violated the rights of the CALIFORNIA CLASS under
California law by:

(a) Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
§§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
place company policies, practices and procedures that failed to pay all
wages due the CALIFORNIA CLASS for all overtime worked, and failed
to accurately record the applicable rates of all overtime worked by the
CALIFORNIA CLASS;

(b) Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seg., by
unlawfully, unfairly, and/or deceptively having in place a company policy,

9
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo fo a BA A F&F WY WH

wm wMNme MN MN YN S&S SF SF Se Se Se Se SSE Ss
oe a AA Fk ON EF SG HOON DWH SF WY F SF

(a)

(b)

(c)

 

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 53 of 214

practice and procedure that failed to correctly calculate overtime
compensation due to PLAINTIFFS and the members of the
CALIFORNIA CLASS; and,

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
failing to provide mandatory meal and/or rest breaks to PLAINTIFFS and
the CALIFORNIA CLASS members.

6. This Class Action meets the statutory prerequisites for the maintenance ofa Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA CLASS are so numerous
that the joinder of all such persons is impracticable and the disposition of
their claims as a class will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
CLASS will apply uniformly to every member of the CALIFORNIA
CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA CLASS. PLAINTIFFS, like all the
other members of the CALIFORNIA CLASS, were subjected to the
uniform employment practices of DEFENDANT and were non-exempt
employees paid on an hourly basis who were subjected to
DEFENDANT’s practice and policy which failed to pay the correct rate
of overtime wages due to the CALIFORNIA CLASS for all overtime
worked by the CALIFORNIA CLASS and thereby systematically
underpays overtime compensation to the CALIFORNIA CLASS.
PLAINTIFFS sustained economic injury as a result of DEFENDANT’s
employment practices. PLAINTIFFS and the members of the

10
FIRST AMENDED CLASS ACTION COMPLAINT

 
Do co ~JT DBD WA F&F WwW NY

o 1 FO nh Bk OY SB OS OO OOH TH OH eB WY NY EK &

(d)

(a)

(b)

 

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 54 of 214

CALIFORNIA CLASS were and are similarly or identically harmed by
the same unlawful, deceptive, unfair and pervasive pattern of misconduct
engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA CLASS, and has retained
counsel who are competent and experienced in Class Action litigation.
There are no material conflicts between the claims of the representative
PLAINTIEFS and the members of the CALIFORNIA CLASS that would
make class certification inappropriate. Counsel for the CALIFORNIA
CLASS will vigorously assert the claims of all CALIFORNIA CLASS

Members.

27. In addition to meeting the statutory prerequisites to a Class Action, this action

is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,

statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA CLASS will
create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS which would establish
incompatible standards of conduct for the parties opposing the
CALIFORNIA CLASS; and/or,

2) Adjudication with respect to individual members of the
CALIFORNIA CLASS which would as a practical matter be
dispositive of interests of the other members not party to the
adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA CLASS have acted or refused to

1]
FIRST AMENDED CLASS ACTION COMPLAINT

 
Oo co Ss A Ww SF WD NH =

wm NH Bw NH WH NH NY VN BH =| =| KY KP KF FP EF PE SS eS
co TD A A KR YH NM SF Oo Oo wm OH ODN OH UBUD UYU CUS

 

tase 1:19-cv-00769-NONE-SKO Document 1. Filed 05/30/19 Page 55 of 214

act on grounds generally applicable to the CALIFORNIA CLASS, making

appropriate class-wide relief with respect to the CALIFORNIA CLASS

as a whole in that DEFENDANT uniformly failed to pay all wages due.

Including the correct overtime rate, for all worked by the members of the

CALIFORNIA CLASS as required by law;

1) With respect to the First Cause of Action, the final relief on behalf
of the CALIFORNIA CLASS sought does not relate exclusively to
restitution because through this claim PLAINTIFFS seeks
declaratory relief holding that the DEFENDANT’s policy and
practices constitute unfair competition, along with declaratory
relief, injunctive relief, and incidental equitable relief as may be
necessary to prevent and remedy the conduct declared to constitute
unfair competition;

Common questions of law and fact exist as to the members of the

CALIFORNIA CLASS, with respect to the practices and violations of

California law as listed above, and predominate over any question

affecting only individual CALIFORNIA CLASS Members, and a Class

Action is superior to other available methods for the fair and efficient

adjudication of the controversy, including consideration of:

1) The interests of the members of the CALIFORNIA CLASS in
individually controlling the prosecution or defense of separate
actions in that the substantial expense of individual actions will be
avoided to recover the relatively small amount of economic losses
sustained by the individual CALIFORNIA CLASS Members when
compared to the substantial expense and burden of individual
prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative

12
FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 56 of 214
Oo co SA WwW f& WwW LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(b)

(c)

(d)

(f)

(g)

(h)

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 57 of 214

CLASS;

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
CLASS because in the context of employment litigation a substantial
number of individual CALIFORNIA CLASS Members will avoid
asserting their rights individually out of fear of retaliation or adverse
impact on their employment;

The members of the CALIFORNIA CLASS are so numerous that it is
impractical to bring all members of the CALIFORNIA CLASS before the
Court;

PLAINTIFFS, and the other CALIFORNIA CLASS Members, will not be
able to obtain effective and economic legal redress unless the action is
maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA CLASS for the injuries sustained;

DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA CLASS, thereby making final class-wide relief
appropriate with respect to the CALIFORNIA CLASS as a whole;

The members of the CALIFORNIA CLASS are readily ascertainable from
the business records of DEFENDANT; and,

Class treatment provides manageable judicial treatment calculated to bring

14
FIRST AMENDED CLASS ACTION COMPLAINT

 
wo 6 YD ABA Ww F&F WH YH

be wpe NH YY WH KY NH NY NHN HSH SF KF SP KF Se EF ES She
co tA A Bk BN SF COO RP HS DO KH FE WP EF S&S

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 58 of 214

a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA CLASS.

29. DEFENDANT maintains records from which the Court can ascertain and identify
by job title each of DEFENDANT’s employees who as have been systematically, intentionally
and uniformly subjected to DEFENDANT’s company policy, practices and procedures as herein
alleged. PLAINTIFFS will seek leave to amend the Complaint to include any additional job

titles of similarly situated employees when they have been identified.

THE CALIFORNIA LABOR SUB-CLASS
30. PLAINTIFFS further bring the Second, Third, Fourth, Fifth and Sixth causes of

 

Action on behalf of a California sub-class, defined as all individuals who are or previously were
employed by DEFENDANT in California and classified as non-exempt employees (the
“CALIFORNIA LABOR SUB-CLASS”) at any time during the period three (3) years prior to
the filing of the complaint and ending on the date as determined by the Court (the
“CALIFORNIA LABOR SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382.

31. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT failed to provide off duty meal and rest
periods to PLAINTIFFS and CALIFORNIA CLASS Members and failed to correctly calculate
overtime compensation for the overtime worked by PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
work, required employees to perform this work and permitted or suffered to permit this
overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
CLASS Members overtime wages at the correct amount to which these employees are entitled

in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling

15
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
wo fe 4S A HO FF WB He

be Nw NHN KB NY NY NY NH DB Se Se Se Fe FE SE Ee SE lL
oOo DK Oh BW NF OO Ome NT DH HH SF YW NY SK &

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 59 of 214

operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.

32. DEFENDANT maintains records from which the Court can ascertain and identify
by name and job title, each of DEFENDANT’s employees who have been systematically,
intentionally and uniformly subjected to DEFENDANT’s company policy, practices and
procedures as herein alleged. PLAINTIFFS will seek leave to amend the complaint to include
any additional job titles of similarly situated employees when they have been identified.

33. The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
CALIFORNIA LABOR SUB-CLASS Members is impracticable.

34. | Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUB-CLASS, including, but not limited, to the following:

(a) | Whether DEFENDANT unlawfully failed to correctly calculate and pay
overtime compensation to members of the CALIFORNIA LABOR SUB-
CLASS in violation of the California Labor Code and California
regulations and the applicable California Wage Order;

(b) | Whether the members of the CALIFORNIA LABOR SUB-CLASS are
entitled to overtime compensation for overtime worked under the overtime
pay requirements of California law;

(c) | Whether DEFENDANT failed to accurately record the applicable
overtime rates for all overtime worked PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS;

(d) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with legally
required uninterrupted thirty (30) minute meal breaks and rest periods;

(e} Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with accurate

itemized wage statements;

16
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
Oo co ~~ DBD A F&F WwW Ne

we N NH ON KB OY OY NY BDO HR Be OO PS OO ESE Ere ll el
oOo ~~ DH tA BF WS NY KF CO CO eB HN A OB YS NE OS

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 60 of 214

(f) | Whether DEFENDANT has engaged in unfair competition by the
above-listed conduct;

{g) | The proper measure of damages and penalties owed to the members of the
CALIFORNIA LABOR SUB-CLASS; and,

(h) Whether DEFENDANT?’s conduct was willful.

35. DEFENDANT, as a matter of company policy, practice and procedure, failed to
accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
Members and failed to provide accurate records of the applicable overtime rates for the
overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
Members, including PLAINTIFFS, were non-exempt employees who were paid on an hourly
basis by DEFENDANT according to uniform and systematic company procedures as alleged
herein above. This business practice was uniformly applied to each and every member of the
CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
adjudicated on a class-wide basis.

36. DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
under California law by:

(a) Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
PLAINTIFFS and the members of the CALIFORNIA LABOR SUB-
CLASS the correct overtime pay for which DEFENDANT is liable
pursuant to Cal. Lab. Code § 1194 & § 1198;

(b) Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with
all legally required off-duty, uninterrupted thirty (30) minute meal breaks
and the legally required rest breaks;

(c) Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFFS and
the members of the CALIFORNIA LABOR SUB-CLASS with an

accurate itemized statement in writing showing all accurate and applicable

17
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
10 oO SH TA SP WY NN

wm MN NN MY NN N SF SF KF Ft SE FP FP Oo Fs Ss
eS OO AF OA ek Ow ON SK SOOO HD DH FW NH K

(d)

(a)

(b)

(c)

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 61 of 214

overtime rates in effect during the pay period and the corresponding
amount of time worked at each overtime rate by the employee; and,
Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
when an employee is discharged or quits from employment, the employer
must pay the employee all wages due without abatement, by failing to
tender full payment and/or restitution of wages owed or in the manner
required by California law to the members of the CALIFORNIA LABOR
SUB-CLASS who have terminated their employment.

37. This Class Action meets the statutory prerequisites for the maintenance ofa Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
Members is impracticable and the disposition of their claims as a class
will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
LABOR SUB-CLASS and will apply uniformly to every member of the
CALIFORNIA LABOR SUB-CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA LABOR SUB-CLASS.
PLAINTIFFS, like all the other members of the CALIFORNIA LABOR
SUB-CLASS, were non-exempt employees paid on an hourly basis who
were subjected to the DEFENDANT’s practice and policy described
herein. PLAINTIFFS sustained economic injury as a result of
DEFENDANT’s employment practices, PLAINTIFFS and the members
of the CALIFORNIA LABOR SUB-CLASS were and are similarly or

identically harmed by the same unlawful, deceptive, unfair and pervasive

18

 

 

FIRST AMENDED CLASS ACTION COMPLAINT

 
Oo f& ~s DA OO F&F Ww NH

mM NN NHN NM NN NB SE Be SF EF BSF SE Se Se lS
co 1 A A fF YH NY KF SoG BO wm HD DH AH SS WY HY FF &

(d)

(a)

(b)

 

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 62 of 214

pattern of misconduct engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
retained counsel who are competent and experienced in Class Action
litigation. There are no material conflicts between the claims of the
representative PLAINTIFFS and the members of the CALIFORNIA
LABOR SUB-CLASS that would make class certification inappropriate.
Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.

38. In addition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,
statutory and other legal questions within the class format, prosecution of
separate actions by individual members of the CALIFORNIA LABOR
SUB-CLASS will create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUB-CLASS which
would establish incompatible standards of conduct for the parties
opposing the CALIFORNIA LABOR SUB-CLASS; or,

2) Adjudication with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS which would as a practical
matter be dispositive of interests of the other members not party to
the adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted

or refused to act on grounds generally applicable to the CALIFORNIA

LABOR SUB-CLASS, making appropriate class-wide relief with respect

19
FIRST AMENDED CLASS ACTION COMPLAINT

 
10 90 SDN UN fF WwW NS

be tb ww NN NN NH BS Ye FF FP KF SS Ss oO Ot Us
oo UA A Pk ON SF Oo Oo wm HD DH FY KH KS &

(c)

 

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 63 of 214

to the CALIFORNIA LABOR SUB-CLASS as a whole in that

DEFENDANT uniformly failed to pay all wages due. Including the

correct overtime rate, for all overtime worked by the members of the

CALIFORNIA LABOR SUB-CLASS as required by law;

Common questions of law and fact predominate as to the members of the

CALIFORNIA LABOR SUB-CLASS, with respect to the practices and

violations of California Law as listed above, and predominate over any

question affecting only individual CALIFORNIA LABOR SUB-CLASS

Members, and a Class Action is superior to other available methods for

the fair and efficient adjudication of the controversy, including

consideration of:

1) The interests of the members of the CALIFORNIA LABOR SUB-
CLASS in individually controlling the prosecution or defense of
separate actions in that the substantial expense of individual
actions will be avoided to recover the relatively small amount of
economic losses sustained by the individual CALIFORNIA
LABOR SUB-CLASS Members when compared to the substantial
expense and burden of individual prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative
litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA LABOR SUB-
CLASS, which would establish incompatible standards of
conduct for the DEFENDANT; and/or,

B.  Adjudications with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS would as a practical

matter be dispositive of the interests of the other members

20
FIRST AMENDED CLASS ACTION COMPLAINT

 
oOo co YD A A F&F WwW KY

wm ww NHN NM NY NY ON NM NO SF er Se SP eS UL lUmheLUm SLU ELUmr
co 717 A A fF BS SD KF SoS Ome ND DO OH FOYE SO

(a)

(b)

(c)

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 64 of 214

not parties to the adjudication or substantially impair or
impede their ability to protect their interests;

3) In the context of wage litigation because a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will
avoid asserting their legal rights out of fear of retaliation by
DEFENDANT, which may adversely affect an individual’s job
with DEFENDANT or with a subsequent employer, the Class
Action is the only means to assert their claims through a
representative; and,

4) A class action is superior to other available methods for the fair
and efficient adjudication of this litigation because class treatment
will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

39. This Court should permit this action to be maintained as a Class Action pursuant

to Cal. Code of Civ. Proc. § 382 because:

The questions of law and fact common to the CALIFORNIA LABOR
SUB-CLASS predominate over any question affecting only individual
CALIFORNIA LABOR SUB-CLASS Members;

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
LABOR SUB-CLASS because in the context of employment litigation a
substantial number of individual CALIFORNIA LABOR SUB-CLASS
Members will avoid asserting their rights individually out of fear of
retaliation or adverse impact on their employment,

The members of the CALIFORNIA LABOR SUB-CLASS are so

numerous that it is impractical to bring all members of the CALIFORNIA

21

 

 

FIRST AMENDED CLASS ACTION COMPLAINT

 
wo fo ~~ A Wwe & WY NY —

me wm NON ON ON ON NN NK Se Se KF SP Pe Se ES eS hl hr
oOo a2 A MU & YY HB KH Oo Oo we HD DR HH SF YW YP | S&S

Ml
Hf

 

(d)

(e)

(f)

(g)

(h)

(i)

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 65 of 214

LABOR SUB-CLASS before the Court;

PLAINTIFFS, and the other CALIFORNIA LABOR SUB-CLASS
Members, will not be able to obtain effective and economic legal redress
unless the action is maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA LABOR SUB-CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
CLASS as a whole;

The members of the CALIFORNIA LABOR SUB-CLASS are readily
ascertainable from the business records of DEFENDANT. The
CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
CLASS Members classified as non-exempt employees during the
CALIFORNIA LABOR SUB-CLASS PERIOD; and,

Class treatment provides manageable judicial treatment calculated to bring
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA LABOR SUB-CLASS.

22
FIRST AMENDED CLASS ACTION COMPLAINT

 
—

Oo co ~YD DA A FSF W WY

hm wR NM NN NM NY NM NY Se Se Ke PF PSP SP eS el lhm
on A tA UB UwOOUNlUlUre UCU OULU UN OU UE OYUN SO

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 66 of 214

FIRST CAUSE OF ACTION
For Unlawful Business Practices
[Cal. Bus. And Prof, Code §§ 17200, et seq.]
(By PLAINTIFFS and the CALIFORNIA CLASS and Against All Defendants)

40. PLAINTIFFS, and the other members of the CALIFORNIA CLASS, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
Complaint.

4]. DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
Code § 17021.

42. California Business & Professions Code §§ 17200, et seg. (the “UCL”) defines
unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
competition as follows:

Any person who engages, has engaged, or proposes to engage in unfair

competition may be enjoined in any court of competent jurisdiction. The court

may make such orders or judgments, including the appointment of a receiver, as

may be necessary to prevent the use or employment by any person of any practice

which constitutes unfair competition, as defined in this chapter, or as may be

necessary to restore to any person in interest any money or property, real or

personal, which may have been acquired by means of such unfair competition.
Cal. Bus. & Prof. Code § 17203.

43. By the conduct alleged herein, DEFENDANT has engaged and continues to
engage in a business practice which violates California law, including but not limited to, the
applicable Wage Order(s), the California Code of Regulations and the California Labor Code
including Sections 204, 206.5, 226.7, 510, 512, 558, 1194 & 1198, for which this Court should
issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code § 17203 as may
be necessary to prevent and remedy the conduct held to constitute unfair competition, including
restitution of wages wrongfully withheld.

44. By the conduct alleged herein, DEFENDANT’s practices were unlawful and

unfair in that these practices violated public policy, were immoral, unethical, oppressive,

23
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
Oo fo ~~ DH tr FP WD WH

be BR Bw NH NH Bw BR NR ORO BE Be ER El lS
co ~~ OH Ot OB OW Nl | Uc OlUlUlUCOCOUllOOUlUlU UNCOOL NO Cl

Pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 67 of 214

unscrupulous or substantially injurious to employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully
withheld.

45. By the conduct alleged herein, DEFENDANT’s practices were deceptive and
fraudulent in that DEFENDANT’s uniform policy and practice failed to pay PLAINTIFFS, and
other members of the CALIFORNIA CLASS, wages due for overtime worked, failed to
accurately to record the applicable rate of all overtime worked, and failed to provide the legally
required off duty meal and rest periods due to a systematic business practice that cannot be
justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare Commission
requirements in violation of Cal. Bus. Code §§ 17200, et seq., and for which this Court should
issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including
restitution of wages wrongfully withheld.

46. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFFS and
the other members of the CALIFORNIA CLASS to be underpaid during their employment with
DEFENDANT.

47. By the conduct alleged herein, DEFENDANT’s practices were also unfair and
deceptive in that DEFENDANT’s uniform policies, practices and procedures failed to provide
mandatory meal and/or rest breaks to PLAINTIFFS and the CALIFORNIA CLASS members.

48. Therefore, PLAINTIFFS demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
for each workday in which a second off-duty meal period was not timely provided for each ten
(10) hours of work.

49. PLAINTIFFS further demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which a rest period

24
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo 68 ~ BA Ww & Ww Ww

mb MN NY NK NY NY BY NO Be Fe KF Se Pre Pe Se SL
oOo a A WU BF YY NM KF oO Oo me OH KR OH ee YW NY SS

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 68 of 214

was not timely provided as required by law.

50. By and through the unlawful and unfair business practices described herein,
DEFENDANT has obtained valuable property, money and services from PLAINTIFFS and the
other members of the CALIFORNIA CLASS, including earned wages for all overtime worked,
and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
to unfairly compete against competitors who comply with the law.

51. All the acts described herein as violations of, among other things, the Industrial
Welfare Commission Wage Orders, the California Code of Regulations, and the California
Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.

52. | PLAINTIFFS and the other members of the CALIFORNIA CLASS are entitled
to, and do, seek such relief as may be necessary to restore to them the money and property
which DEFENDANT has acquired, or of which PLAINTIFFS and the other members of the
CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
unfair business practices, including earned but unpaid wages for all overtime worked.

53. | PLAINTIFFS and the other members of the CALIFORNIA CLASS are further
entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
engaging in any unlawful and unfair business practices in the future.

54, PLAINTIFFS and the other members of the CALIFORNIA CLASS have no plain,
speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
As a result of the unlawful and unfair business practices described herein, PLAINTIFFS and
the other members of the CALIFORNIA CLASS have suffered and will continue to suffer

irreparable legal and economic harm unless DEFENDANT is restrained from continuing to

25
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo fo ~I DA HH fF Ww NN

NM NH NY NY NY NH NY NY NY YF KF BP Se SF SFP PS Eh hc
co va] A UA & WwW BH SB Oo Oo we HD KH HH FF WY HY - &

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 69 of 214

engage in these unlawful and unfair business practices.

SECOND CAUSE OF ACTION
For Failure To Pay Overtime Compensation
[Cal. Lab. Code §§ 204, 510, 1194 and 1198]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

55. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

56. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS bring a claim for DEFENDANT’s willful and intentional violations of the California
Labor Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure
to accurately calculate the applicable rates for all overtime worked by PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT ’s failure to properly
compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
any workweek.

57. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

58. Cal. Lab. Code § 510 further provides that employees in California shall not be
employed more than eight (8) hours per workday and/or more than forty (40) hours per
workweek unless they receive additional compensation beyond their regular wages in amounts
specified by law.

59, Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.

Code § 1198 further states that the employment of an employee for longer hours than those

26
FIRST AMENDED CLASS ACTION COMPLAINT

 
Oo co YD BA wr F&F WD NH rH

me NM NH NM NY NY NY NM KN SF SF KF SP Se Tt Sh ULmdD|UlUmCUDeS
ot AN fk Ye MY EF SG Oo we HN DW FF WY - S&S

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 70 of 214

fixed by the Industrial Welfare Commission is unlawful.

60. | DEFENDANT maintained a uniform wage practice of paying PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
amount of overtime worked. As set forth herein, DEFENDANT’s uniform policy and practice
was to unlawfully and intentionally deny timely payment of wages due for the overtime worked
by PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS, and
DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
all overtime worked.

61. DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
result of implementing a uniform policy and practice that denied accurate compensation to
PLAINTIFES and the other members of the CALIFORNIA LABOR SUB-CLASS for all
overtime worked, including, the work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek.

62. In committing these violations of the California Labor Code, DEFENDANT
inaccurately calculated the amount of overtime worked and the applicable overtime rates and
consequently underpaid the actual time worked by PLAINTIFFS and other members of the
CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
payment of all earned wages, and other benefits in violation of the California Labor Code, the
Industrial Welfare Commission requirements and other applicable laws and regulations.

63. Asadirect result of DEFENDANT’s unlawful wage practices as alleged herein,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS did not
receive full compensation for all overtime worked.

64, Cal. Lab. Code § 515 sets out various categories of employees who are exempt
from the overtime requirements of the law. None of these exemptions are applicable to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS are not

27
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
oOo © ~sj BA FA Bb WwW NHN

wm N NM NN NHN NY MY Be He Ee Oe tl Ll lS
pov To SO SO OS Oo > od

mase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 71 of 214

subject to a valid collective bargaining agreement that would preclude the causes of action
contained herein this Complaint. Rather, the PLAINTIFFS bring this Action on behalf of
themselves and the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT?’ violations
of non-negotiable, non-waiveable rights provided by the State of California.

65. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked
that they were entitled to, constituting a failure to pay all earned wages.

66. DEFENDANT failed to accurately pay PLAINTIFFS and the other members of
the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was
in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
& 1198, even though PLAINTIFFS and the other members of the CALIFORNIA LABOR
SUB-CLASS were required to work, and did in fact work, overtime as to which DEFENDANT
failed to accurately record and pay using the applicable overtime rate as evidenced by
DEFENDANT’s business records and witnessed by employees.

67. By virtue of DEFENDANT's unlawful failure to accurately pay all earned
compensation to PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS for the true time they worked, PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
injury in amounts which are presently unknown to them and which will be ascertained
according to proof at trial.

68, DEFENDANT knew or should have known that PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
pay PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS the

applicable overtime rate.

28
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
oO fo ~~ BD wv F&F WwW WN

wm NN NM NY WYN NM YY N fF Pr FF SF PS Oe ee EUS
co a A wm fF YM NM &§ oS Oo we HW DH FF WN FF ©

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 72 of 214

69.  Inperforming the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
all time worked and provide them with the requisite overtime compensation, DEFENDANT
acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
disregard for their legal rights, or the consequences to them, and with the despicable intent of
depriving them of their property and legal rights, and otherwise causing them injury in order
to increase company profits at the expense of these employees.

70. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS therefore request recovery of all unpaid wages, including overtime wages, according
to proof, interest, statutory costs, as well as the assessment of any statutory penalties against
DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT’S
conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s
conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFFS
and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
statutory costs.

Hl
Mit
ff
Hf
Mf
iff
Hl

29
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Oo OF SD UH & WY BH

N Bt bo BD BD BRD BRD RD ORDO ee RR OR OO Ee eet
oo ~~] ON UtrAlllUBLUlUWNLhmUDN Uhr Sh lUlUlUCUOON Oa ODOR Oa NL HY Cc

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 73 of 214

THIRD CAUSE OF ACTION
For Failure to Provide Required Meal Periods
[Cal. Lab. Code §§ 226.7 & 512 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)
71. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-

CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

72. During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to provide
all the legally required off-duty meal breaks to PLAINTIFFS and the other CALIFORNIA
|| LABOR SUB-CLASS Members as required by the applicable Wage Order and Labor Code.
The nature of the work performed by PLAINTIFFS and CALIFORNIA LABOR SUB-
CLASS MEMBERS did not prevent these employees from being relieved of all of their
duties for the legally required off-duty meal periods. As a result of their rigorous work
schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
often not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
DEFENDANT’s failure to provide PLAINTIFFS and the CALIFORNIA LABOR SUB-
CLASS Members with legally required meal breaks prior to their fifth (Sth) hour of work is
evidenced by DEFENDANT’s business records. As a result, PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS therefore forfeited meal breaks
without additional compensation and in accordance with DEFENDANT’s strict corporate
policy and practice.

73. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular

rate of pay for each workday that a meal period was not provided.

30
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
wo oOo YN DB A FP WY HY

mw N NY NM NN ON BROS SF Se Se SE PSP el Sl hlUre
oOo a OA UA Bw NF oO Oo we HD DH HH fF WN HY

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 74 of 214

74. As aproximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FOURTH CAUSE OF ACTION
For Failure to Provide Required Rest Periods
[Cal. Lab. Code §§ 226.7 & 312 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

75, PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

76. PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
required to work in excess of four (4) hours without being provided ten (10) minute rest
periods. Further, these employees were denied their first rest periods of at least ten (10)
minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest
period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8)
hours, and a first, second and third rest period of at least ten (10) minutes for some shifts
worked of ten (10) hours or more. PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
their rigorous work schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

77. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a rest period, in accordance with

31
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
oO fo SD DO Ww F&F WwW NH

me NH NN NM NH NHN ON NY KN YF KF KF Pe PS Se heh hUmLUmr
Oo 2 A A B&B YN S& SG BD we HD DH FF YW NH FF &

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 75 of 214

the applicable Wage Order, one additional hour of compensation at each employee’s regular
rate of pay for each workday that rest period was not provided.

78. As aproximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FIFTH CAUSE OF ACTION

 

For Failure to Provide Accurate Itemized Statements
[Cal. Lab. Code § 226]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

79. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

80. Cal. Labor Code § 226 provides that an employer must furnish employees with
an “accurate itemized” statement in writing showing:

(1) gross wages earned,

(2) total hours worked by the employee, except for any employee whose compensation

is solely based on a salary and who is exempt from payment of overtime under

subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

Commission,

(3) the number of piecerate units earned and any applicable piece rate if the employee

is paid on a piece-rate basis,

(4) all deductions, provided that all deductions made on written orders of the employee

may be aggregated and shown as one item,

(5) net wages earned,

32
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
wo 6 ~~ DBD A F&F WY LY

we NM NY KM NY NY NY NY NO EF Se BP PSO Sl Sl lL lh he
Oo TD Ff ty BR WwW NSF Oo Oo Ow HT DH HH USF OY OYE SK SO

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 76 of 214

(6) the inclusive dates of the period for which the employee is paid,

(7) the name of the employee and his or her social security number, except that by

January 1, 2008, only the last four digits of his or her social security number or an

employee identification number other than a social security number may be shown on

the itemized statement,

(8) the name and address of the legal entity that is the employer, and

(9) all applicable hourly rates in effect during the pay period and the corresponding

number of hours worked at each hourly rate by the employee.

81. When PLAINTIFFS and other CALIFORNIA CLASS Members worked unpaid
overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and
rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seq. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

82. DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
Code § 226, causing injury and damages to the PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
expended calculating the correct rates for the overtime worked and the amount of employment

taxes which were not properly paid to state and federal tax authorities. These damages are

33
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
wo fo 4 DH A S&F W WH

mM oN ONY ON N NY NHN YF Se FF FSF PP SS Se SULCUS
oo aA A Bk Oe ON lS Uc Ol Ol ORNL UNOS

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 77 of 214

difficult to estimate. Therefore, PLAINTIFFS and the other members of the CALIFORNIA
LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
PLAINTIFFS and each respective member of the CALIFORNIA LABOR SUB-CLASS

herein).

SIXTH CAUSE OF ACTION

 

For Failure to Pay Wages When Due
[ Cal. Lab, Code §§ 201, 202, 203]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

83, PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

84. Cal. Lab. Code § 200 provides that:

As used in this article:

(a) "Wages" includes all amounts for labor performed by employees of every
description, whether the amount is fixed or ascertained by the standard of time,
task, piece, Commission basis, or other method of calculation.

(b) "Labor" includes labor, work, or service whether rendered or performed under
contract, subcontract, partnership, station plan, or other agreement if the labor to
be paid for is performed personally by the person demanding payment.

85. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.”

86. Cal. Lab. Code § 202 provides, in relevant part, that:

If an employee not having a written contract for a definite period quits his or her

employment, his or her wages shall become due and payable not later than 72

hours thereafter, unless the em loyee has given 72 hours previous notice of his
or her intention to quit, in which case the employee is entitled to his or her wages

34
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
wo co ~~yWy A WN F&F Ww NHN

wm Mw NY NHN KY NHN NY KN SFP SP BF PP PS PE hh
o 7D A TA BF WH NH KH SG oO ewe HT DH AH FF WY YN | O&O

base 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 78 of 214

at the time of quitting. Notwithstanding any other provision of law, an employee

who quits without providing a 72-hour notice shall be entitled to receive payment

by mail if he or she so requests and designates a mailing address. The date of the

mailing shall constitute the date of payment for purposes of the requirement to

provide payment within 72 hours of the notice of quitting.

87. There was no definite term in PLAINTIFFS’ or any CALIFORNIA LABOR
SUB-CLASS Members’ employment contract.

88. Cal. Lab. Code § 203 provides:

If an employer willfully fails to pay, without abatement or reduction, in

accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee

who is discharged or who quits, the wages of the employee shall continue as a

penalty from the due date thereof at the same rate until paid or until an action

therefor is commenced; but the wages shall not continue for more than 30 days.

89. The employment of PLAINTIFFS and many CALIFORNIA LABOR SUB-
CLASS Members terminated and DEFENDANT has not tendered payment of overtime wages,
to these employees who actually worked overtime, as required by law.

90. Therefore, as provided by Cal Lab. Code § 203, on behalf of themselves and the
members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFFS
demand up to thirty days of pay as penalty for not paying all wages due at time of termination
for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
PERIOD, and demand an accounting and payment of all wages due, plus interest and statutory
costs as allowed by law.

SEVENTH CAUSE OF ACTION

 

For Violation of the Private Attorneys General Act
[Cal, Lab. Code §§ 2698, et seq.]
(By Plaintiffs and Against All Defendants)
91. Plaintiffs incorporate by reference the allegations set forth in paragraphs 1-90,
supra, as though fully set forth at this point.
92. PAGA is a mechanism by which the State of California itself can enforce state
labor laws through the employee suing under the PAGA who do so as the proxy or agent of the

state's labor law enforcement agencies. An action to recover civil penalties under PAGA is

35
FIRST AMENDED CLASS ACTION COMPLAINT

 

 

 
oO co ~T A wr F&F WD BH ES

be NH NY NH WB NN YY KN NY Se ee BPP SPOS el SE hl lm
o 7D oO WU & WS KN SKB Co Oo eH DH A FF WY NY - S&S

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 79 of 214

fundamentally a law enforcement action designed to protect the public and not to benefit private
parties. The purpose of the PAGA is not to recover damages or restitution, but to create a
means of "deputizing” citizens as private attorneys general to enforce the Labor Code. In
enacting PAGA, the California Legislature specified that "it was ... in the public interest to
allow aggrieved employees, acting as private attorneys general to recover civil penalties for
Labor Code violations ..." Stats. 2003, ch. 906, § 1. Accordingly, PAGA claims cannot be
subject to arbitration.

93. Plaintiffs, and such persons that may be added from time to time who satisfy the
requirements and exhaust the administrative procedures under the Private Attorney General Act,
bring this Representative Action on behalf of the State of California with respect to themselves
and all individuals who are or previously were employed by DEFENDANT as non-exempt
employees in California during the time period of March 6, 2017 until the present (the
"AGGRIEVED EMPLOYEES").

94. OnJanuary 29, 2018, Plaintiffs gave written notice by electronic mail to the Labor
and Workforce Development Agency (the "Agency") and by certified mail to the employer of
the specific provisions of this code alleged to have been violated as required by Labor Code §
2699.3. See Exhibit #1, attached hereto and incorporated by this reference herein. The
statutory waiting period for PLAINTIFFS to add these allegations to the Complaint has expired.
As a result, pursuant to Section 2699.3, PLAINTIFFS may now commence a representative
civil action under PAGA pursuant to Section 2699 as the proxy of the State of California with
respect to all AGGRIEVED EMPLOYEES as herein defined.

95. The policies, acts and practices heretofore described were and are an unlawful
business act or practice because Defendant (a) failed to provide PLAINTIFFS and the other
AGGRIEVED EMPLOYEES for all of the hours they worked, including overtime, (b) failed
to properly record and provide legally required meal and rest periods, (c) failed to provide
accurate itemized wage statements, and (d) failed to pay wages when due, all in violation of the

applicable Labor Code sections listed in Labor Code Sections §§ 201, 202, 203, 204, 226(a),

36
FIRST AMENDED CLASS ACTION COMPLAINT

 

 
wo f& J DH WTA F&F Ww NY

NO NM &® BOON ON UN ON ON FS S| EF SE SEO SEE eh hr
o 1D A Fv £& WH KH KF CoG ho wm HI KH HW SB WD KH YK S&S

 

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 80 of 214

226.7, 510, 512, 558, 1194, 1198, and the applicable Industrial Wage Order(s), and thereby
gives rise to statutory penalties as a result of such conduct. PLAINTIFFS hereby seek recovery
of civil penalties as prescribed by the Labor Code Private Attorney General Act of 2004 as the
representatives of the State of California for the illegal conduct perpetrated on PLAINTIFFS
and the other AGGRIEVED EMPLOYEES.

PRAYER FOR RELIEF

WHEREFORE, PLAINTIFFS pray for judgment against each Defendant, jointly and

severally, as follows:

1.

On behalf of the CALIFORNIA CLASS:

A)

B)

C)

D)

That the Court certify the First Cause of Action asserted by the CALIFORNIA
CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;

An order temporarily, preliminarily and permanently enjoining and restraining
DEFENDANT from engaging in similar unlawful conduct as set forth herein;
An order requiring DEFENDANT to pay all wages and all sums unlawfuly
withheld from compensation due to PLAINTIFFS and the other members of the
CALIFORNIA CLASS; and,

Restitutionary disgorgement of DEFENDANT’ s ill-gotten gains intoa fluid fund
for restitution of the sums incidental to DEFENDANT’s violations due to

PLAINTIFFS and to the other members of the CALIFORNIA CLASS.

On behalf of the CALIFORNIA LABOR SUB-CLASS:

A)

B)

That the Court certify the Second, Third, Fourth, Fifth and Sixth Causes of
Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class action
pursuant to Cal. Code of Civ. Proc. § 382;

Compensatory damages, according to proof at trial, including compensatory
damages for overtime compensation due PLAINTIFFS and the other members

of the CALIFORNIA LABOR SUB-CLASS, during the applicable

37
FIRST AMENDED CLASS ACTION COMPLAINT

 
oO fo ~JD A WNW fF W NHN —

we NM RN NY ON ON ON KN SF BF PP PrP eS ree UL lhULDSLULUD
cool BO a er SN Oma ONO BOON

C)

D)

E)

 

pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 81 of 214

CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon at the
statutory rate;

Meal and rest period compensation pursuant to Cal. Lab. Code §§ 226.7, 512 and
the applicable [WC Wage Order;

The greater of all actual damages or fifty dollars ($50) for the initial pay period
in which a violation occurs and one hundred dollars ($100) per each member of
the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
period, not exceeding an aggregate penalty of four thousand dollars ($4,000), and
an award of costs for violation of Cal. Lab. Code § 226; and,

The wages of all terminated employees from the CALIFORNIA LABOR SUB-
CLASS as a penalty from the due date thereof at the same rate until paid or until

an action therefore is commenced, in accordance with Cal. Lab. Code § 203.

3. On behalf of the State of California and with respect to all AGGRIEVED

 

 

EMPLOYEES:
(A) Recovery of civil penalties as prescribed by the Labor Code Private Attorneys
General Act of 2004.
4. On all claims:
A)  Anaward of interest, including prejudgment interest at the legal rate;
B) Such other and further relief as the Court deems just and equitable; and,
C) An award of penalties, attorneys’ fees and cost of suit, as allowable under the law,
including, but not limited to, pursuant to Labor Code §218.5, §226, and/or §1194.
Dated: April 9, 2018 BLUMENTHAL NORDREHAUG BHOWMIK
DE BLOUW LLP
By:
Aparajit Bhowmik
Attorneys for Plaintiffs

38
FIRST AMENDED CLASS ACTION COMPLAINT

 
Oo co ~1) DA A F&F WwW Hw

co TD A A BF OB}! NM SE Ol OlUlUOUlUlUl OURO UU UU CUO

Dated: April 9, 2018

pase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 82 of 214

DEMAND FOR A JURY TRIAL

PLAINTIFFS demand a jury trial on issues triable to a jury.

BLUMENTHAL NORDREHAUG BHOWMIK
DE BLOUW LLP

 

By:
Aparajit Bhowmik
Attorneys for Plaintiffs

39

 

 

FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 83 of 214
Cc 1:19-cv-00769- : j
OS LUMENTHAL NORDREHAUC BHOWMIK BE BLOUW LLP” 714
2255 CALLE CLARA
LA JOLLA, CALIFORNIA 92037

Web Site: www. bamlawea.com
San Diego | San Francisco | Sacramento | Los Angeles | Riverside | Chicago

Phone: (858) 551-1223
Fax: (858) 551-1232

WRITERS E-MAIL: WRITERS EXT:
Nick(@)bamlawca.com 1004
January 29, 2018
CA1514

VIA ONLINE FILING TO LWDA AND CERTIFIED MAIL TO DEFENDANT

Labor and Workforce Development Agency L’Oreal USA S/D, Inc.

Online Filing Certified Mail #70171450000202536847
CSC Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

Re: Notice Of Violations Of California Labor Code Sections §§ 201, 202,
203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of Applicable
Industrial Welfare Commission Wage Order(s), and Pursuant To California
Labor Code Section 2699.5.

Dear Sir/Madam:

Our offices represent Plaintiffs Angela Conti and Justine Mora (“Plaintiffs”), and
other aggrieved employees in a lawsuit against L’Oreal USA S/D, Inc. (“Defendant”).
Plaintiff Conti was employed by Defendant in California from June of 2010 to December of
2017 as a nonexempt employee entitled to the legally required meal and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Plaintiff Mora was employed by Defendant in California from July of 2015 to November of
2017 as a nonexempt employee entitled to the legally required meal and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Defendant, however, unlawfully failed to record and pay Plaintiffs and other aggrieved
employees for all of their time worked, including overtime wages, and for all of their missed
meal and rest breaks. As a consequence of the aforementioned violations, Plaintiffs further
contend that Defendant failed to provide accurate wage statements to them, and other
aggrieved employees, in violation of California Labor Code section 226(a). Additionally,
Plaintiffs contend that Defendant failed to comply with Industrial Wage Order 7(A)(3) in
that Defendant failed to keep time records showing when Plaintiffs began and ended each
shift and meal period. Said conduct, in addition to the foregoing, violates Labor Code §§
201, 202, 203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of the applicable
Industrial Welfare Commission Wage Order(s), and is therefore actionable under California
Labor Code section 2699.3.

A true and correct copy of the Complaint filed by Plaintiffs against Defendant, which
(i) identifies the alleged violations, (ii) details the facts and theories which support the
alleged violations, (iii) details the specific work performed by Plaintiffs, (iii) sets forth the
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 85 of 214

people/entities, dates, classifications, violations, events, and actions which are at issue to the
extent known to Plaintiffs, and (iv) sets forth the illegal practices used by Defendant, is
attached hereto. This information provides notice to the Labor and Workforce Development
Agency of the facts and theories supporting the alleged violations for the agency’s reference.
Plaintiffs therefore incorporate the allegations of the attached Complaint into this letter as
if fully set forth herein. If the agency needs any further information, please do not hesitate
to ask.

This notice is provided to enable Plaintiffs to proceed with the Complaint against
Defendant as authorized by California Labor Code section 2695, et seq. The filing fee of
$75 is being mailed to the Department of Industrial Restations Accounting unit with an
identification of the Plaintiffs, the Defendant and the notice. The pending lawsuit consists
of other aggrieved employees. As counsel, our intention is to vigorously prosecute the
claims as alleged in the Complaint, and to procure civil penalties as provided by the Private
Attorney Genera! Statue of 2004 on behalf of Plaintiffs and all aggrieved California
employees.

Your earliest response to this notice is appreciated. If you have any questions of
concerns, please do not hesitate to contact me at the above number and address.

Respectfully,
/s/ Nicholas J. De Blouw

Nicholas J. De Blouw, Esq.

ZAD\Dropbox (NBB)\Pending Liugation\L‘Oreal- Contitl-paga-01.wpd
wD fo 4 HR tw OUhhlUWwBhlUDL ee

mM th NM RF BRD ORD ORD OR mle
a DH wr F&F BH NH S&H CO Bb te HI DH HH SF WY LY —- &

28

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 86 of 214

ANGELA J. RAFOTH, Bar No. 241966
LITTLER MENDELSON, P.C.

333 Bush Street, 34th Floor

San Francisco, CA 94104

Telephone: 415.433.1940

Email: ARafoth@littler.com

IRENE V. FITZGERALD, Bar No. 266949

LITTLER MENDELSON, P.C.
5200 North Palm Avenue, Suite 302
Fresno, CA 93704.2225
Telephone: 559.244.7500

Email: Ifitzeerald@littler.com

E-FILED
5/15/2018 2:53 PM

FRESNO COUNTY SUPERIOR COURT
By: A. Ramos, Deputy

Attomeys for Defendant, L;POREAL USA S/D, INC.

SUPERIOR COURT OF CALIFORNIA
COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA,
individuals, on behalf of themselves, and
on behalf of all persons similarly situated,

Plaintiffs,
Vv.

L’OREAL USA 8S/D, FNC., a Corporation;
and DOES | through 59, inclusive,

Defendant.

 

 

Case No. 18CECG00816

DEFENDANT L’OREAL USA S/D, INC.’S
ANSWER TO FIRST AMENDED CLASS
ACTION COMPLAINT

ASSIGNED FOR ALL PURPOSES TO JUDGE
JEFFREY HAMILTON

First Amended Complaint filed: April 9, 2018
Trial Date: TBD

Defendant LOREAL USA S/D, INC. (“L’OREAL”) hereby answers the unverified
First Amended Class Action Complaint (“FAC”) filed by Plaintiffs ANGELA CONTI and JUSTINE
MORA (“Plaintiffs”) on behalf of themselves and all others similarly situated in the above-

referenced action.

GENERAL DENIAL

Pursuant to the provisions of the Califomia Code of Civil Procedure section

431.30(d), L’OREAL denies generally and specifically each and every allegation contained in the

FAC. In addition, L;OREAL denies Plaintiffs have sustained, or will sustain, any loss or damages in

the manner or amount alleged, or otherwise, by reason of any act or omission, or any other conduct

eee PC Ouse No.: ISCECGONBI6

ith Blows
ha fimiue CA Db
«

ny 0d} 188d

 

GENERAL DENIAL & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO IST AMDED CLASS ACTION COMPLAINT

 
ott

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 87 of 214

or absence thereof on the part of L’OREAL. L’OREAL further denies that any of the claims asserted

 

 

 

2 || by Plaintiffs is suitable for class, collective, or representative treatment or adjudication.
3 AFFIRMATIVE AND OTHER DEFENSES
4 L’OREAL asserts the following affirmative and other defenses, which it designates,
5 || collectively, as “affirmative defenses.” L’OREAL’s designation of its defenses as “affirmative” is
6 | not intended in any way to alter Plaintiffs’ burden of proof with regard to any element of their causes
7 || of action. LOREAL also expressly denies the existence of any alleged putative class of persons or
8 | “aggrieved employees” that Plaintiffs purport to represent in this lawsuit. L’OREAL incorporates
9 || (as if fully set forth therein) this express denial each and every time it references “Plaintiffs.”

10 FIRST AFFIRMATIVE DEFENSE

" (Genera Denial)

12 L’OREAL alleges that Plaintiffs’ FAC, and every alleged cause of action therein, fails

13 || to state acclaim sufficient to constitute a cause of action.

14 SECOND AFFIRMATIVE DEFENSE

15 (Statute of Limitations)

16 L’OREAL alleges that Plaintiffs’ FAC, and every cause of action therein, is barred by

17 || the applicable statutes of limitations set forth in Code of Civil Procedure sections 338 and 340(a),

1g || Labor Code section 203, Business and Professions Code section 17208, and/or any other applicable

19 || statute of limitations.

40 THIRD AFFIRMATIVE DEFENSE

a (PAGA — No Standing)

22 L’OREAL alleges that Plaintiffs lack standing to bring claims for any civil penalties

23 || on behalf of others because they are not an “aggrieved employee” pursuant to the Labor Code

24 || Private Attomeys General Act of 2004 (“PAGA”), Labor Code section 2698 et seq.

25 | /f/

26 |} ffi

27 || fff

28 ff /f/

STUER reece Case Nou: IBCECGODBIG 2.

Hab flea
fon Frangiegs Ca 100d
FH 49) had

 

ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC,, TO IST AMDED CLASS ACTION COMPLAINT

 
—

 

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 88 of 214

FOURTH AFFIRMATIVE DEFENSE
(PAGA - Failure To Exhaust)

 

2
3 L’OREAL alleges that Plaintiffs failed to exhaust all internal grievance procedures
4 || and administrative remedies and failed to timely provide the Labor Workforce Development Agency
5 || CLWDA”) and Defendant with proper notification of the claims and/or to adequately describe their
6 || claims or the “aggrieved employees” on whose behalf they intend to seek penalties, pursuant to the
7 || PAGA.
FIFTH AFFIRMATIVE DEFENSE
8 (PAGA - Failure To Identify)
9 L'OREAL alleges that Plaintiffs have failed to adequately identify any other
10 || allegedly “aggrieved employees,” as required by the PAGA.
li SIXTH AFFIRMATIVE DEFENSE
2 (PAGA — Determination Of Penalties)
13 L’OREAL alleges that civil penalties that Plaintiffs seek pursuant to the PAGA
14 || cannot be determined on a class-wide or representative basis.
15 SEVENTH AFFIRMATIVE DEFENSE
16 (PAGA — Determination Of Penalties)
17 L’OREAL alleges that any penalties awarded against it pursuant to the PAGA would
1g || be unjust, arbitrary, oppressive or confiscatory.
19 EIGHTH AFFIRMATIVE DEFENSE
20 (PAGA ~ No Statutory Penalties)
21 L’OREAL alleges that Plaintiffs cannot recover statutory penalties on behalf of other
22 || “aggrieved employees” pursuant to the PAGA.
23 NINTH AFFIRMATIVE DEFENSE
oy (PAGA = Constitutionality)
25 L’OREAL alleges that the imposition of civil penalties pursuant to the PAGA is
26 # unconstitutional under the California and United States constitutions.
27 i fff
28
LTE erin Case No: KECECGOOSIS 3.

0h 497 bE

 

ANSWER & AFFIRMATIVE DEFENSES OF L’ORCAL USA S/D INC., TO IST AMDED CLASS ACTION COMPLAINT

 
_—

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 89 of 214

TENTH AFFIRMATIVE DEFENSE
(Labor Code §226(a) = No Violation)

 

L’OREAL alleges that it has provided compliant wage statements because they show
: all of the categories of information required by Labor Code section 226(a).
ELEVENTH AFFIRMATIVE DEFENSE

; (Labor Code §226(e) = No Injury)

6 L’OREAL alleges that, even assuming arguendo Plaintiffs were not provided with a

7 || compliant wage statement, Plaintiffs are not entitled to recover any damages or penalties because,

8 pursuant to California Labor Code section 226(e), they did not suffer any injuries as a result.

9 TWELFTH AFFIRMATIVE DEFENSE
10 (Labor Code §226(e} — No Intentionality)
1 L’OREAL alleges that, even assuming arguendo Plaintiffs were not provided with a
2 compliant wage statement, Plaintiffs are not entitled to recover any damages or penalties because
13 L’OREAL’s alleged failure to comply with California Labor Code section 226(a) was not a
14 “knowing and intentional” under California Labor Code section 226(e).

15 THIRTEENTH AFFIRMATIVE DEFENSE

(CCP § 382 -— Class Action Requirements)

16

17 L’OREAL alleges that this suit may not be properly maintained as a class action
1g || because: (a) Plaintiffs have failed to plead and/or cannot establish the necessary procedural elements
19 || for class treatment, (b) the number of putative class members is too small to meet the numerosity
20 | requirement for a class action; (c) a class action is not an appropriate method for the fair and
2] efficient adjudication of the claims described in the FAC; (d} common issues of facts or law do not
97 || predominate and, to the contrary, individual issues predominate; (c) Plaintiffs’ claims are not
43 || representative or typical of the claims of the putative class; (f} Plaintiffs are not a proper class
24 || representative; (g) the named Plaintiffs and alleged putative class counsel are not adequate
95 || representatives for the alleged putative class, and/or (h) Plaintiffs cannot satisfy any of the
96 || requirements for class action treatment set forth in California Code of Civil Procedure section 382 or
97 || Federal Rule of Civil Procedure 23. If the Court certifies a class in this case over L’OREAL’s
28

TER Detect Case No.: IBCECGOOSI6 4,

an iol
Son Fegagere CA HI
113 41) tae

 

ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC., TO 1ST AMDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 90 of 214

 

 

 

 

 

1 || objections, then LOREAL asserts the additional defenses set forth herein against each and every
2 || member of the certified class.
3 FOURTEENTH AFFIRMATIVE DEFENSE
4 I (Equitable Defenses)
5 L’OREAL alleges that Plaintiffs’ FAC, and every alleged cause of action therein, is
6 || barred in whole or in part to the extent it is subject to the equitable doctrines, of laches, unclean
7 || hands, waiver, and estoppel.
8 FIFTEENTH AFFIRMATIVE DEFENSE
9 (Claims Subject To Arbitration)
10 f L’OREAL alleges that the Court lacks jurisdiction over the claims alleged in
11 || Plaintiffs’ FAC to the extent that Plaintiffs, and/or some or all of those they purport to represent, are
12 || subject to a valid and enforceable arbitration agreement requiring the arbitration of those
13 } individual’s claims.
14 SIXTEENTH AFFIRMATIVE DEFENSE
1c (No Class Arbitration Claims)
16 L’OREAL alleges that the class and representative allegations of the FAC are barred
17 || because Plaintiffs, and/or some or all of those they purport to represent, and LOREAL agreed to
18 || submit only individual disputes to arbitration.
19 SEVENTEENTH AFFIRMATIVE DEFENSE
aa (Satisfaction of Obligations)
21 L’OREAL alleges that Plaintiffs’ FAC, and every alleged cause of action therein, is
22 || barred because, to the extent L'OREAL owed any duties or obligations to Plaintiffs, such duties or
23 || obligations have been fully performed, satisfied or discharged.
24 EIGHTEENTH AFFIRMATIVE DEFENSE
35 (Injury Caused by Plaintiff)
6 L’OREAL alleges that Plaintiffs’ FAC, and every alleged cause of action therein,
27 || cannot be maintained against L’OREAL because any alleged losses or harms sustained by Plaintiffs
28 || resulted from causes other than any act or omission of any L’OREAL.
MIMER Mieeinee Case No.: 18CECGOOBI6 5.

Jin Flees
Tea Bapegine CA M1GE
ONS 493 1943

 

ANSWER & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO IST AMDED CLASS ACTION COMPLAINT

 
Oo SS SF NA A Sh WwW WH =

= o

—_ —
w bh

 

—
in

16
17
18
19
20
21
22
23
24
25
26
27 |
28

LITTEER MENDELSON, F.C
tosh Sask

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 91 of 214

NINTEENTH AFFIRMATIVE DEFENSE
(No Equitable Relief)

L’OREAL alleges that Plaintiffs’ FAC, and each and every cause of action alleged
therein, is barred to the extent Plaintiffs seek equitable relief because there is an adequate remedy at

law.

TWENTIETH AFFIRMATIVE DEFENSE
(Voluntary Waiver)

Defendant alleges that, to the extent that Plaintiffs, and/or some or all of the
employees Plaintiffs purport to represent, did not take a meal period or rest break, it was because
he/she: (1) failed to take breaks that were provided to him/her in compliance with California law; (2)
chose not to take breaks that were authorized and permitted; or (3) waived his/her right to meal
periods and/or rest breaks.

TWENTY-FIRST AFFIRMATIVE DEFENSE
(Bona Fide Dispute)

 

Defendant alleges that the Complaint fails to state a claim for penalties under the
California Labor Code in that (1) there was a bona fide, good faith dispute as to Defendant's
obligations under any applicable Labor Code provisions, including, without limitation, Labor Code
section 203, and (2) Defendant did not willfully violate Labor Code section 203.

TWENTY-SECOND AFFIRMATIVE DEFENSE
(Offset To Injury)

L’OREAL alleges that any recovery by Plaintiffs under any of the causes of action
alleged in the FAC must be offset by any benefits and/or other monies they, and those they seek to
represent, have received from L’OREAL.
fil
‘ti
ffl
Hil

Case No.: 1BCECG00816 6.

 

Mth Figar
doe Fipseaee. Ch FOG
wwe

ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC., TO IST AMDED CLASS ACTION COMPLAINT

 
ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 92 of 214

1 ADDITIONAL AFFIRMATIVE AND OTHER DEFENSES

2 L’OREAL presently has insufficient knowledge or information upon which to form a
3 || belief as to whether there may be additional, as yet unstated, defenses and reserves the right to assert
4 | additional defenses or affirmative defenses in the event discovery indicates such defenses are
> || appropriate.
6 PRAYER FOR RELIEF
7 WHEREFORE, L’OREAL prays for relief as follows:
8 1, That Plaintiffs take nothing and that the FAC be dismissed in its entirety with
9 || prejudice;

10 2. That judgment be entered in L?OREAL’s favor;

11 3, That L’OREAL be awarded such other and further relief as the Court deems

12 || just and proper.
13

14 || Dated: May [4 ,2018
15

; 2D

ANGELA J. RAFOTH
17 IRENE V. FITZGERALD
| LITTLER ‘MENDELSON, P.C.
18 | Attomeys for Defendant
oe”
19
20

21
22
23
24
25
26
27
28

: EA phnine PC. Case No.: (ECECGOONI6 7.
San fase oh bua

414001 10 ANSWER & AFFIRMATIVE DEFENSES OF L°OREAL USA S/D INC., TO 1ST AMDED CLASS ACTION COMPLAINT

Ficwwvide: 154390893,2 054993.1110

 

 

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 93 of 214

—

PROOF OF SERVICE

 

[ am a resident of the State of California, over the age of eighteen years, and not a
arty to the within action. My business address is 5200 North Palm Avenue, Suite 302, Fresno,
California 93704.2225. On May 14, 2018, I served the within document(s):

DEFENDANT L’OREAL USA S/D, INC.°S ANSWER TO FIRST
AMENDED CLASS ACTION COMPLAINT

CJ By personal service. I personally delivered the documents to the persons at the
addresses listed below. (1) For a party represented by an attorney, delivery was
made to the attorney or at the attorney's office by leaving the documents, in an
envelope or package clearly labeled to identify the attomey being served, with a
receptionist or an individual in charge of the office, between the hours of nine in
the morning and five in the evening. (2) For a party, delivery was made to the
party or by leaving the documents at the party's residence with some person not
younger than 18 years of age between the hours of eight in the morning and six in
the evening.

Oo fe ND UA Fh Ww WD

S

By United States mail. { enclosed the documents in a sealed envelope or
package addressed to the persons at the addresses below and (specify one):

[x]

12
13 deposited the sealed envelope with the United States Postal Service, with the
postage fully prepaid.
14
placed the envelope for collection and mailing, following our ordinary
15 business practices. I am readily familiar with this business's practice for
collecting and processing correspondence for mailing. On the same day that
16 correspondence is placed for collection and mailing, it is deposited in the
17 ordinary course of business with the United States Postal Service, in a sealed
envelope with postage fully prepaid.
18
I am a resident or employed in the county where the mailing occurred. The
19 | envelope or package was placed in the mail at: Fresno, California.
20 Oo By overnight delivery. I enclosed the documents in an envelope or package
71 provided by an overnight delivery carrier and addressed to the persons at the
addresses below. I placed the envelope or package for collection and overnight
22 delivery at an office or a regularly utilized drop box of the overnight delivery
carrier.
23
C By messenger service. I served the documents by placing them in an envelope
24 or package addressed to the persons at the addresses listed below and providing
them to a professional messenger service for service. (A declaration by the
25 messenger must accompany this Proof of Service or be contained in the
26 Declaration of Messenger below.)
27
28
muuerete

 

Fame Ch BDA PROOF OF SERVICE

88 204.7500

 

 
 

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 94 of 214
] } By fax transmission. Based on an agreement of the parties to accept service by
fax transmission, I faxed the documents to the persons at the fax numbers listed
2 below. No error was reported by the fax machine that I used. A copy of the
3 record of the fax transmission, which I printed out, is attached.
4 CJ By electronic service. Based on a court order or an agreement of the parties to
accept electronic service, I caused the documents to be sent to the persons at the
5 electronic service addresses listed below.
6
Norman B. Blumenthal, Esq. Counsel for Plaintiffs
7 Kyle R. Nordrehaug, Esq.
8 Aparajit Bhowmik, Esq.
2255 Calle Clara
9 La Jolla, CA 92037
Tel: 858.551-1223
10 Fax: 858.551.1232
Email: norm@bamlawea.com
Wl Email: kyle@bamlawea.com
12 Email: ai@bamlawli.com
13 I am readily familiar with the firm's practice of collection and processing
correspondence for mailing and for shipping via overnight delivery service. Under that practice it
14 | would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
15 | thereon fully prepaid in the ordinary course of business.
16 I deciare under penalty of perjury under the laws of the State of Califomia that the
above is true and correct. Executed on May 14, 2018, at Fresno, California.
17
18
19 ennifer A. Drudge
20 | Fismwide:t54672767.1 054993.1110
2
22
23
24
25
26
27
28
LTTLER MENDELSOHL PC. 2.
5900 Heeth Palm Avera
Fema, CA SOAS PROOF OF SERVICE
599.204,7500

 

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 95 of 214

EXHIBIT “B”
w -. SO ON wll lUlMwHULN

Be Bw Ww BH BO DD BRD BRD RD Oe OR OO RE OO SS OlUalLelUS
so 4 HK uw S&F BY BB SY} SBD CO we st KH TH SF YS ROS LO

 

Gase 1:19-cv-00769-NONE-SKO Document 1 Filed 03/30/19 Page 96 of 214
Norman B. Blumenthal (State Bar #068687)
norm@bamlawca.com

Kyle R. Nordrehaug (State Bar #205975) 'D
yle@bamlawca.com

Aparajit Bhowmik (State Bar #248066) ; APR 12 2019
ai@bamlawca.com FRESNO COUNTY SUPERIOR COURT
2255 Calle Clara By
La Jolla, CA 92037 DEPT. 501
Telephone: (858) 551-1223

Facsimile: (858) 551-1232

 

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW ‘| l LE

 

as RECEIVED
Attorneys for Plaintiffs 4/4/2019 11:04 AM

FRESNO COUNTY. SUPERIOR COURT
By: C, York, Deputy

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA, | Case No. ISCECG00816
individuals, on behalf of themselves, and ;
on behalf of all persons similarly situated, | STIPULATION AND [PROPOSED] ORDER
FOR LEAVE FOR PLAINTIFFS TO FILE A

Plaintiffs, SECOND AMENDED CLASS ACTION
COMPLAINT or
vs.
L?OREAL USA S/D, INC., a Corporation; | Judge: Hon. Jeffrey Hamilton
and Does 1 through 50, Inclusive, Dept. 402
, Trial Date: TBD

Date Action Filed: March 6, 2018
Defendants.

 

 

 

STIPULATION FOR LEAVE FOR PLAINTIFFS TO FILE
SECOND AMENDED CLASS ACTION COMPLAINT

Case No. 18CECG00816

 
Oo oo NY DA A F&F W WH

Mw NH SS NB BH KN Oe Re OO Re Se OP OSE Ol rE eS lL hl lS
An wr &—& WwW HH —&§ OO DO &8 HN DH WH FSF WY HY —- S&S

27
28

Blumenthal
Nordrehaug
Bhowmik
De Biouw

 

Gase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 97 of 214

Plaintiffs ANGELA CONTI and JUSTINE MORA (“Plaintiffs) and Defendant LOREAL
USA S/D, INC. (“Defendant”), by and through their respective counsel, hereby stipulate as follows:

WHEREAS, Plaintiffs seek to file a Second Amended Class Action Complaint, a
copy of which is attached hereto as Exhibit #1; .

WHEREAS Defendant will stipulate to allow Plaintiffs to file the proposed Second Amended
Class Action Complaint attached hereto as Exhibit #1;

NOW, THEREFORE, the parties hereby stipulate and agree as follows:

Upon the Court’s execution of this Order, Plaintiffs may have leave to file the Second

Amended Class Action Complaint, a copy of which is attached as Exhibit #1, and Defendant shall

 

have thirty (30) days to respond after service of the Second Amended Class Action Complaint.
IT IS SO STIPULATED. |

Dated: April 4, 2019

 

Angela J. Rafoth
Irene V. Fitzgerald

LITTLER MENDELSON P.C.

Attorneys for Defendant LOREAL USA S/D,
INC,

Dated: April 4, 2019 lead, Uorw——

 

Norman B. Blumenthal
Kyle R. Nordrehaug
Aparajit Bhowmik
Ricardo R. Ehmann

BLUMENTHAL NORDREHAUG
BHOWMIK DE BLOUW LLP

Attorneys for Plaintiffs ANGELA CONTI and
JUSTINE MORA

IT IS SO ORDERED. LS
patep:4 // /; q PAY, ~N..
j

le Hoylorable Jeffrey Hami!to
J ofAhe Superior Court of California
County of Fresno

 

STIPULATION FOR LEAVE FOR PLAINTIFFS TO FILE
SECOND AMENDED CLASS ACTION COMPLAINT

Case No. 18CECG00816

 
: Gase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 98 of 214

ae .

wo fo ~4 HB Wn &

10
1i
12
13
14
15
16
17
18
19
20
21
EXHIBIT 1
24
25
26
27

 

ee STIPULATION FOR LEAVE FOR PLAINTIFFS TO FILE
Nordrehaug SECOND AMENDED CLASS ACTION COMPLAINT

Bhowmik Case No. 18CECG00816
De Blouw ;

 

 
Oo oO ND A A BR Ow Ne

No i] th Bo bo ho bo bh Ww — Raymer i — —_ —_ —_ het _
co ~] AN nA a Cand MN — oS Oo oo ~] aA 12) > a to — So

‘fase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 99 of 214

ne

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
Norman B. Blumenthal (State Bar #068687)

 

 

 

 

 

Kyle R. Nordrehaug (State Bar #205975)
Aparajit Bhowmik (State Bar #248066)
2255 Calle Clara
La Jolla, CA 92037
Telephone: (858)551-1223
Facsimile: (858) 551-1232
Website: www.bamlawca.com
Attorneys for Plaintiffs
SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO
ANGELA CONTI and JUSTINE MORA, Case No. 18CECG00816
individuals, on behalf of themselves, and on
behalf of all persons similarly situated, SECOND AMENDED CLASS ACTION
COMPLAINT FOR:
Plaintiffs,
1. UNFAIR COMPETITION IN
vs. VIOLATION OF CAL. BUS. & PROF.

-} CODE §§ 17200, et seq.;
L’OREAL USA S/D, INC., a Corporation; 2. FAILURE TO PAY OVERTIME WAGES

and Does | through 50, Inclusive, IN VIOLATION OF CAL. LAB. CODE §§
$10, et seq.;
Defendants. 3. FAILURE TO PROVIDE REQUIRED

MEAL PERIODS IN VIOLATION OF CAL.
LAB. CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER

4, FAILURE TO PROVIDE REQUIRED
REST PERIODS IN VIOLATION OF CAL.
LAB. CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER;

5. FAILURE TO PROVIDE ACCURATE
ITEMIZED STATEMENTS IN
VIOLATION OF CAL. LAB. CODE § 226;
} 6. FAILURE TO PROVIDE WAGES .

| WHEN DUE IN VIOLATION OF CAL.
LAB. CODE §§ 201, 202 AND 203;

7, VIOLATION OF THE PRIVATE
ATTORNEYS GENERAL ACT [LABOR
CODE §§ 2698, et seq.]; and,

8. FAILURE TO PAY OVERTIME
COMPENSATION IN VIOLATION OF 29
U.S.C. §§ 201, et seq.

DEMAND FOR A JURY TRIAL

 

 

 

1
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo fo ATA A & W WH -=

Now ON ONY ON ON — — —_ ro —_ — ome
vA fF BD he - GS CO Oo SH MN bh Ww we = &

7 bh
N

‘Ne
~]

i]
oo

 

ASe 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 100 of 214

‘at

Plaintiffs Angela Conti and Justine Mora (“PLAINTIFFS”), individuals, on behalf of
themselves and all other similarly situated current and former employees, allege on information
and belief, except for their own acts and knowledge which are based on personal knowledge,

the following:

THE PARTIES

1. Defendant L’Oreal USA S/D, Inc. (SDEFENDANT”) is a Corporation and at all
relevant times mentioned herein conducted and continues to conduct substantial and regular
business throughout California.

2. DEFENDANT was founded in 1999. DEFENDANT’s line of business includes
the retail sale of specialized lines of merchandise.

3. Plaintiff Conti was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from June of 2010 to December
8, 2017. |

4. Plaintiff Mora was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from July of 2015 to November
of 2017. |

5. PLAINTIFFS bring this Class Action on behalf of themselves and a California
class, defined as all individuals who are or previously were employed by Defendant L’Oreal
USA S/D, Inc. who worked in California, were classified as non-exempt, and who separated
from their employment between March 6, 2014 and February 20, 2018 (the “CALIFORNIA
CLASS PERIOD”). |

6. PLAINTIFFS bring this Class | Action on behalf of themselves and a
CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their losses
incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT’ s uniform policy
and practice which failed to lawfully compensate these employees for all their overtime worked.
DEFENDANT’ s uniform policy and practice alleged herein is an unlawful, unfair and deceptive

2
SECOND AMENDED CLASS ACTION COMPLAINT

 
+

Oo oOo ~sjJ DH A FP WH LY

MN Nw NHN NM HB NON RD
0 ~~ HN th Ok UlwB!hULWNlUlUlUrelUcOCOlUlUlUCCOUlUlUmOwUlUlUD UNO OR OW O CS

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 101 of 214- - .

‘business practice whereby DEFENDANT retained and continues to retain wages due
PLAINTIFFS and the other members of the CALIFORNIA CLASS. PLAINTIFFS and the
other members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
DEFENDANT in the future, relief for the named PLAINTIFFS and the other members of the
CALIFORNIA CLASS who have been economically injured by DEFENDANT’s past om
current unlawful conduct, and all other appropriate legal and equitable relief.

7. The true names and capacities, whether individual, corporate, subsidiary,
partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
unknown to PLAINTIFFS who therefore sues these Defendants by such fictitious names
pursuant to Cal. Civ. Proc. Code § 474. PLAINTIFFS will seek leave to amend this Complaint
to allege the true names and capacities of Does 1 through 50, inclusive, when they are
ascertained. PLAINTIFFS are informed and believe, and based upon that information and belief
allege, that the Defendants named in this Complaint, including DOES 1 through 50, inclusive,
are responsible in some manner for one or more of the events and happenings that proximately
caused the injuries and damages hereinafter alleged.

8. The agents, servants and/or employees of the Defendants and each of them acting
on behalf of the Defendants acted within the course and scope of his, her or its authority as the
agent, servant and/or employee of the Defendants, and personally participated in the conduct
alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
Consequently, the acts of each Defendant are legally attributable to the other Defendants and
all Defendants are jointly and severally liable to PLAINTIFFS and the other members of the
CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

Defendants’ agents, servants and/or employees.

. THE CONDUCT
9. Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANT is
required to pay PLAINTIFFS and CALIFORNIA CLASS Members for all time worked,

3
SECOND AMENDED CLASS ACTION COMPLAINT

 
OD ort A Wn Bw NY em

tO ht NHN Bw NHN KH WH hb ee — = — — kent
on NA A fk WwW NY SK SF OOH DH HW BF WN FF

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 102 of 214
Sead ae

meaning the time during which an employee is subject to the control of an employer, including
all the time the employee is suffered or permitted to work. DEFENDANT required
PLAINTIFFS and CALIFORNIA CLASS Members to work off the clock without paying them
for all the time they were under DEFENDANT’s control. PLAINTIFFS and CALIFORNIA
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to perform
additional work for DEFENDANT as required to meet DEFENDANT’s job requirements.
Specifically, During the CALIFORNIA CLASS PERIOD, ‘DEFENDANT engaged in the
uniform and systematic practice of requiring PLAINTIFFS and CALIFORNIA CLASS
Members to perform work off the clock after clocking out in that DEFENDANT, as a condition
of employment, required these employees to wait for and submit to loss prevention inspections
after clocking out for meal breaks and at the end of each scheduled shift for which
DEFENDANT did not provide compensation for time spent awaiting and performing the loss
prevention mepecdons off the clock. As a result, PLAINTIFFS and other CALIFORNIA
CLASS Members forfeited overtime wages by working without their time being correctly
recorded and without compensation at the applicable overtime rates. DEFENDANT’s uniform
policy and practice not to pay PLAINTIFFS and other CALIFORNIA CLASS Members for all
overtime worked, is evidenced by DEFENDANT’s business records.

10. In violation of the applicable sections of the California Labor Code and the
requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT as
a matter of company policy, practice and procedure, intentionally and knowingly failed to
compensate PLAINTIFFS and the other members of the CALIFORNIA CLASS at the correct
rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
intended to purposefully avoid the payment of the correct overtime compensation as required
by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
over competitors who complied with the law. To the extent equitable tolling operates to toll
claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
PERIOD should be adjusted accordingly.

4.
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
ow os DH vA F&F W NY

Nn NM WY NM NH NM ON Oh oe =| =| S| S| —  — — —_
oo ~~ A A ff WH KH SH CO CO OH DAD A & WD NY — OS

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/80/19 Page 103 of 214

. 11. As a result of their rigorous work schedules, PLAINTIFFS and other
CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
breaks and were not fully relieved of duty for meal periods. PLAJNTIFFS and other
CALIFORNIA CLASS Members were required to perform work as ordered by DEFENDANT
for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
DEFENDANT failed to provide PLAINTIFFS and CALIFORNIA CLASS Members with a |
second off-duty meal period each workday in which these employees were required by
DEFENDANT to work ten (10) hours of work. PLAINTIFFS and the other CALIFORNIA
CLASS Members therefore forfeited meal breaks without additional compensation and in
accordance with DEFENDANT’s strict corporate policy and practice.

12. During the CALIFORNIA CLASS PERIOD, from time to time, PLAINTIFFS
and other CALIFORNIA CLASS Members were also required to work in excess of four (4)
hours without being provided ten (10) minute rest periods. Further, these employees were
denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
(2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
worked of between six (6) and eight (8) hours, and a first, second and third rest period of at least
ten (10) minutes for some shifts worked of ten (10) hours or more. PLAINTIFFS and other
CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
As a result of their rigorous work schedules, PLAINTIFFS and other CALIFORNIA CLASS
Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers. |

13. When PLAINTIFFS and other CALIFORNIA CLASS Members worked off the
clock overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and

3
SECOND AMENDED CLASS ACTION COMPLAINT

 
on KH th OUP UY UYllUre Uc SlUlUlUCCOlClwOlUhUllUON ll DlUlCUC AUC OOM CUS

wo fo 4 DH FP WH KH

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 104 of 214

rest periods, Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed

above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage

 

statement that lists all the requirements under California Labor Code 226 et seq. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members -of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

14. By reason of this uniform conduct applicable to PLAINTIFFS and all
CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
(the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately
calculate and record the correct overtime rate for the overtime worked by PLAINTIFFS and
other CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime
hour rates is the DEFENDANT’s burden. As a result of DEFENDANT’s intentional disregard
of the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
| required overtime compensation for work performed by the members of the CALIFORNIA
CLASS and violated the California Labor Code and regulations promulgated thereunder as
herein alleged.

15. Specifically as to PLAINTIFFS, they were from time to time unable to take off
duty meal and rest breaks and were not fully relieved of duty for their meal and rest periods and
were not paid all overtime wages due to them as a result of DEFENDANT’s policy that required
them to work off the clock. PLAINTIFFS were required to perform work as ordered by
DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
break, Further, DEFENDANT failed to provide PLAINTIFFS with a second off-duty meal
period each workday in which they were required by DEFENDANT to work ten (10) hours of
work. PLAINTIFFS therefore forfeited meal and rest breaks without additional compensation

6
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Dw oY A AW PF WN

mw NM NHN WN WKH NN NY NO NS HK BPO eS SK SEO Sl ll
o ~~] DK th ff BH KH KH Oo Oo mW HN HD AH FF WH NY SK O&

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 105,of 214
a, eae

and in accordance with DEFENDANT’s strict corporate policy and practice. DEFENDANT
also provided PLAINTIFFS with a pay stub that failed to accurately display PLAINTIFFS’
correct rates of overtime pay and payments for missed meal and rest periods for certain pay
periods in violation of Cal. Lab. Code § 226(a). To date, DEFENDANT has not fully paid
PLAINTIFFS the overtime compensation still owed to them or any penalty wages owed to them
under Cal. Lab. Code § 203. The amount in controversy for PLAINTIFFS individually does

not exceed the sum or value of $75,000.

JURISDICTION AND VENUE

16. This Court has jurisdiction over this Action pursuant to California Code of Civil
Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
action is brought as a Class Action on behalf of PLAINTIFFS and similarly situated employees
of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382. |

17. Venue is proper in this Court pursuant to California Code of Civil Procedure,
Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
maintained offices and facilities in this County and/or conducts substantial business in this
County, and (ii) committed the wrongful conduct herein alleged in this County against members

of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

THE CALIFORNIA CLASS
18. PLAINTIFFS bring the First Cause of Action for Unfair, Unlawful and Deceptive
Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
all individuals who are or previously were employed by Defendant L’Oreal USA S/D, Inc. who
worked in California, were classified as non-exempt, and who separated from their employment

between March 6, 2014 and February 20, 2018 (the “CALIFORNIA CLASS PERIOD”).

19. To the extent equitable tolling operates to toll claims by the CALIFORNIA

7
SECOND AMENDED CLASS ACTION COMPLAINT

 
oO fo ~s4 DA A FF WH LYN

Nw N NY N' WY NHN KY WV NO =| SB KR YF FSF FSF EF OS S|
co ~~) OA tra & WwW BH S&B CO WO wo AN KH A fF WD NH KH S&S

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19" Page 106 of 214 -

CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
accord ” The California Legislature has commanded that “all wages... ...earned by any
person in any employment are due and payable twice during each calendar month, on days
designated in advance by the employer as the regular paydays”, and further that “[alny work
in excess of eight hours in one workday and any work in excess of 40 hours in any one
workweek . . . shall be compensated at the rate of no less than one and one-half times the |
regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
Commission (IWC), however, is statutorily authorized to “establish exemptions from the
requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
professional employees, provided [inter alia] that the employee is primarily engaged in duties
that meet the test of the exemption, [and] customarily and regularly exercises discretion and
independent judgment in performing those duties...” (Lab. Code § 510(a).) Neither the
PLAINTIFFS nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
LABOR SUB-CLASS qualify for exemption from the above requirements. |

21. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
calculate and record overtime compensation for overtime worked by PLAINTIFFS and the
other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit
of this work, required employees to perform this work and permitted or suffered to permit this
overtime work, |

22. . DEFENDANT has the legal burden to establish that each and every
CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked.
DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to
have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy
or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable |

8
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo © SN BD A ff W NHN

NMoN &w NM NH NM NOUN ON SE OO RS OO SOO SOO St OO ESE OO eS Oe
on NH Uh fh WwW HY = SF CO won DH HH Ff WH NY KS O&O

 

dase 1:19-cv-00769-NONE-SKO Document 1: Filed 05/30/19 Page 107 of 214
a a =

overtime rate for all overtime worked, so as to satisfy their burden. This common business
practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
a class-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
§§ 17200, et seq. (the “UCL”) as causation, damages, and reliance are not elements of this
claim. .

23.  Atno time during the CALIFORNIA CLASS PERIOD was the compensation for
any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
employee for all overtime worked at the applicable rate, as required by California Labor Code
§§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the
overtime compensation for any member of the CALIFORNIA CLASS properly recalculated
so as to include all earnings in the overtime compensation calculation as required by California
Labor Code §§ 510, et seq.

24. The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
CLASS Members is impracticabie.

25. DEFENDANT unifomnly violated the rights of the CALIFORNIA CLASS under
California law by:

(a) Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
§§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
place company policies, practices and procedures that failed to pay all

~ wages due the CALIFORNIA CLASS for all overtime worked, and failed
to accurately record the applicable rates of all overtime worked by the
CALIFORNIA CLASS; .

(b) Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
unlawfully, unfairly, and/or deceptively having in place a company policy,
practice and procedure that failed to correctly calculate overtime

compensation due to PLAINTIFFS and the members of the

9
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oD A UW BB WN &

10

12
13
14

~ 15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 108 of 214

(c)

(dq)

CALIFORNIA CLASS; and,

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, ef seq., by
failing to provide mandatory meai and/or rest breaks to PLAINTIFFS and
the CALIFORNIA CLASS members.

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et.seq., by
violating the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

' seq., by failing to pay the correct overtime wages to the PLAINTIFF and

the members of the CALIFORNIA CLASS as legally required by the
FLSA, and retaining the unpaid overtime to the benefit of DEFENDANT.

26. This Class Action meets the statutory prerequisites for the maintenance of a Class
Action as set forth in Cal. Code of Civ, Proc. § 382, in that:

(a)

(b)

(c)

The persons who comprise the CALIFORNIA CLASS are so numerous
that the joinder of all such persons is impracticable and the disposition of
their claims as a class will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
CLASS will apply uniformly to every member of the CALIFORNIA
CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA CLASS. PLAINTIFFS, like all the
other members of the CALIFORNIA CLASS, were subjected to the
uniform employment practices of DEFENDANT and were non-exempt
employees paid on an hourly basis who were subjected to
DEFENDANT’s practice and policy which failed to pay the correct rate
of overtime wages due to the CALIFORNIA CLASS for all overtime

10
~ SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oN DB UH & YH NY =

10
11
12
13
14
15
16
1
18
19
20
21
22
23
24
25
26
27
28

~]

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 109 of 214

@

worked by the CALIFORNIA CLASS and thereby systematically
underpays overtime compensation to the CALIFORNIA CLASS,
PLAINTIFFS sustained economic injury as a result of DEFENDANT’s
employment practices. PLAINTIFFS and the members of the
CALIFORNIA CLASS were and are similarly or identically harmed by
the same unlawful, deceptive, unfair and pervasive pattern of misconduct
engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA CLASS, and has retained
counsel who are competent and experienced in Class Action litigation.
There are no material conflicts between the claims of the representative
PLAINTIFFS and the members of the CALIFORNIA CLASS that would
make class certification inappropriate. Counsel for the CALIFORNIA
CLASS will vigorously assert the claims of all CALIFORNIA CLASS

Members.

27. In addition to meeting the statutory prerequisites to a Class Action, this action

is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

(a)

Without class certification and determination of declaratory, injunctive,

statutory and other legal enestions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA CLASS will

create the risk of: |

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS which would establish
incompatible standards of conduct for the parties opposing the
CALIFORNIA CLASS; and/or,

2) Adjudication with respect to individual members of the
CALIFORNIA CLASS which would as a practical matter be

11
_ SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo fo Ss DA WU F&F HH NH

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 110 of 214

(b)

(c)

dispositive of interests of the.other members not party to the
adjudication or substantially impair or impede their ability to
protect their interests. |

The parties opposing the CALIFORNIA CLASS have acted or refused to

act on grounds generally applicable to the CALIFORNIA CLASS, making

appropriate class-wide relief with respect to the CALIFORNIA CLASS
as a whole in that DEFENDANT uniformly failed to pay all wages due.

Including the correct overtime rate, for all worked by the members of the

CALIFORNIA CLASS as:required by law;

1) With respect to the First Cause of Action, the final relief on behalf

of the CALIFORNIA CLASS sought does not relate exclusively to
restitution because through this claim PLAINTIFFS seeks
declaratory relief holding that the DEFENDANT’s policy and
practices constitute unfair competition, along with declaratory
relief, injunctive relief, and incidental equitable relief as may be
necessary to prevent and remedy the conduct declared to constitute
unfair competition; |

Common questions of law and fact exist as to the members of the

CALIFORNIA CLASS, with respect to the practices and violations of

California law as listed above, and predominate over any question

affecting only individual CALEFORNIA CLASS Members, and a Class

Action is superior to other available methods for the fair and efficient

adjudication of the controversy, including consideration of:

1) The interests of the members of the CALIFORNIA CLASS in
individually controlling the prosecution or defense of separate
actions in that the substantial expense of individual actions will be
avoided to recover the relatively small amount of economic losses

12
SECOND AMENDED CLASS ACTION COMPLAINT

 
Co eI KAW Pw bw e

SS NH WM NH KH PO BRO BR Rm OO Oe ee
on KA UA fk WY KN KF CO Ow HN KH tr SF WD NY KS SG

d

 

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 111 of 214

2)

3)

4)

sustained by the individual CALIFORNIA CLASS Members when

compared to the substantial expense and burden of individual

prosecution of this litigation;

Class certification will obviate the need for unduly duplicative

litigation that would create the risk of:

A. : Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA CLASS, which
would establish incompatible standards of conduct for the
DEFENDANT; and/or, |

B.  Adjudications with respect to individual members of the
CALIFORNIA CLASS would as a practical matter be
dispositive of the interests of the other members not parties
to the adjudication or substantially impair or impede their
ability to protect their interests;

In the context of wage litigation because a substantial number of
individual CALIFORNIA CLASS Members will avoid asserting
their legal rights out of fear of retaliation by DEFENDANT, which
may adversely affect an individual’s job with DEFENDANT or
with a subsequent employer, the Class Action is the only means to
assert their claims through a representative; and, |

A class action is superior to other available methods for the fair

and efficient adjudication of this. litigation because class treatment

will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

28. This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ, Proc. § 382 because:

13

SECOND AMENDED CLASS ACTION COMPLAINT

 
ase 1:19-cv-00769-NONIE-SKO Document 1 Filed 05/30/19 Page 112 of 214

Oo Oo HN DH tA ff WY Ne

NM MN NM ON HB KH WN — beh mth et _ —_  — — pone

 

(a)

_ (b)

(c)

(d)

(e)

(f)

(g)

The questions of law and fact common to the CALIFORNIA CLASS

‘predominate over any question affecting only individual CALIFORNIA

CLASS Members because the DEFENDANT’s employment practices are
uniform and systematically applied with respect to the CALIFORNIA
CLASS; |

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
CLASS because in the context of employment litigation a substantial
number of individual CALIFORNIA CLASS Members will avoid
asserting their rights individually out of fear of retaliation or adverse
ieee on their employment;

The members of the CALIFORNIA CLASS are so numerous that it is
impractical to bring all menber of the CALIFORNIA CLASS before the
Court; ,
PLAINTIFFS, and the other CALIFORNIA CLASS Members, will not be
able to obtain effective and economic legal redress unless the action is
maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate eommpensetion for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA CLASS for the injuries sustained;

_DEFENDANT has acted or refused to act on grounds generally applicable

to the CALIFORNIA CLASS, thereby making final class-wide relief

14
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo Oe Ss BA TA fF WH NH

Vy NY BH NH NH NH NY BD Ne Oe SS OS te
eo sa HK A FF BW NH SB S&F OW wo HD KH A & WD NN =

ASE 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 113 of 214
aa ee

appropriate with respect to the CALIFORNIA CLASS as a whole;

(h) §Themembers ofthe CALIFORNIA CLASS are readily ascertainable from
the business records of DEFENDANT; and, , |

(i) Class treatment provides manageable judicial treatment calculated to bring.
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA CLASS.

29. DEFENDANT maintains records from which the Court can ascertain and identify
by job title each of DEFENDANT’s employees who'as have been systematically, intentionally
and uniformly subjected to DEFENDANT’s company policy, practices and procedures as herein
alleged. PLAINTIFFS will seek leave to amend the Complaint to include any additional job

titles of similarly situated employees when they have been identified.

THE CALIFORNIA LABOR SUB-CLASS

30. PLAINTIFFS further bring the Second, Third, Fourth, Fifth and Sixth causes of
Action on behalf of a California sub-class, defined as all individuals who are or previously were
employed by DEFENDANT in Califomia and classified as non-exempt employees (the
“CALIFORNIA LABOR SUB-CLASS”) at any time during the period three (3) years prior to
the filing of the complaint and ending on the date as determined by the Court (the
“CALIFORNIA LABOR SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382.
. 31. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT failed to provide off duty meal and rest
| periods to PLAINTIFFS and CALIFORNIA CLASS Members and failed to correctly calculate
overtime compensation for the overtime worked by PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this

15
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
oO co 4 DA tA BB WH NH

NH WM NH NY NH NH WH WN NHN | | FF SS HS Fe OS Sl elle
aon DN UO F&F WHS NM FEF S&S OO OO DT HA A BR WH NH KK OO

 

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 114 of 214

te ~

work, required employees to perform this work and permitted or suffered to permit this
overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
CLASS Members overtime wages at the correct amount to which these employees are entitled
in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling
operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.
| 32. DEFENDANT maintains records from which the Court can ascertain and identify

by name and job title, each of DEFENDANT’s employees who have been systematically,
intentionally and uniformly subjected to DEFENDANT’s company policy, practices and
procedures as herein alleged. PLAINTIFFS will seek leave to amend the complaint to include
any additional job titles of similarly situated employees when they have been identified.

33. The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
CALIFORNIA LABOR SUB-CLASS Members is impracticable.

34. Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUB-CLASS, including, but not limited, to the following:

(a) | Whether DEFENDANT unlawfully failed to correctly calculate and pay
overtime compensation to members of the CALIFORNIA LABOR SUB-
CLASS in violation of the California Labor Code and California
regulations and the applicable California Wage Order;

‘ (b) Whether the members of the CALIFORNIA LABOR SUB-CLASS are
entitled to overtime compensation for overtime worked under the overtime
pay requirements of California law;

(c) Whether DEFENDANT failed to accurately record the. applicable
overtime rates for all overtime worked PLAINTIFFS and the other |
members of the CALIFORNIA LABOR SUB-CLASS; :

(d) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with legally

16
SECOND AMENDED CLASS ACTION COMPLAINT

 
ome SN DH we SF W WN

NY NM NM NN NN NY RON ee ES SO ESO tS
on HT wh F&F WY NH KH SB CO wa KH A FSF WY LY - O&O

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 115 of 214

required uninterrupted thirty (30) minute meal breaks and rest periods;

(e) | Whether DEFENDANT failed to provide PLAINTIFFS and the other

- members of the CALIFORNIA LABOR SUB-CLASS with accurate

itemized wage statements;

(f) | Whether DEFENDANT has engaged in unfair competition by the
above-listed conduct;

(g) The proper measure of damages and penalties owed to the members of the
CALIFORNIA LABOR SUB-CLASS; and,

(h) Whether DEFENDANT’s conduct was willful.

35. DEFENDANT, as a matter of company policy, practice and procedure, failed to
accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
Members and failed to provide accurate records of the applicable overtime rates for the
overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
Members, including PLAINTIFFS, were non-exempt employees who were paid on an hourly
basis by DEFENDANT according to uniform and systematic company procedures as alleged .
herein above. This.business practice was uniformly applied to each and every member of the
CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
adjudicated oa a class-wide basis.

36. DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
under California law by:

(a) Violating Cal. Lab. Code §§ 510, et seg., by failing to accurately pay
PLAINTIFFS and the members of the CALIFORNIA LABOR SUB-
CLASS the correct overtime pay for which DEFENDANT is liable
pursuant to Cal. Lab. Code § 1194 & § 1198;

(b) Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with
all legally required off-duty, uninterrupted thirty (30) minute meal breaks

17
SECOND AMENDED CLASS ACTION COMPLAINT

 
wo co tT DA A SB W HY

bo i] bo to th bo ho ht Tw — _ — — —_ — aa — —
o ~~ KA OH F&F WY BH &§ S&S Oo oA HB A fF WW VY KS S&S

dase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 116 of 214

(c)

(d)

(a)

(b)

(c)

 

and the legally required rest breaks;

Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFFS and
the members of the CALIFORNIA LABOR SUB-CLASS with an
accurate itemized statement in writing showing all accurate and applicable
overtime rates in effect during the pay period and the corresponding
amount of time worked at each overtime rate by the employee; and,
Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
when an employee is discharged or quits from employment, the employer
must pay the employee all wages due without abatement, by failing to
tender full payment and/or restitution of wages owed or in the manner
required by California law to the members of the CALIFORNIA LABOR
SUB-CLASS who have terminated their employment.

37. This Class Action meets the statutory prerequisites for the maintenance ofa Class
Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
Members is impracticable and the disposition of their claims as a class
will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
LABOR SUB-CLASS and will apply uniformly to every member of the
CALIFORNIA LABOR SUB-CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA LABOR SUB-CLASS.
PLAINTIFFS, like all the other members of the CALIFORNIA LABOR
SUB-CLASS, were non-exempt employees paid on an hourly basis who

were subjected to the DEFENDANT’s practice and policy described

18
SECOND AMENDED CLASS ACTION COMPLAINT

 
oO oo ~1] BDA tra fbf WY NHN

= —_ —_
No — ©

13

14 |

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

(d)

dase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 117 of 214

herein. PLAINTIFFS sustained economic injury as a result of
DEFENDANT’s employment practices. PLAINTIFFS and the members
of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
identically harmed by the same unlawful, deceptive, unfair and pervasive
pattern of misconduct engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
retained counsel who are competent and experienced in Class Action
litigation. There are no material conflicts between the claims of the
representative PLAINTIFFS and the members of the CALIFORNIA
LABOR SUB-CLASS that would make class certification inappropriate.

. Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously

assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.

38. In addition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

(a)

Without class certification and determination of declaratory, injunctive,
statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA LABOR

_ SUB-CLASS will create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUB-CLASS which
would establish incompatible standards of conduct for the parties
opposing the CALIFORNIA LABOR SUB-CLASS; or,

2) | Adjudication with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS which would as a practical
matter be dispositive of interests of the other members not party to

the adjudication or substantially impair or impede their ability to

19
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo co nN HR A FF WH NH Fe

Nw BPO WH FP NB BH BD RD ORDO eR
oo ns KH th BR DH BD SY SG OUlUlmwmlhlUlUlUlUONlULlU UWL OU CUO

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 118 of 214

(b)

(c)

protect their interests.

The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted

or refused to act on grounds generally applicable to the CALIFORNIA

LABOR SUB-CLASS, making appropriate class-wide relief with respect

to the CALIFORNIA LABOR SUB-CLASS as a whole in that

DEFENDANT uniformly failed to pay all wages due. Including the

correct overtime rate, for all overtime worked by the members of the

CALIFORNIA LABOR SUB-CLASS as required by law;

Common questions of law and fact predominate as to the members of the

CALIFORNIA LABOR SUB-CLASS, with respect to the practices and

violations of California Law as listed above, and predominate over any

question affecting only individual CALIFORNIA LABOR SUB-CLASS

Members, and a Class Action is superior to other available methods for

the fair and efficient adjudication of the controversy, including

consideration of:

1) The interests of the members of the CALIFORNIA LABOR SUB-
CLASS in individually controlling the prosecution or defense of
separate actions in that the substantial expense of individual
actions will be avoided to recover the relatively small amount of
economic losses sustained by the individual CALIFORNIA
LABOR SUB-CLASS Members when compared to the substantial
expense and burden of individual prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative
litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA LABOR SUB-
CLASS, which would establish incompatible standards of

20
SECOND AMENDED CLASS ACTION COMPLAINT

 
o Of SD DWH A FF WO NY

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 119 of 214

conduct for the DEFENDANT; and/or,

B.  Adjudications with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS would as a practical
matter be dispositive of the interests of the other members
not parties to the adjudication or substantially impair or
impede their ability to protect their interests;

3) In the context of wage litigation because a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will
avoid asserting their legal rights out of fear of retaliation by
DEFENDANT, which may adversely affect an individual’s job
with DEFENDANT or with a subsequent employer, the Class
Action is the only means to assert their claims through a
representative, and,

4)  Acclass action is superior to other available methods for the fair
and efficient adjudication of this litigation because class treatment
will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

39. This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ. Proc. § 382 because:

(a)

(b)

 

The questions of law and fact common to the CALIFORNIA LABOR
SUB-CLASS predominate over any question affecting only individual
CALIFORNIA LABOR SUB-CLASS Members;

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
LABOR SUB-CLASS because in the context of employment litigation a
substantial number of individual CALIFORNIA LABOR SUB-CLASS

2]
SECOND AMENDED CLASS ACTION COMPLAINT

 
1o' OTN OHO

No bo bho bo to to bo bho to —_ —_ — bb —_ —_ —_— a" —_ —_

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/80/19 Page 120 of 214
3 an

(c)

(d)

(e)

(f)

(g)

(h)

(i)

Me

Members will avoid asserting their rights individually out of fear of
retaliation or adverse impact on their employment;

The members of the CALIFORNIA LABOR SUB-CLASS are so:
numerous that it is impractical to bring all members of the CALIFORNIA

LABOR SUB-CLASS before the Court;

PLAINTIFFS, and the other CALIFORNIA LABOR SUB-CLASS

Members, will not be able to obtain effective and economic legal redress

unless the action is maintained as a Class Action;

There is 2 community of interest in obtaining appropriate legal and

equitable relief for the acts of unfair competition, statutory violations and

other improprieties, and in obtaining adequate compensation for ‘the

damages and injuries which DEFENDANT’s actions have inflicted upon

the CALIFORNIA LABOR SUB-CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA LABOR SUB-CLASS for the injuries sustained; .
DEFENDANT has acted or refused to act on grounds generally applicable

to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-

wide relief appropriate with respect to the CALIFORNIA LABOR SUB-

CLASS as a whole;

The members of the CALIFORNIA LABOR SUB-CLASS are readily

ascertainable from the business records of DEFENDANT. The

CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA’
CLASS Members classified as non-exempt employees during the

CALIFORNIA LABOR SUB-CLASS PERIOD; and,

Class treatment provides manageable judicial treatment calculated to bring

a efficient and rapid conclusion to all litigation of all wage and hour

22
SECOND AMENDED CLASS ACTION COMPLAINT

 
—

[ee Oe DO OO OO a ee oe ee ee

 

Oo OS SS HN => Ww nN

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/809 Page 121 of 214

related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA LABOR SUB-CLASS.

FIRST CAUSE OF ACTION
For Unlawful Business Practices
(Cal. Bus. And Prof. Code §§ 17200, et seq.]
(By PLAINTIFFS and the CALIFORNIA CLASS and Against All Defendants)

40. PLAINTIFFS, and the other members of the CALIFORNIA CLASS, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
Coniplaint. |

41. DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
Code § 17021. |

42. California Business & Professions Code §§ 17200, et seq. (the “UCL”) defines
unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
competition as follows:

Any person who engages, has engaged, or proposes to engage in unfair

competition may be enjoined in any court of competent jurisdiction. The court

may make such orders or j udgments, ae the appointment of Teceiver, as

Pe eect hatds wbtair competition, as. denned in this chapter, or He Se be .

necessary to restore to any person in interest any money or property, real or

personal, which may have been acquired by means of.such unfair competition.
Cal. Bus. & Prof. Code § 17203.

43, By the conduct alleged herein, DEFENDANT has engaged and continues to
engage in a business practice which violates California law, including but not limited to, the
applicable Wage Order(s), the California Code of Regulations and the California. Labor Code
including Sections 204, 206.5, 226.7, 510, 512, 558, 1194 & 1198, the FLSA, for which this
Court should issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code §

17203 as may be necessary to prevent and remedy the conduct held to constitute unfair

23
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo oo ~~ DB A S&S WY HK

N' hb NM NH WN NH NY BN NO —|— = =} SF SB Se es SES = =
ao nN KD WN & WwW YY KF SoS Oo eH KO OH POY EK SS

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 122 of 214
et Tal

competition, including restitution of wages wrongfully withheld.

44. By the conduct alleged herein, DEFENDANT’s practices were unlawful and
unfair in that these practices violated public policy, were immoral, unethical, oppressive,
unscrupulous or substantially injurious to employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully
withheld.

| 45. By the conduct alleged herein, DEFENDANT’s practices were deceptive and
fraudulent in that DEFENDANT’s uniform policy and practice failed to pay PLAINTIFFS, and
other members of the CALIFORNIA CLASS, wages due for overtime worked, failed to
accurately to record the applicable rate of all overtime worked, and failed to provide the legally
required off duty meal and rest periods due to a systematic business practice that cannot be
justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare Commission
requirements in violation of Cal. Bus. Code §§ 17200, et seq., anal for which this Court should
issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including
restitution of wages wrongfully withheld. |

46. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFFS and
the other members of the CALIFORNIA CLASS to be underpaid during their employment with
DEFENDANT. .

47. By the conduct alleged herein, DEFENDANT’s practices were also unfair and
deceptive in that DEFENDANT’s uniform policies, practices and procedures failed to provide
mandatory meal and/or rest breaks to PLAINTIFFS and the CALIFORNIA CLASS members.

48. Therefore, PLAINTIFFS demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay

for each workday in which a second off-duty meal period was not timely provided for each ten

24
SECOND AMENDED CLASS ACTION COMPLAINT

 
oO ao ~yYD BDA tra & W KH =

NN Ww WH WH WN NY WN NY &— &§- FF | = SF POS OS
oo” =} nN 7) > w Bo — eo \O oo ~] OA in > Lee) bo —_ eS

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 123 of 214

 

 

Se :

(10) hours of work.

49, PLAINTIFFS further demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which a rest period
was not timely provided as required by law.

50. By and through the unlawful and unfair business practices described herein,
DEFENDANT has obtained valuable property, money and services from PLAINTIFFS and the
other members of the CALIFORNIA CLASS, including earned wages for all eae worked,
and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
to unfairly compete against competitors who comply with the law.

51. | All the acts described herein as violations of, among other things, the Industrial
Welfare Commission Wage Orders, the California Code of Regulations, and the California
Labor Code, were unlawful and in. violation of public policy, were immoral, unethical,
oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq. |

52, PLAINTIFFS and the other members of the CALIFORNIA CLASS are entitled
to, and do, seek such relief as may be necessary to restore to them the money and property
which DEFENDANT has acquired, or of which PLAINTIFFS and the other members of the
CALIFORNIA CLASS have been deprived, by means of the above described unlawful and

unfair business practices, including earned but unpaid wages for all overtime worked.

53. PLAINTIFFS and the other members of the CALIFORNIA CLASS are further
entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
engaging in any unlawful and unfair busiriess practices in the future. |

54. PLAINTIFFS and the other members of the CALIFORNIA CLASS have no plain,
speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.

25
SECOND AMENDED CLASS ACTION COMPLAINT

 
Co wo sn DO tr FF WD NH

we NMYNH HY WH NN NYY BE Se RE Be ee ee ee
oD A A & Be NB EF OG oO De HD DH A BB WY HY KF S

 

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 124 of 214
i a “ae

As a result of the unlawful.and unfair business practices described herein, PLAINTIFFS and
the other members of the CALIFORNIA CLASS have suffered and will continue to suffer
irreparable legal and economic harm unless DEFENDANT is restrained from continuing to

engage in these unlawful and unfair business practices.

. SECOND CAUSE OF ACTION
For Failure To Pay Overtime Compensation
[Cal. Lab. Code §§ 204, 510, 1194 and 1198]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
. Defendants)

55. PLAINTIFES, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint. .

56. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS bring a claim for DEFENDANT’s willful and intentional violations of the California
Labor Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure
to accurately calculate the anplicable rates for all overtime worked by PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT’ failure to properly
compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
any workweek. |

57. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

58. Cal. Lab. Code § 510 further provides that employees in California shall not be
employed more than eight (8) hours per workday and/or more than forty (40) hours per
workweek unless they cee additional compensation beyond their regular wages in amounts

specified by law..

26
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo ff SI DH HH SPS WY NY =

ww NM NM NY KY GB KB NY NO S| SF OS SO SOO SEO SO ell ll
0 ~~) Co va FB WwW NY KH CO WO WON ADA WF Bh WwW WY KK OS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 125 of 214

59. Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
Code § 1198 further states that the employment of an employee for longer hours than those
fixed by the Industrial Welfare Commission is unlawful. '

60. DEFENDANT maintained a uniform wage practice of paying PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
amount of overtime worked. As set forth herein, DEFENDANT’s uniform policy and practice
was to unlawfully and intentionally deny timely payment of wages due for the overtime worked
by PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS, and
DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
all overtime worked.

_ 61. DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
result of implementing a uniform policy and practice that denied accurate compensation to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS for all
overtime worked, including, the work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek.

62. In committing these violations of the California Labor Code, DEFENDANT
inaccurately calculated the amount of overtime worked and the applicable overtime rates and
consequently underpaid the actual time worked by PLAINTIFFS and other members of the
CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an iNegal attempt to avoid the
payment of all earned wages, and other benefits in violation of the California Labor Code, the
Industrial Welfare Commission requirements and other applicable laws and regulations.

63. Asadirect result of DEFENDANT’s unlawful wage practices as alleged herein,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS did not
receive full compensation for all overtime worked.

64. Cal. Lab. Code § 515 sets out various categories of employees who are exempt

27
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo co ~ HR wr F&F W KH —

bm wN NY NN NN NW NOR eis
oN A nN FR BY ON SH Oo tO wml SS UNlUlUlU Uhl Ul CUS

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 126 of 214

from the overtime requirements of the law. None of these exemptions are applicable to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS are not
subject to a valid collective bargaining agreement that would preclude the causes of action
contained herein this Complaint. Rather, the PLAINTIFFS bring this Action on behalf of
themselves and the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT’ violations
of non-negotiable, non-waiveable rights provided by the State of California.

65. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked
that they were entitled to, constituting a failure to pay all earned wages.

66. DEFENDANT failed to accurately pay PLAINTIFFS and the other members of |
the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was
in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
& 1198, even though PLAINTIFFS and the other members of the CALIFORNIA LABOR
SUB-CLASS were required to work, and did in fact work, overtime as to which DEFENDANT
failed to accurately record and pay using the applicable overtime rate as evidenced by
DEFENDANT’s business records and witnessed by employees.

67. By virtue of DEFENDANT's unlawful failure to accurately pay all earned
compensation to PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS for the true time they worked, PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
injury in amounts which are presently unknown to them and which will be ascertained
according to proof at trial.

68. DEFENDANT knew or should have known that PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
worked. DEFENDANT systematically elected, either through intentional malfeasance or gross

nonfeasance, to not pay employees for their labor as a matter of uniform company policy,

2 28
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
wo 6 SY HD A fF WY NH

oo ~] A tA mb Ww bs — So WO co ~) Nn nA - ha bo — Oo

ase 1:19-cv-00769-NONE-SKO Document 1. Filed 05/30/19 Page 127 of 214

 

practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
pay PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS the
applicable overtime rate. |

69. Inperforming the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
all time worked and provide them with the requisite overtime compensation, DEFENDANT
acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
disregard for their legal rights, or the consequences to them, and with the despicable intent of
depriving them of their property and legal rights, and otherwise causing them injury in order
to increase company profits at the expense of these employees.

70.  PLAINT IEF S and the other members of the CALIFORNIA LABOR SUB-
CLASS therefore request recovery of all unpaid wages, including overtime wages, according
to proof, interest, statutory costs, as well as the assessment of any statutory penalties against
DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT'S
conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT?’s
conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFFS
and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
statutory costs.
Mt
Mit .

THIRD CAUSE OF ACTION
For Failure to Provide Required Meal Periods

29
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo fo NY BN UW F&F WH NHN

tN bo bo bo bo tN NM we) tr — —_ — —_ —_ — — — — —
oOo ~ BA A fF WwW NH S| & oOo coo ~ DA A S& W WY S| S&S

 

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 128 of 214

[Cal. Lab. Code §§ 226.7 & 512 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
. Defendants)
71. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint. .
72. During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to provide
all the legally required off-duty meal breaks to PLAINTIFFS and the other CALIFORNIA
LABOR SUB-CLASS Members as required by the applicable Wage Order and Labor Code.
The nature of the work performed by PLAINTIFFS and CALIFORNIA LABOR SUB-
CLASS MEMBERS did not prevent these employees from being relieved of all of their
duties for the legally required off-duty meal periods. As a result of their rigorous work
schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
often not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
DEFENDANT’s failure to provide PLAINTIFFS and the CALIFORNIA LABOR SUB-
CLASS Members with legally required meal breaks prior to their fifth (Sth) hour of work is
evidenced by DEFENDANT’s business records. As a result, PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS therefore forfeited meal breaks
without additional compensation and in accordance with DEFENDANT’s strict corporate
policy and practice. |
73. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular
rate of pay for each workday that a meal period was not provided.

74. Asaproximate result of the aforementioned violations, PLAINTIFFS and .
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according

30
SECOND AMENDED CLASS ACTION COMPLAINT

 
oO oO w~7 DW wn fb WwW WH —

—
a)

hl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 129 of 214 .

Ns

to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FOURTH CAUSE OF ACTION
For Failure to Provide Required Rest Periods —
[Cal. Lab. Code §§ 226.7 & 512 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants) . |
75. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior

 

 

paragraphs of this Complaint.

76. PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
required to work in excess of four (4) hours without being provided ten (10) minute rest
periods. Further, these employees were denied their first rest periods of at least ten (10)
minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest
period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8)
hours, and a first, second and third rest period of at least ten (10) minutes for some shifts
worked of ten (10) hours or more. PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
their rigorous work schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

77. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a rest period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular

rate of pay for each workday that rest period was not provided.

31
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo fo HN DBD A fk WH WY

NM owe NY Bw YP OUND UNG OUND ON OES S| S| ES SO eS re Oi eS el
eo aH vA F&F WO NH KY SG CO wom DA A F&F W NN KF @&

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 130 of 214

78. As aproximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

| FIFTH CAUSE OF ACTION
For Failure to Provide Accurate Itemized Statements
[Cal. Lab. Code § 226]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All —
Defendants)

79, PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint. . |

80. Cal. Labor Code § 226 provides that an employer must furnish employees with
an “accurate itemized” statement in writing showing:

(1) gross wages earned, |

(2) total hours worked by the employee, except for any employee whose compensation

is solely based on a salary and who is exempt from payment of overtime under

subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

Commission,

(3) the number of piecerate units earned and any applicable piece rate if the employee

is paid on a piece-rate basis,

(4) all deductions, provided that all deductions made on written orders of the employee

may be aggregated and shown as one item, |

(5) net wages earned,

(6) the inclusive dates of the period for which the employee is paid,

(7) the name of the employee and his or her social security number, except that by

32
SECOND AMENDED CLASS ACTION COMPLAINT

 
ome NHN ADA A FF WY NHN

Mm oN Mw ON NN PR ODOR Oe rs SO SO ll
.o QT A tA BR W KH S&S OCF HO WA KH vA F&F WY NY KK S&S

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 131 of 214

January 1, 2008, only the last four digits of his or her social security number or an

employee identification number other than a social security number may be shown on

the itemized statement,

(8) the name and address of the legal entity that is the employer, and

(9) all applicable hourly rates in effect during the pay period and the corresponding

number of hours worked at each hourly rate by the employee. |

81. When PLAINTIFFS and other CALIFORNIA CLASS Members worked unpaid
overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and
rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her

employees with an accurate itemized wage statement in writing showing, among other things,

| gross wages earned and all applicable hourly rates in effect during the pay period and the

corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seq. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

82. DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
Code § 226, causing injury and damages to the PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
expended calculating the correct rates for the overtime worked and the amount of employment
taxes which were not properly paid to state and federal tax authorities. These damages are
difficult to estimate. Therefore, PLAINTIFFS and the other members of the CALIFORNIA
LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the

33
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Oo eo 41 KH A FF WY NH

10

12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 132 of 214

a a

initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
PLAINTIFFS and each respective member of the CALIFORNIA LABOR SUB-CLASS

herein).

SIXTH CAUSE OF ACTION
. For Failure to Pay Wages When Due
_ [ Cal. Lab. Code §§ 201, 202, 203]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

83. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and neorporta by reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

84. Cal. Lab. Code § 200 provides that:

As used in this article:

(@) "Wages" includes all amounts for labor performed by employees of every
escription, whether the amount is fixed or ascertained by the standard of time,
task, piece, Commission basis, or other method of calculation. ;
(b) "Labor" includes labor, work, or service whether rendered or performed under
contract, subcontract, partnership, station plan, or other agreement if the labor to

be paid for is performed personally by the person demanding payment.

85. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.”

86. Cal. Lab. Code § 202 provides, in relevant part, that:

If an employee not having a written contract for a definite period quits his or her
employment, his or her wages shall become due and payable not later than 72
hours thereafter, unless the employee has given 72 hours Eats notice of his
or her intention to quit, in which case the employee is entitled to his or her wages
at the time of quitting. Notwithstanding any other provision of law, an employee
who quits without providing a 72-hour notice shail be entitled to receive payment
by mail ifhe or she so requests and designates a mailing address. The date of the
mailing shall constitute the date of payment for purposes of the requirement to

34
SECOND AMENDED CLASS ACTION COMPLAINT

 
ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/80/19 Page 133 of 214

hn

 

 

 

1 provide payment within 72 hours of the notice of quitting.
2 87. There was no definite term in PLAINTIFFS’ or any CALIFORNIA LABOR
3 || SUB-CLASS Members’ employment contract. .
4 “88. Cal. Lab. Code § 203 provides: |
5 If an employer willfully fails to pay, without abatement or reduction, in
6 a eeon Hechangedl or who quits the wages of the eniplayes ghall contrite os 8
penalty from the due date thereof at the same rate until paid or until an action
7 therefor is commenced; but the wages shall not continue for more than 30 days.
8 89. The employment of PLAINTIFFS and many CALIFORNIA LABOR SUB-
9 || CLASS Members terminated and DEFENDANT has not tendered payment of overtime wages,
10 || to these employees who actually worked overtime, as required by law.
11 90. Therefore, as provided by Cal Lab. Code § 203, on behalf of themselves and the
12 || members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFFS
13 || demand up to thirty days of pay as penalty for not paying all wages due at time of termination
14 | forall employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
15 | PERIOD, and demand an accounting and payment of all wages due, plus interest and statutory
16 || costs as allowed by law.
17 . SEVENTH CAUSE OF ACTION
18 For Violation of the Private Attorneys General Act
19 _ [Cal. Lab. Code §§ 2698, et seq.]
20 | | (By Plaintiffs and Against All Defendants)
21 91. Plaintiffs incorporate by reference the allegations set forth in paragraphs 1-90,
22 || supra, as though fully set forth at this point.
23 92. PAGA is a mechanism by which the State of California itself can enforce state
-24 |l labor laws through the employee suing under the PAGA who do so as the proxy or agent of the
25 || state's labor law enforcement agencies. An action to recover civil penalties under PAGA is
26 || fundamentally a law enforcement action designed to protect the public and not to benefit private
27 || parties. The purpose of the PAGA is not to recover damages or restitution, but to create a
28 35
, SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Chhse 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 134 of 214

oOo fo 41 DH A Se WY LY =

NW NN N NN WD tm oN BO ees
oO ~~] NS th fF tt RD —_— © Oo Oo J nN aA > Be Qo

 

means of "deputizing" citizens as private attorneys general to enforce the Labor Code. In
enacting PAGA, the California Legislature specified that “it was ... in the public interest to
allow aggrieved employees, acting as private attorneys general to recover civil penalties for
Labor Code violations ..." Stats. 2003, ch. 906, § 1. Accordingly, PAGA claims cannot be
subject to arbitration.

93. Plaintiffs, and such persons that may be added from time to time who satisfy the
requirements and exhaust the administrative procedures under the Private Attorney General Act,
bring this Representative Action on behalf of the State of California with respect to themselves
and all individuals who are or previously were employed by Defendant L,’Oreal USA S/D, Inc.
who worked in California and who were classified as non-exempt during the period March 6,
2017 to the earlier of the date of preliminary approval of this settlement or April 20, 2019 (the
“PAGA Period”) (the "AGGRIEVED EMPLOYEES").

94, On January 29, 2018, Plaintiffs gave written notice by electronic mail to the Labor
and Workforce Development Agency (the "Agency") and by certified mail to the employer of
the specific provisions of this code alleged to have been violated as required by Labor Code §
2699.3. See Exhibit #1, attached hereto and incorporated by this reference herein. The
statutory waiting period for PLAINTIFFS to add these allegations to the Complaint has expired.
As a result, pursuant to Section 2699.3, PLAINTIFFS may now commence a representative
civil action under PAGA pursuant to Section 2699 as the proxy of the State of California with
respect to all AGGRIEVED EMPLOYEES as herein defined.

95. The policies, acts and practices heretofore described were and are an unlawful
business act or practice because Defendant (a) failed to provide PLAINTIFFS and the other
AGGRIEVED EMPLOYEES for all of the hours they worked, including overtime, (b) failed
to properly record and provide legally required meal and rest periods, (c) failed to provide
accurate itemized wage statements, and (d) failed to pay wages when due, all in violation of the
applicable Labor Code sections listed in Labor Code Sections §§ 201, 202, 203, 204, 226(a),
226.7, 510, 512, 558, 1194, 1198, and the applicable Industrial Wage Order(s), and thereby

36
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co 4 DA UH BR WH NY BB

Nm NO NM NM ON NM ON ON ON ES =| SK BO EE SS eS ee
Se ~s KH A SP WH YP K CO OO SB DI HR ww BP WW LHP — OCS

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 135 of 214

gives rise to statutory penalties as a result of such conduct. PLAINTIFFS hereby seek recovery
of civil penalties as prescribed by the Labor Code Private Attomey General Act of 2004 as the
representatives of the State of California for the illegal conduct perpetrated on PLAINTIFFS
and the other AGGRIEVED EMPLOYEES.

EIGHTH CAUSE OF ACTION
Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. ("FLSA")

(By PLAINTIFFS and the COLLECTIVE CLASS against DEFENDANT)

.96. PLAINTIFFS, and the other member of the COLLECTIVE CLASS, reallege
and incorporate by this reference, as though fully set forth herein, paragraphs 1 through 95
of this Complaint.

97. DEFENDANT is engaged in communication, business, and transmission
between the states, and is, therefore, engaged in commerce within the meaning of 29 U.S.C.
§ 203(b). |

98. PLAINTIFFS further bring the Eighth Cause of Action on behalf of a
COLLECTIVE CLASS in accordance with 29 U.S.C. § 216 defined as all persons who are or
were previously employed by DEFENDANT in California as non-exempt employees (the
“COLLECTIVE CLASS”) at any time during the period three (3) years prior to the filing of the
Complaint and ending on the date as determined by the Court (the "COLLECTIVE CLASS
PERIOD").

99. 29U.S.C. § 255 provides that a three-year statute of limitations applies to
willful violations of the FLSA.

100. 29 U.S.C. § 207(a)(1) provides in pertinent part:

Except as otherwise provided in this section, no employer shall employ
any of his employees who in any workweek is engaged in commerce or
in the production of goods for commerce, or is employed in an
enterprise engaged in commerce or in the production of goods for
commerce, for a workweek longer than forty hours unless such
employee receives compensation for his employment in excess of the
hours above specified at a rate not less than one and one-half times the

37
SECOND AMENDED CLASS ACTION COMPLAINT

 
—

 

e 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 136 of 214

regular rate at which he is employed.

101. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the
PLAINTIFFS and the other members of the COLLECTIVE CLASS are entitled to
overtime compensation for all overtime hours actually worked, at a rate not less than
one and one-half times their regular rate of pay for all hours worked in excess of forty
(40) hours in any workweek. DEFENDANTS’ failure to correctly calculate overtime
wages as required by federal law was willful and not in good faith. .

102. During the COLLECTIVE CLASS PERIOD, PLAINTIFFS, and
other members of the COLLECTIVE CLASS, worked more than forty (40) hours in
a workweek, |

103. At all relevant times, DEFENDANT required PLAINTIFFS and
COLLECTIVE CLASS Members to work off the clock without paying them for all the
time they were under DEFENDANT’s control. PLAINT IFFS and COLLECTIVE
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to
perform additional work for DEFENDANT as required to meet DEFENDANT’s job
requirements. Specifically, DEFENDANT engaged in the uniform and systematic
practice of requiring PLAINTIFFS and COLLECTIVE CLASS Members to perform
work off the clock after clocking out in that DEFENDANT, as a condition of
employment, required these employees to wait for and submit to loss prevention
inspections after clocking out for meal breaks and at the end of each scheduled shift for
which DEFENDANT did not provide compensation for time spent awaiting and
performing the loss prevention inspections off the clock. As aresult, PLAINTIFFS and
other COLLECTIVE CLASS Members forfeited overtime wages by working without
their time being correctly recorded and without compensation at the applicable overtime
rates. DEFENDANT’s uniform policy and practice not to pay PLAINTIFFS and other
COLLECTIVE CLASS Members for all overtime worked, is evidenced by
DEFENDANT’s business records. Thus, DEFENDANT failed to pay the PLAINTIFFS,

38
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo Oo ~I DA UH & W N BS

NH NHN NM B&B NH ND RD ORD OC eet
So ~~“ A A F&F WD NH KH SF BO wo DT DH tr F&F WwW WHY & |

Se 1:19-cv-00769-NONE-SKO Document 1. Filed 05/30/19 Page 137 of 214

and other members of the COLLECTIVE CLASS, overtime compensation for the hours
they have worked in excess of the maximum hours permissible by law as required by §
207 of the FLSA, even though the PLAINTIFFS, and the other members of the
COLLECTIVE CLASS, were regularly required to work, and did in fact work, overtime
hours.

104, For purposes of the Fair Labor Standards Act, the employment
practices of DEFENDANT were and are uniform throughout California in all
respects material to the claims asserted in this Complaint.

105, As aresult of DEFENDANT’s failure to pay the correct overtime
compensation for overtime hours worked, as required by the FLSA, PLAINTIFFS
and the members of the COLLECTIVE CLASS were damaged in an amount to be

|| proved at trial.

106. Therefore, PLAINTIFFS demand that they and the members of the
COLLECTIVE CLASS be paid the correct overtime compensation as required by the
FLSA for every hour of overtime worked plus interest and statutory costs as provided
by law.

PRAYER FOR RELIEF
WHEREFORE, PLAINTIFFS pray for judgment against each Defendant, jointly and
severally, as follows:
1. On behalf of the CALIFORNIA CLASS:
A) That the Court certify the First Cause of Action asserted by the CALIFORNIA
CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
B) Anorder temporarily, preliminarily and permanently enjoining and restraining
DEFENDANT from engaging in similar unlawful conduct as set forth herein;
C) An order requiring DEFENDANT to pay all wages and all sums unlawfuly
withheld from compensation due to PLAINTIFFS and the other members of

39
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 138 of 214

D)

A)

Oo fo SI DH tA Ff WH we
tN

B)

emt
& WwW we & &

©)

a
ON th

D)

N WN NOS] =
Nn FSF © ©] & ~)

E)

YN WN NM WN by
“a A UO , WwW
iw)

A)

bo
oo

 

the CALIFORNIA CLASS; and,
Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a fluid
fund for restitution of the sums incidental to DEFENDANT’: violations due to
PLAINTIFFS and to the other members of the CALIFORNIA CLASS.

On behalf of the CALIFORNIA LABOR SUB-CLASS:

That the Court certify the Second, Third, Fourth, Fifth and Sixth Causes of
Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class action
pursuant to Cal. Code of Civ. Proc. § 382;

Compensatory damages, according to proof at trial, including compensatory
damages for overtime Sopensetion due PLAINTIFFS and the other members
of the CALIFORNIA LABOR SUB-CLASS, during the applicable
CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon at the
statutory rate; | .

Meal and rest period compensation pursuant to Cal, Lab. Code §§ 226.7, 512
and the applicable IWC Wage Order;

The greater of all actual damages or fifty dollars ($50) for the initial pay
period in which a violation occurs and one hundred dollars ($100) per each
member of the CALIFORNIA LABOR SUB-CLASS for each violation in a
subsequent pay period, not exceeding an aggregate penalty of four thousand
dollars ($4,000), and an award of costs for violation of Cal. Lab. Code § 226;

arid,

The wages of all terminated employees from the CALIFORNIA LABOR

SUB-CLASS as a penalty from the due date thereof at the same rate until paid
or until an action therefore is commenced, in accordance with Cal. Lab. Code
§ 203.

On, behalf of the COLLECTIVE CLASS:

That the Court certify the Eighth Cause of Action asserted by the

40
_SECOND AMENDED CLASS ACTION COMPLAINT

 
23

Se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19: Page 139 of 214
he ee

 

 

 

1 COLLECTIVE CLASS as an opt-in Class Action under 29 U.S.C. § 216(b);
2 ‘B) _Issuea declaratory finding that DEFENDANT’s acts, policies, practices and
3 procedures complained of herein violated provisions of the Fair Labor
4 Standards Act; and
5 C) That the PLAINTIFFS and the COLLECTIVE CLASS members recover
6 compensatory damages and an equal amount of liquidated damages as
7 provided under the law and in 29 U.S.C. § 216(b).
8 On behalf of the State of California and with respect to all AGGRIEVED
9 EMPLOYEES: .
10 (A) Recovery of civil penalties as prescribed by the Labor Code Private Attorneys
11 General Act of 2004. |
12 On all claims:
13 A) An award of interest, including prejudgment interest at the legal rate;
14 B) Such other and further relief as the Court deems just and equitable; and,
15 C) An award of penalties, attorneys’ fees and cost of suit, as allowable under the law,
16 including, but not limited to, pursuant to Labor Code §21 8.5, §226, and/or §1194.
17 |
18} Dated: April _, 2019 BLUMENTHAL NORDREHAUG BHOWMIK
19 DE BLOUW LLP
20
21 By Norman Blumenthal
3 Attormeys for Plaintiffs
24
25
26
27
28 | 41
SECOND AMENDED CLASS ACTION COMPLAINT

 
se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/80/19 Page 140 of 214

_ DEMAND FOR A JURY TRIAL
PLAINTIFFS demand a jury trial on issues triable to a jury.

Dated: April _,2019 | | BLUMENTHAL NORDREHAUG BHOWMIK
DE BLOUW LLP :

By:

wo co ~~) BD aA & WH HN —

Norman Blumenthal
Attomeys for Plaintiffs

NN Mw NO bB bo we] NM i] NO — —_ — —_ —_  —_ ~— —_ = oe
oO ~] an un &— WwW to —_ oS NO oo ~] an Le) > Cod bo —_ @S

42
SECOND AMENDED CLASS ACTION COMPLAINT

 
NM NHN WN NH LH PH BP HPQ OR rw mee Se el
oO ~] ON A - w i] — oe Oo -oo ~] a Un > Loe) No — OQ

Co DY A wr Bb WwW NY &

 

se 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 141 of 214

a

i

EXHIBIT 1

43
SECOND AMENDED CLASS ACTION COMPLAINT

 
Case By GneRTHA/ ONG RORERAUC BHO WHEE OBL OUW LLB 214

2255 CALLE CLARA
LA JOLLA, CALIFORNIA 92037

Web Site: www. bamlawea.com .
San Diego | San Francisco | Sacramento | Los Angeles | Riverside | Chicago

Phone: (858) 551-1223
Fax: (858) 551-1232

‘WRITERS E-MAIL: ‘WRITERS EXT:
Nick@bamlawea.com : 1004
January 29, 2018
CA1514

VIA ONLINE FILING TO LWDA AND CERTIFIED MAIL TO DEFENDANT

Labor and Workforce Development Agency L’Oreal USA S/D, Inc.

Online Filing Certified Mail # 7017145000020253 6847
CSC Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 93833

Re: Notice Of Violations Of California Labor Code Sections §§ 201, 202,
203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of Applicable
Industrial Welfare Commission Wage Order(s), and Pursuant To California
Labor Code Section 2699.5.

Dear Sir/Madam:

Our offices represent Plaintiffs Angela Conti and Justine Mora (“Plaintiffs”), and
other aggrieved employees in a lawsuit against L’Orea! USA S/D, Inc. (“Defendant”).
Plaintiff Conti was employed by Defendant in California from June of 2010 to December of
2017 as a nonexempt employee entitled to the legally required meal and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Plaintiff Mora was employed by Defendant in California from July of 2015 to November of
2017 as a nonexempt employee entitled to the legally required meal and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Defendant, however, unlawfully failed to record and pay Plaintiffs and other aggrieved
employees for all of their time worked, including overtime wages, and for all oftheir missed
meal and rest breaks. As a consequence of the aforementioned violations, Plaintiffs further
contend that Defendant failed to provide accurate wage statements to them, and other
aggrieved employees, in violation of California Labor Code section 226(a). Additionally,
Plaintiffs contend that Defendant failed to comply with Industrial Wage Order 7(A)(3) in
that Defendant failed to keep time records showing when Plaintiffs began and ended each
shift and meal period. Said conduct, in addition to the foregoing, violates Labor Code §§
201, 202, 203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of the applicable
Industrial Welfare Commission Wage Order(s), and is therefore actionable under California
Labor Code section 2699.3.

A true and correct copy of the Complaint filed by Plaintiffs against Defendant, which
(i) identifies the alleged violations, (ii) details the facts and theories which support the
alleged violations, (iii) details the specific work performed by Plaintiffs, (iii) sets forth the
Cae 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 143 of 214

people/entities, dates, classifications, violations, events, and actions which are at issue to the
extent known to Plaintiffs, and (iv) sets forth the illegal practices used by Defendant, is
attached hereto. This information provides notice to the Labor and Workforce Development
Agency of the facts and theories supporting the alleged violations for the agency’s reference.
Plaintiffs therefore incorporate the allegations of the attached Complaint into this letter as
if fully set forth herein. If the agency needs any further information, please do not hesitate
to ask.

This notice is provided to enable Plaintiffs to proceed with the Complaint against
Defendant as authorized by California Labor Code section 2695, et seq. The filing fee of
$75 is being mailed to the Department of Industrial Restations Accounting unit with an
identification of the Plaintiffs, the Defendant and the notice. The pending lawsuit consists
of other aggrieved employees. As counsel, our intention is to vigorously prosecute the
claims as alleged in the Complaint, and to procure civil penalties as provided by the Private
Attorney General Statue of 2004 on behalf of Plaintiffs and all aggrieved California
employees.

Your earliest response to this notice is appreciated. If you have any questions of
concerns, please do not hesitate to contact me at the above number and address.

Respectfully,
‘si Nicholas J. De Blouw

Nicholas J. De Blouw, Esq.

ZAD\Dropbox (NBB)\Pending Litigation\L'Creal- Contiil-paga-01 wpd
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 144 of 214

EXHIBIT °C”
Oo co 7D A UW F&F WwW YP —

Ny NN Nw NY NY NY NS SF SKF Fe Tr TF Se SBGOU LS
RPeR AB ON FSF 6 COC wMAI ADAH BF wWN = SO

lent 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 145 of 214

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
Norman B. Blumenthal (State Bar #068687)

Kyle R. Nordrehaug (State Bar #205975)
, et Fer (State Bar #248066) E-FILED
alle Clara 4/30/2019 2:52 PM
La Jolla, CA 92037 $ stor Court of Califor i
Telephone: (858)551-1223 uP na
Facsimile: (858) 551-1232 County of Fresno
Website: www.bamlawca.com By: A. Ramos, Deputy
Attomeys for Plaintiffs
SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO
ANGELA CONTI and JUSTINE MORA, Case No.18CECG00816
individuals, on behalf of themselves, and on
behalf of all persons similarly situated, SECOND AMENDED CLASS ACTION
COMPLAINT FOR:
Plaintiffs,

1. UNFAIR COMPETITION IN
VS. VIOLATION OF CAL. BUS. & PROF.

CODE §§ 17200, et seq.;
L’OREAL USA S/D, INC., a Corporation; 2. FAILURE TO PAY OVERTIME WAGES
and Does | through 50, Inclusive, IN VIOLATION OF CAL. LAB. CODE §§
510, et seq.;
Defendants. 3. FAILURE TO PROVIDE REQUIRED

MEAL PERIODS IN VIOLATION OF CAL.
LAB. CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER

4. FAILURE TO PROVIDE REQUIRED
REST PERIODS IN VIOLATION OF CAL.
LAB. CODE §§ 226.7 & 512 AND THE
APPLICABLE IWC WAGE ORDER;

5. FAILURE TO PROVIDE ACCURATE
ITEMIZED STATEMENTS IN
VIOLATION OF CAL. LAB. CODE § 226;
6. FAILURE TO PROVIDE WAGES
WHEN DUE IN VIOLATION OF CAL.
LAB. CODE §§ 201, 202 AND 203;

7. VIOLATION OF THE PRIVATE
ATTORNEYS GENERAL ACT [LABOR
CODE §§ 2698, et seq.]; and,

8. FAILURE TO PAY OVERTIME
COMPENSATION IN VIOLATION OF 29
U.S.C. §§ 201, et seq.

DEMAND FOR A JURY TRIAL

 

 

1
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Oo fo ~7T A vA fF W HY

Mw oN ON NN BS = Be SF Se Se Se SE oS

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 146 of 214

Plaintiffs Angela Conti and Justine Mora (“PLAINTIFFS”), individuals, on behalf of
themselves and all other similarly situated current and former employees, allege on information
and belief, except for their own acts and knowledge which are based on personal knowledge,

the following:

THE PARTIES

1. Defendant L’Oreal USA S/D, Inc. (“DEFENDANT”) is a Corporation and at all
relevant times mentioned herein conducted and continues to conduct substantial and regular
business throughout California.

2. DEFENDANT was founded in 1999. DEFENDANT’s line of business includes
the retail sale of specialized lines of merchandise.

3. Plaintiff Conti was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from June of 2010 to December
8, 2017.

4. Plaintiff Mora was employed by DEFENDANT in California as a non-exempt
employee entitled to overtime pay and meal and rest periods from July of 2015 to November
of 2017.

5. PLAINTIFFS bring this Class Action on behalf of themselves and a California
class, defined as all individuals who are or previously were employed by Defendant L’Oreal
USA S/D, Inc. who worked in California, were classified as non-exempt, and who separated
from their employment between March 6, 2014 and February 20, 2018 (the “CALIFORNIA
CLASS PERIOD”).

6. PLAINTIFFS bring this Class Action on behalf of themselves and a
CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their losses
incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT’s uniform policy
and practice which failed to lawfully compensate these employees for all their overtime worked.
DEFENDANT’ uniform policy and practice alleged herein is an unlawful, unfair and deceptive

Z
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
wow oN DA wv FF WY NY =

wN NN ON ON KN S| & SK SF | FF SS OT Ss
BNR AE BOB SF 6B Ow ADAH FF WN OD

 

case 1:19-cv-00769-NONE-SKO Document 1. Filed 05/30/19 Page 147 of 214

business practice whereby DEFENDANT retained and continues to retain wages due
PLAINTIFFS and the other members of the CALIFORNIA CLASS. PLAINTIFFS and the
other members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
DEFENDANT in the future, relief for the named PLAINTIFFS and the other members of the
CALIFORNIA CLASS who have been economically injured by DEFENDANT’s past and
current unlawful conduct, and all other appropriate legal and equitable relief.

7, The true names and capacities, whether individual, corporate, subsidiary,
partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
unknown to PLAINTIFFS who therefore sues these Defendants by such fictitious names
pursuant to Cal. Civ. Proc. Code § 474. PLAINTIFFS will seek leave to amend this Complaint
to allege the true names and capacities of Does 1 through 50, inclusive, when they are
ascertained. PLAINTIFFS are informed and believe, and based upon that information and belief
allege, that the Defendants named in this Complaint, including DOES 1 through 50, inclusive,
are responsible in some manner for one or more of the events and happenings that proximately
caused the injuries and damages hereinafter alleged.

8. The agents, servants and/or employees of the Defendants and each of them acting
on behalf of the Defendants acted within the course and scope of his, her or its authority as the
agent, servant and/or employee of the Defendants, and personally participated in the conduct
alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
Consequently, the acts of each Defendant are legally attributable to the other Defendants and
all Defendants are jointly and severally liable to PLAINTIFFS and the other members of the
CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

Defendants’ agents, servants and/or employees.

THE CONDUCT
9. Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANT is
required to pay PLAINTIFFS and CALIFORNIA CLASS Members for all time worked,

3
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co ~a BH A & WH YH —

ww NN ON ON NS SF SEF Se OS SP Um UmGUmELUm6S

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 148 of 214

meaning the time during which an employee is subject to the control of an employer, including
all the time the employee is suffered or permitted to work. DEFENDANT required
PLAINTIFFS and CALIFORNIA CLASS Members to work off the clock without paying them
for all the time they were under DEFENDANT’s control, PLAINTIFFS and CALIFORNIA
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to perform
additional work for DEFENDANT as required to meet DEFENDANT’s job requirements.
Specifically, During the CALIFORNIA CLASS PERIOD, DEFENDANT engaged in the
uniform and systematic practice of requiring PLAINTIFFS and CALIFORNIA CLASS
Members to perform work off the clock after clocking out in that DEFENDANT, as a condition
of employment, required these employees to wait for and submit to loss prevention inspections
after clocking out for meal breaks and at the end of each scheduled shift for which
DEFENDANT did not provide compensation for time spent awaiting and performing the loss
prevention inspections off the clock. As a result, PLAINTIFFS and other CALIFORNIA
CLASS Members forfeited overtime wages by working without their time being correctly
recorded and without compensation at the applicable overtime rates, DEFENDANT’s uniform
policy and practice not to pay PLAINTIFFS and other CALIFORNIA CLASS Members for all
overtime worked, is evidenced by DEFENDANT’s business records.

10. In violation of the applicable sections of the California Labor Code and the
requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT as
a matter of company policy, practice and procedure, intentionally and knowingly failed to
compensate PLAINTIFFS and the other members of the CALIFORNIA CLASS at the correct
rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
intended to purposefully avoid the payment of the correct overtime compensation as required
by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
over competitors who complied with the law. To the extent equitable tolling operates to toll
claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
PERIOD should be adjusted accordingly.

4
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oOo AN BH A & WB NHN

Nm NN NY ON ON NY ON OS SF Sr SO OUmSlhUmGFlUDDUlUDOOUCCUCS
PSR A ROHN EF SCO wMONI DAH FY N = OD

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 149 of 214

11. As a result of their rigorous work schedules, PLAINTIFFS and other
CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
breaks and were not fully relieved of duty for meal periods. PLAINTIFFS and other
CALIFORNIA CLASS Members were required to perform work as ordered by DEFENDANT
for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
DEFENDANT failed to provide PLAINTIFFS and CALIFORNIA CLASS Members with a
second off-duty meal period each workday in which these employees were required by
DEFENDANT to work ten (10) hours of work. PLAINTIFFS and the other CALIFORNIA
CLASS Members therefore forfeited meal breaks without additional compensation and in
accordance with DEFENDANT’s strict corporate policy and practice.

12. During the CALIFORNIA CLASS PERIOD, from time to time, PLAINTIFFS
and other CALIFORNIA CLASS Members were also required to work in excess of four (4)
hours without being provided ten (10) minute rest periods. Further, these employees were
denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
(2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
worked of between six (6) and eight (8) hours, and a first, second and third rest period of at least
ten (10) minutes for some shifts worked of ten (10) hours or more. PLAINTIFFS and other
CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
As a result of their rigorous work schedules, PLAINTIFFS and other CALIFORNIA CLASS
Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

13. | When PLAINTIFFS and other CALIFORNIA CLASS Members worked off the
clock overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and

5
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo OO SY DH WA FF WD KH

we oN NN ON ON NO eS S| SK OS lS Uc lUmcrelhUvm U6 Um
PNR aE OHSS BO wna DH FB wWwKH SK CO

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 150 of 214

rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seg. Asa result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

14. By reason of this uniform conduct applicable to PLAINTIFFS and all
CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
(the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately
calculate and record the correct overtime rate for the overtime worked by PLAINTIFFS and
other CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime
hour rates is the DEFENDANT’s burden. As a result of DEFENDANT’s intentional disregard
of the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
required overtime compensation for work performed by the members of the CALIFORNIA
CLASS and violated the California Labor Code and regulations promulgated thereunder as
herein alleged.

15. Specifically as to PLAINTIFFS, they were from time to time unable to take off
duty meal and rest breaks and were not fully relieved of duty for their meal and rest periods and
were not paid all overtime wages due to them as a result of DEFENDANT’s policy that required
them to work off the clock. PLAINTIFFS were required to perform work as ordered by
DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
break. Further, DEFENDANT failed to provide PLAINTIFFS with a second off-duty meal
period each workday in which they were required by DEFENDANT to work ten (10) hours of
work. PLAINTIFFS therefore forfeited meal and rest breaks without additional compensation

6
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo fo KY DH NH F&F WwW YN

wN NN ON NO Se SF SB SP Pe tle Um DUmDELULUDS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 151 of 214

and in accordance with DEFENDANT’s strict corporate policy and practice. DEFENDANT
also provided PLAINTIFFS with a pay stub that failed to accurately display PLAINTIFFS’
correct rates of overtime pay and payments for missed meal and rest periods for certain pay
periods in violation of Cal. Lab. Code § 226(a). To date, DEFENDANT has not fully paid
PLAINTIFFS the overtime compensation still owed to them or any penalty wages owed to them
under Cal. Lab. Code § 203. The amount in controversy for PLAINTIFFS individually does

not exceed the sum or value of $75,000.

JURISDICTION AND VENUE

16. This Court has jurisdiction over this Action pursuant to California Code of Civil
Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
action is brought as a Class Action on behalf of PLAINTIFFS and similarly situated employees
of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

17. Venue is proper in this Court pursuant to California Code of Civil Procedure,
Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
maintained offices and facilities in this County and/or conducts substantial business in this
County, and (ii) committed the wrongful conduct herein alleged in this County against members

of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

THE CALIFORNIA CLASS
18. PLAINTIFFS bring the First Cause of Action for Unfair, Unlawful and Deceptive
Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, ef seg. (the "UCL") asa Class

 

Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
all individuals who are or previously were employed by Defendant L’Oreal USA S/D, Inc. who
worked in California, were classified as non-exempt, and who separated from their employment

between March 6, 2014 and February 20, 2018 (the “CALIFORNIA CLASS PERIOD”).

19. To the extent equitable tolling operates to toll claims by the CALIFORNIA

7
SECOND AMENDED CLASS ACTION COMPLAINT

 
Co oF YN DH HW Fb WwW NH =

mw NN NM NM NO S| Se Be Ss Se Se Sl lh hl Sl

 

tase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 152 of 214

CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
accords %: The California Legislature has commanded that “all wages... ... earned by any
person in any employment are due and payable twice during each calendar month, on days
designated in advance by the employer as the regular paydays”, and further that “[a]ny work
in excess of eight hours in one workday and any work in excess of 40 hours in any one
workweek . . . shall be compensated at the rate of no less than one and one-half times the
regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
Commission (IWC), however, is statutorily authorized to “establish exemptions from the
requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
professional employees, provided [inter alia] that the employee is primarily engaged in duties
that meet the test of the exemption, [and] customarily and regularly exercises discretion and
independent judgment in performing those duties...” (Lab. Code § 510(a).) Neither the
PLAINTIFFS nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
LABOR SUB-CLASS qualify for exemption from the above requirements.

21. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“TWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
calculate and record overtime compensation for overtime worked by PLAINTIFFS and the
other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit
of this work, required employees to perform this work and permitted or suffered to permit this
overtime work.

22. DEFENDANT has the legal burden to establish that each and every
CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked.
DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to
have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy
or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable

8
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo 68 ~a HR vA F&F WS VY

bo ww NNN ON Se eS SF Se Se Se SE hE hh ShlUr

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 153 of 214

overtime rate for all overtime worked, so as to satisfy their burden. This common business
practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
aclass-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
§§ 17200, et seg. (the “UCL”) as causation, damages, and reliance are not elements of this
claim.

23. | Atnotime during the CALIFORNIA CLASS PERIOD was the compensation for
any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
employee for all overtime worked at the applicable rate, as required by California Labor Code
§§ 204 and 510, ef seq. At no time during the CALIFORNIA CLASS PERIOD was the
overtime compensation for any member of the CALIFORNIA CLASS properly recalculated
so as to include all earnings in the overtime compensation calculation as required by California
Labor Code §§ 510, et seq.

24. The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
CLASS Members is impracticable.

25. DEFENDANT uniformly violated the rights of the CALIFORNIA CLASS under
California law by:

(a) Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
§§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
place company policies, practices and procedures that failed to pay all
wages due the CALIFORNIA CLASS for all overtime worked, and failed
to accurately record the applicable rates of all overtime worked by the
CALIFORNIA CLASS;

(b) Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
unlawfully, unfairly, and/or deceptively having in place a company policy,
practice and procedure that failed to correctly calculate overtime
compensation due to PLAINTIFFS and the members of the

9
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
we oO s DB A & WwW WY =

mh NyN NN S| S| Se SF PS PS ES hv SUS Um

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 154 of 214

(c)

(d)

CALIFORNIA CLASS; and,

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
failing to provide mandatory meal and/or rest breaks to PLAINTIFFS and
the CALIFORNIA CLASS members.

Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
violating the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et
seq., by failing to pay the correct overtime wages to the PLAINTIFF and
the members of the CALIFORNIA CLASS as legally required by the
FLSA, and retaining the unpaid overtime to the benefit of DEFENDANT.

26. This Class Action meets the statutory prerequisites for the maintenance ofa Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

(a)

(b)

(c)

The persons who comprise the CALIFORNIA CLASS are so numerous
that the joinder of all such persons is impracticable and the disposition of
their claims as a class will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
CLASS will apply uniformly to every member of the CALIFORNIA
CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA CLASS. PLAINTIFFS, like all the
other members of the CALIFORNIA CLASS, were subjected to the
uniform employment practices of DEFENDANT and were non-exempt
employees paid on an hourly basis who were subjected to
DEFENDANT’s practice and policy which failed to pay the correct rate
of overtime wages due to the CALIFORNIA CLASS for all overtime

10
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oOo ~7T A WwW &F WwW WH —

NH bo Nu oN ON OES SES SES ES ES Sl El ElUlClUDS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 155 of 214

(d)

worked by the CALIFORNIA CLASS and thereby systematically
underpays overtime compensation to the CALIFORNIA CLASS.
PLAINTIFFS sustained economic injury as a result of DEFENDANT’s
employment practices. PLAINTIFFS and the members of the
CALIFORNIA CLASS were and are similarly or identically harmed by
the same unlawful, deceptive, unfair and pervasive pattern of misconduct
engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA CLASS, and has retained
counsel who are competent and experienced in Class Action litigation.
There are no material conflicts between the claims of the representative
PLAINTIFFS and the members of the CALIFORNIA CLASS that would
make class certification inappropriate. Counsel for the CALIFORNIA
CLASS will vigorously assert the claims of all CALIFORNIA CLASS

Members.

27. In addition to meeting the statutory prerequisites to a Class Action, this action

is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

(a)

Without class certification and determination of declaratory, injunctive,
statutory and other legal questions within the class format, prosecution of
separate actions by individual members of the CALIFORNIA CLASS will
create the risk of:

1} Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS which would establish
incompatible standards of conduct for the parties opposing the
CALIFORNIA CLASS; and/or,

2) Adjudication with respect to individual members of the
CALIFORNIA CLASS which would as a practical matter be

11
SECOND AMENDED CLASS ACTION COMPLAINT

 
DW oOo ~s DB wv FF WwW NH =

Ne wm NN NNR eS SO Sl Ul lS

(b)

(c)

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 156 of 214

dispositive of interests of the other members not party to the
adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA CLASS have acted or refused to

act on grounds generally applicable to the CALIFORNIA CLASS, making

appropriate class-wide relief with respect to the CALIFORNIA CLASS
as a whole in that DEFENDANT uniformly failed to pay all wages due.

Including the correct overtime rate, for all worked by the members of the

CALIFORNIA CLASS as required by law;

1) With respect to the First Cause of Action, the final relief on behalf
of the CALIFORNIA CLASS sought does not relate exclusively to
restitution because through this claim PLAINTIFFS seeks
declaratory relief holding that the DEFENDANT’s policy and
practices constitute unfair competition, along with declaratory
relief, injunctive relief, and incidental equitable relief as may be
necessary to prevent and remedy the conduct declared to constitute
unfair competition;

Common questions of law and fact exist as to the members of the

CALIFORNIA CLASS, with respect to the practices and violations of

California law as listed above, and predominate over any question

affecting only individual CALIFORNIA CLASS Members, and a Class

Action is superior to other available methods for the fair and efficient

adjudication of the controversy, including consideration of:

1) The interests of the members of the CALIFORNIA CLASS in
individually controlling the prosecution or defense of separate
actions in that the substantial expense of individual actions will be
avoided to recover the relatively small amount of economic losses

12
SECOND AMENDED CLASS ACTION COMPLAINT

 
wo fo nN DA ww Hh WwW WV =

wwMW NM NN ON ON ON ON eS eS Se Se eS SE ES eS lc
on HK UA Bh WwW KN S& CO CO wm HN DH HH FF WY NH S| &

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 157 of 214

2)

3)

4)

sustained by the individual CALIFORNIA CLASS Members when

compared to the substantial expense and burden of individual

prosecution of this litigation;

Class certification will obviate the need for unduly duplicative

litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA CLASS, which
would establish incompatible standards of conduct for the
DEFENDANT; and/or,

B. Adjudications with respect to individual members of the
CALIFORNIA CLASS would as a practical matter be
dispositive of the interests of the other members not parties
to the adjudication or substantially impair or impede their
ability to protect their interests;

In the context of wage litigation because a substantial number of
individual CALIFORNIA CLASS Members will avoid asserting
their legal rights out of fear of retaliation by DEFENDANT, which
may adversely affect an individual’s job with DEFENDANT or
with a subsequent employer, the Class Action is the only means to
assert their claims through a representative; and,

A class action is superior to other available methods for the fair

and efficient adjudication of this litigation because class treatment

will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

28. This Court should permit this action to be maintained as a Class Action pursuant

to Cal. Code of Civ. Proc. § 382 because:

13

SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo co sa HA vA fF W NHN =

NN NN NM NO = =| BSF SEF SK St hl hv hULhhU6S

(a)

(b)

(c)

(d)

(e)

(f)

(g)

 

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 158 of 214

The questions of law and fact common to the CALIFORNIA CLASS
predominate over any question affecting only individual CALIFORNIA
CLASS Members because the DEFENDANT’s employment practices are
uniform and systematically applied with respect to the CALIFORNIA
CLASS;

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
CLASS because in the context of employment litigation a substantial
number of individual CALIFORNIA CLASS Members will avoid
asserting their rights individually out of fear of retaliation or adverse
impact on their employment;

The members of the CALIFORNIA CLASS are so numerous that it is
impractical to bring all members of the CALIFORNIA CLASS before the
Court;

PLAINTIFFS, and the other CALIFORNIA CLASS Members, will not be
able to obtain effective and economic legal redress unless the action is
maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA CLASS for the injuries sustained;

DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA CLASS, thereby making final class-wide relief

14
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo wo ~~ nA WwW F&F WwW NY =

we NN NM ON ON eS SF SK Se Se US Uc UU UE UDBS

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 159 of 214

appropriate with respect to the CALIFORNIA CLASS as a whole;

(h) Themembers ofthe CALIFORNIA CLASS are readily ascertainable from
the business records of DEFENDANT; and,

(i) Class treatment provides manageable judicial treatment calculated to bring
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA CLASS.

29. DEFENDANT maintains records from which the Court can ascertain and identify
by job title each of DEFENDANT’s employees who as have been systematically, intentionally
and uniformly subjected to DEFENDANT’s company policy, practices and procedures as herein
alleged. PLAINTIFFS will seek leave to amend the Complaint to include any additional job

titles of similarly situated employees when they have been identified.

THE CALIFORNIA LABOR SUB-CLASS

30. PLAINTIFFS further bring the Second, Third, Fourth, Fifth and Sixth causes of
Action on behalf of a California sub-class, defined as all individuals who are or previously were
employed by DEFENDANT in California and classified as non-exempt employees (the
“CALIFORNIA LABOR SUB-CLASS”) at any time during the period three (3) years prior to
the filing of the complaint and ending on the date as determined by the Court (the
“CALIFORNIA LABOR SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382.

31. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT failed to provide off duty meal and rest
periods to PLAINTIFFS and CALIFORNIA CLASS Members and failed to correctly calculate
overtime compensation for the overtime worked by PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this

15
SECOND AMENDED CLASS ACTION COMPLAINT

 
oO oo WN BH UT F&F WY N=

ee Ny NON NOS BS Se eS eS Sl et lh Stl Sh S

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 160 of 214

work, required employees to perform this work and permitted or suffered to permit this
overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
CLASS Members overtime wages at the correct amount to which these employees are entitled
in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling
operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.

32. |. DEFENDANT maintains records from which the Court can ascertain and identify
by name and job title, each of DEFENDANT’s employees who have been systematically,
intentionally and uniformly subjected to DEFENDANT’s company policy, practices and
procedures as herein alleged. PLAINTIFFS will seek leave to amend the complaint to include
any additional job titles of similarly situated employees when they have been identified.

33. The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
CALIFORNIA LABOR SUB-CLASS Members is impracticable.

34. Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUB-CLASS, including, but not limited, to the following:

(a) | Whether DEFENDANT unlawfully failed to correctly calculate and pay
overtime compensation to members of the CALIFORNIA LABOR SUB-
CLASS in violation of the California Labor Code and California
regulations and the applicable California Wage Order;

(b) | Whether the members of the CALIFORNIA LABOR SUB-CLASS are
entitled to overtime compensation for overtime worked under the overtime
pay requirements of California law;

(c) Whether DEFENDANT failed to accurately record the applicable
overtime rates for all overtime worked PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS;

(d) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with legally

16
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
io oo nt NO HH & WH YH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 161 of 214

required uninterrupted thirty (30) minute meal breaks and rest periods;

(e) | Whether DEFENDANT failed to provide PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS with accurate
itemized wage statements;

(f) | Whether DEFENDANT has engaged in unfair competition by the
above-listed conduct;

(g) | The proper measure of damages and penalties owed to the members of the
CALIFORNIA LABOR SUB-CLASS; and,

(h) | Whether DEFENDANT’s conduct was willful.

35. DEFENDANT, as a matter of company policy, practice and procedure, failed to
accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
Members and failed to provide accurate records of the applicable overtime rates for the
overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
Members, including PLAINTIFFS, were non-exempt employees who were paid on an hourly
basis by DEFENDANT according to uniform and systematic company procedures as alleged
herein above. This business practice was uniformly applied to each and every member of the
CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
adjudicated on a class-wide basis.

36. DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
under California law by:

(a) Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
PLAINTIFFS and the members of the CALIFORNIA LABOR SUB-
CLASS the correct overtime pay for which DEFENDANT is liable
pursuant to Cal. Lab. Code § 1194 & § 1198;

(b) Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with
all legally required off-duty, uninterrupted thirty (30) minute meal breaks

17
SECOND AMENDED CLASS ACTION COMPLAINT

 
io Oo NT DH A F&F WD NY

bo Nw N NN NY NM NS SF SK Pe eS SOU UmLDGlUECUD6S

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 162 of 214

(c)

(d)

and the legally required rest breaks;

Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFFS and
the members of the CALIFORNIA LABOR SUB-CLASS with an
accurate itemized statement in writing showing all accurate and applicable
overtime rates in effect during the pay period and the corresponding
amount of time worked at each overtime rate by the employee; and,
Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
when an employee is discharged or quits from employment, the employer
must pay the employee all wages due without abatement, by failing to
tender full payment and/or restitution of wages owed or in the manner
required by California law to the members of the CALIFORNIA LABOR
SUB-CLASS who have terminated their employment.

37. This Class Action meets the statutory prerequisites for the maintenance ofa Class

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

(a)

(b)

(c)

The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
Members is impracticable and the disposition of their claims as a class
will benefit the parties and the Court;

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
LABOR SUB-CLASS and will apply uniformly to every member of the
CALIFORNIA LABOR SUB-CLASS;

The claims of the representative PLAINTIFFS are typical of the claims of
each member of the CALIFORNIA LABOR SUB-CLASS.
PLAINTIFFS, like all the other members of the CALIFORNIA LABOR
SUB-CLASS, were non-exempt employees paid on an hourly basis who

were subjected to the DEFENDANT’s practice and policy described

18
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo Oo a DH A FF WY LN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 163 of 214

(d)

herein. PLAINTIFFS sustained economic injury as a result of
DEFENDANT’s employment practices. PLAINTIFFS and the members
of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
identically harmed by the same unlawful, deceptive, unfair and pervasive
pattern of misconduct engaged in by DEFENDANT; and,

The representative PLAINTIFFS will fairly and adequately represent and
protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
retained counsel who are competent and experienced in Class Action
litigation. There are no material conflicts between the claims of the
representative PLAINTIFFS and the members of the CALIFORNIA
LABOR SUB-CLASS that would make class certification inappropriate.
Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.

38. In addition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

(a)

Without class certification and determination of declaratory, injunctive,
statutory and other legal questions within the class format, prosecution of
separate actions by individual members of the CALIFORNIA LABOR
SUB-CLASS will create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUB-CLASS which
would establish incompatible standards of conduct for the parties
opposing the CALIFORNIA LABOR SUB-CLASS; or,

2) Adjudication with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS which would as a practical
matter be dispositive of interests of the other members not party to

the adjudication or substantially impair or impede their ability to

19
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo fo ~s1 DH vA F&F WD NH =

we N N NN NO Se S| Se S| SE OS SE Sh Shc

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 164 of 214

(b)

(c)

protect their interests.

The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted

or refused to act on grounds generally applicable to the CALIFORNIA

LABOR SUB-CLASS, making appropriate class-wide relief with respect

to the CALIFORNIA LABOR SUB-CLASS as a whole in that

DEFENDANT uniformly failed to pay all wages due. Including the

correct overtime rate, for all overtime worked by the members of the

CALIFORNIA LABOR SUB-CLASS as required by law;

Common questions of law and fact predominate as to the members of the

CALIFORNIA LABOR SUB-CLASS, with respect to the practices and

violations of California Law as listed above, and predominate over any

question affecting only individual CALIFORNIA LABOR SUB-CLASS

Members, and a Class Action is superior to other available methods for

the fair and efficient adjudication of the controversy, including

consideration of:

1) The interests of the members of the CALIFORNIA LABOR SUB-
CLASS in individually controlling the prosecution or defense of
separate actions in that the substantial expense of individual
actions will be avoided to recover the relatively small amount of
economic losses sustained by the individual CALIFORNIA
LABOR SUB-CLASS Members when compared to the substantial
expense and burden of individual prosecution of this litigation;

2) Class certification will obviate the need for unduly duplicative
litigation that would create the risk of:

A. Inconsistent or varying adjudications with respect to
individual members of the CALIFORNIA LABOR SUB-
CLASS, which would establish incompatible standards of

20
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo fo ST HA A F&F WY N

Ny NM NBN YS S| SF SF SK Se Se Sh She

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 165 of 214

conduct for the DEFENDANT; and/or,

B. Adjudications with respect to individual members of the
CALIFORNIA LABOR SUB-CLASS would as a practical
matter be dispositive of the interests of the other members
not parties to the adjudication or substantially impair or
impede their ability to protect their interests;

3) In the context of wage litigation because a substantial number of
individual CALIFORNIA LABOR SUB-CLASS Members will
avoid asserting their legal rights out of fear of retaliation by
DEFENDANT, which may adversely affect an individual’s job
with DEFENDANT or with a subsequent employer, the Class
Action is the only means to assert their claims through a
representative; and,

4) A class action is superior to other available methods for the fair
and efficient adjudication of this litigation because class treatment
will obviate the need for unduly and unnecessary duplicative
litigation that is likely to result in the absence of certification of

this action pursuant to Cal. Code of Civ. Proc. § 382.

39. This Court should permit this action to be maintained as a Class Action pursuant

to Cal. Code of Civ. Proc. § 382 because:

(a)

(b)

The questions of law and fact common to the CALIFORNIA LABOR
SUB-CLASS predominate over any question affecting only individual
CALIFORNIA LABOR SUB-CLASS Members;

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
LABOR SUB-CLASS because in the context of employment litigation a
substantial number of individual CALIFORNIA LABOR SUB-CLASS

21
SECOND AMENDED CLASS ACTION COMPLAINT

 
wo co ~s HR A SF W NY

bo weNM NN NO S| SF Se Se Pe Se SP hm Sh hm EULUmr
PN RRB BHF SF OHA DAHA RF WHS DS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 166 of 214

(c)

(d)

(e)

(f)

(g)

(h)

(i)

Members will avoid asserting their rights individually out of fear of
retaliation or adverse impact on their employment,

The members of the CALIFORNIA LABOR SUB-CLASS are so
numerous that it is impractical to bring all members of the CALIFORNIA
LABOR SUB-CLASS before the Court;

PLAINTIFFS, and the other CALIFORNIA LABOR SUB-CLASS
Members, will not be able to obtain effective and economic legal redress
unless the action is maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA LABOR SUB-CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
CLASS as a whole;

The members of the CALIFORNIA LABOR SUB-CLASS are readily
ascertainable from the business records of DEFENDANT. The
CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
CLASS Members classified as non-exempt employees during the
CALIFORNIA LABOR SUB-CLASS PERIOD; and,

Class treatment provides manageable judicial treatment calculated to bring

a efficient and rapid conclusion to all litigation of all wage and hour

22
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo Oo ~D DBA A & W NH

we NWN NM ON ON NO OS SF ES eS cS UU OU hUShCUmS
BNR APR BORD 6B GO wmONI DH BRB wWH YH OC

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 167 of 214

related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA LABOR SUB-CLASS.

FIRST CAUSE OF ACTION
For Unlawful Business Practices
(Cal. Bus. And Prof. Code §§ 17200, et seq.)
(By PLAINTIFFS and the CALIFORNIA CLASS and Against All Defendants)

40. PLAINTIFFS, and the other members of the CALIFORNIA CLASS, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
Complaint.

41]. DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
Code § 17021.

42. California Business & Professions Code §§ 17200, et seq. (the “UCL”) defines
unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
competition as follows:

Any person who engages, has engaged, or proposes to engage in unfair

competition may be enjoined in any court of competent jurisdiction. The court

may make such orders or judgments, including the appointment of a receiver, as

may be necessary to prevent the | use or employment by any person of any practice

which constitutes unfair competition, as defined in this chapter, or as may be

necessary to restore to any person in interest any money or property, real or
personal, which may have been acquired by means of such unfair competition.

Cal. Bus. & Prof. Code § 17203.

43. By the conduct alleged herein, DEFENDANT has engaged and continues to
engage in a business practice which violates California law, including but not limited to, the
applicable Wage Order(s), the California Code of Regulations and the California Labor Code
including Sections 204, 206.5, 226.7, 510, 512, 558, 1194 & 1198, the FLSA, for which this
Court should issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code §

17203 as may be necessary to prevent and remedy the conduct held to constitute unfair

23
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Oo oOo ~7 DA A F&F WwW WV —

to we NN WN Ne = SF Se SF Se ES eS hh Sh hUr

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 168 of 214

competition, including restitution of wages wrongfully withheld.

44. By the conduct alleged herein, DEFENDANT’s practices were unlawful and
unfair in that these practices violated public policy, were immoral, unethical, oppressive,
unscrupulous or substantially injurious to employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully
withheld.

45. By the conduct alleged herein, DEFENDANT’s practices were deceptive and
fraudulent in that DEFENDANT’ uniform policy and practice failed to pay PLAINTIFFS, and
other members of the CALIFORNIA CLASS, wages due for overtime worked, failed to
accurately to record the applicable rate of all overtime worked, and failed to provide the legally
required off duty meal and rest periods due to a systematic business practice that cannot be
justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare Commission
requirements in violation of Cal. Bus. Code §§ 17200, et seq., and for which this Court should
issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including
restitution of wages wrongfully withheld.

46. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFFS and
the other members of the CALIFORNIA CLASS to be underpaid during their employment with
DEFENDANT.

47. By the conduct alleged herein, DEFENDANT’s practices were also unfair and
deceptive in that DEFENDANT’s uniform policies, practices and procedures failed to provide
mandatory meal and/or rest breaks to PLAINTIFFS and the CALIFORNIA CLASS members.

48. Therefore, PLAINTIFFS demand on behaif of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay

for each workday in which a second off-duty meal period was not timely provided for each ten

24
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co ~4 BD A F&F WH NH =

wm NN NY NY ON NM NYO Se OS SK PSP OP SS lc US lS
SUR Hw BF BBP Fe SF Om I DH BR YN = S

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 169 of 214

(10) hours of work.

49. PLAINTIFFS further demand on behalf of themselves and on behalf of each
CALIFORNIA CLASS member, one (1) hour of pay for each workday in which a rest period
was not timely provided as required by law.

50. By and through the unlawful and unfair business practices described herein,
DEFENDANT has obtained valuable property, money and services from PLAINTIFFS and the
other members of the CALIFORNIA CLASS, including earned wages for all overtime worked,
and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
to unfairly compete against competitors who comply with the law.

51. All the acts described herein as violations of, among other things, the Industrial
Welfare Commission Wage Orders, the California Code of Regulations, and the California
Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, ef seq.

52. PLAINTIFFS and the other members of the CALIFORNIA CLASS are entitled
to, and do, seek such relief as may be necessary to restore to them the money and property
which DEFENDANT has acquired, or of which PLAINTIFFS and the other members of the
CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
unfair business practices, including earned but unpaid wages for all overtime worked.

53. PLAINTIFFS and the other members of the CALIFORNIA CLASS are further
entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
engaging in any unlawful and unfair business practices in the future.

54. PLAINTIFFS and the other members of the CALIFORNIA CLASS have no plain,
speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.

25
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oOo ~T DBD WA F&F WwW WY

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 170 of 214

As a result of the unlawful and unfair business practices described herein, PLAINTIFFS and
the other members of the CALIFORNIA CLASS have suffered and will continue to suffer
irreparable legal and economic harm unless DEFENDANT is restrained from continuing to

engage in these unlawful and unfair business practices.

SECOND CAUSE OF ACTION
For Failure To Pay Overtime Compensation
[Cal. Lab. Code §§ 204, 510, 1194 and 1198]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

$5, PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

56. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS bring a claim for DEFENDANT’s willful and intentional violations of the California
Labor Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure
to accurately calculate the applicable rates for all overtime worked by PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT’s failure to properly
compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
any workweek.

57. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

58. Cal. Lab. Code § 510 further provides that employees in California shall not be
employed more than eight (8) hours per workday and/or more than forty (40) hours per
workweek unless they receive additional compensation beyond their regular wages in amounts

specified by law.

26
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oo ~7 HBA A FF W YH

woN NM oN NN ON SF Se KF Se PP SP Se SOUT hms
BPN RRR BHF 6G OM ADAH FwWN SK OD

 

Ps 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 171 of 214

59, Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
Code § 1198 further states that the employment of an employee for longer hours than those
fixed by the Industrial Welfare Commission is unlawful.

60. DEFENDANT maintained a uniform wage practice of paying PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
amount of overtime worked. As set forth herein, DEFENDANT’s uniform policy and practice
was to unlawfully and intentionally deny timely payment of wages due for the overtime worked
by PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS, and
DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
all overtime worked.

61. DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
result of implementing a uniform policy and practice that denied accurate compensation to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS for all
overtime worked, including, the work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek.

62. In committing these violations of the California Labor Code, DEFENDANT
inaccurately calculated the amount of overtime worked and the applicable overtime rates and
consequently underpaid the actual time worked by PLAINTIFFS and other members of the
CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
payment of all earned wages, and other benefits in violation of the California Labor Code, the
Industrial Welfare Commission requirements and other applicable laws and regulations.

63. Asadirect result of DEFENDANT’s unlawful wage practices as alleged herein,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS did not
receive full compensation for all overtime worked.

64. Cal. Lab. Code § 515 sets out various categories of employees who are exempt

2/7
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
oOo oo NY DB UN F&F W NY

ww NY NN NN N SF SF FSF Fe tr FTF SC SBOUlCUmrsS
BPS Ra RB BvF 6B oO wAA DAHA F&F wYN = ODO

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 172 of 214

from the overtime requirements of the law. None of these exemptions are applicable to
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS are not
subject to a valid collective bargaining agreement that would preclude the causes of action
contained herein this Complaint. Rather, the PLAINTIFFS bring this Action on behalf of
themselves and the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT’ violations
of non-negotiable, non-waiveable rights provided by the State of California.

65. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked
that they were entitled to, constituting a failure to pay all earned wages.

66. DEFENDANT failed to accurately pay PLAINTIFFS and the other members of
the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was
in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
& 1198, even though PLAINTIFFS and the other members of the CALIFORNIA LABOR
SUB-CLASS were required to work, and did in fact work, overtime as to which DEFENDANT
failed to accurately record and pay using the applicable overtime rate as evidenced by
DEFENDANT?’s business records and witnessed by employees.

67. By virtue of DEFENDANT's unlawful failure to accurately pay all earned
compensation to PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS for the true time they worked, PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
injury in amounts which are presently unknown to them and which will be ascertained
according to proof at trial.

68. DEFENDANT knew or should have known that PLAINTIFFS and the other
members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
worked. DEFENDANT systematically elected, either through intentional malfeasance or gross

nonfeasance, to not pay employees for their labor as a matter of uniform company policy,

28
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo oOo YD DH wr S&F Ww NHN —

mw wn WN NY WY NO Se S| S| SP KS Sl US hUmc SU
BPN Rak BP fF SB BO we wD DAH BwWwNH KS ©

pase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 173 of 214

practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
pay PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-CLASS the
applicable overtime rate.

69.  Inperforming the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
all time worked and provide them with the requisite overtime compensation, DEFENDANT
acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFFS and
the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
disregard for their legal rights, or the consequences to them, and with the despicable intent of
depriving them of their property and legal rights, and otherwise causing them injury in order
to increase company profits at the expense of these employees.

70. PLAINTIFFS and the other members of the CALIFORNIA LABOR SUB-
CLASS therefore request recovery of all unpaid wages, including overtime wages, according
to proof, interest, statutory costs, as well as the assessment of any statutory penalties against
DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT’S
conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s
conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFFS
and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
statutory costs.

Hl
Hf
THIRD CAUSE OF ACTION
For Failure to Provide Required Meal Periods

29
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Oo oOo 3 DB A FF WwW LY

wm NN NN NO = =| KF SP SE eS eS OUlceUmrLUDS

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 174 of 214

[Cal. Lab. Code §§ 226.7 & 512 ]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

71. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

72. During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to provide
all the legally required off-duty meal breaks to PLAINTIFFS and the other CALIFORNIA
LABOR SUB-CLASS Members as required by the applicable Wage Order and Labor Code.
The nature of the work performed by PLAINTIFFS and CALIFORNIA LABOR SUB-
CLASS MEMBERS did not prevent these employees from being relieved of all of their
duties for the legally required off-duty meal periods. As a result of their rigorous work
schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were
often not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
DEFENDANT’s failure to provide PLAINTIFFS and the CALIFORNIA LABOR SUB-
CLASS Members with legally required meal breaks prior to their fifth (Sth) hour of work is
evidenced by DEFENDANT’s business records. As a result, PLAINTIFFS and other
members of the CALIFORNIA LABOR SUB-CLASS therefore forfeited meal breaks
without additional compensation and in accordance with DEFENDANT’s strict corporate
policy and practice.

73. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular
rate of pay for each workday that a meal period was not provided.

74. Asa proximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according

30
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
—
a<y

NN N NN NY NY NY NN W
o yt AO A Ff WY KY SY &

fase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 175 of 214

—

to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FOURTH CAUSE OF ACTION
For Failure to Provide Required Rest Periods
[Cal. Lab. Code §§ 226.7 & 512 |
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)
75. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-

wow oOo st DH H fF WW NH

_
So

CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior

—
—J

paragraphs of this Complaint.
76. PLAINTIFFS and other CALIFORNIA LABOR SUB-CLASS Members were

— —
Ww bh

required to work in excess of four (4) hours without being provided ten (10) minute rest

periods. Further, these employees were denied their first rest periods of at least ten (10)

—
oy

minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest

—
i)

period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8)

~J

hours, and a first, second and third rest period of at least ten (10) minutes for some shifts

worked of ten (10) hours or more. PLAINTIFFS and other CALIFORNIA LABOR SUB-

—= —
‘Oo oO

CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
their rigorous work schedules, PLAINTIFFS and other CALIFORNIA LABOR SUB-
CLASS Members were periodically denied their proper rest periods by DEFENDANT and
DEFENDANT’s managers.

77. DEFENDANT further violated California Labor Code §§ 226.7 and the
applicable IWC Wage Order by failing to compensate PLAINTIFFS and CALIFORNIA
LABOR SUB-CLASS Members who were net provided a rest period, in accordance with
the applicable Wage Order, one additional hour of compensation at each employee’s regular

rate of pay for each workday that rest period was not provided.

31
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Do fe 41 DA wr & WY NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 176 of 214

78. Asa proximate result of the aforementioned violations, PLAINTIFFS and
CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

suit.

FIFTH CAUSE OF ACTION
For Failure to Provide Accurate Itemized Statements
[Cal. Lab. Code § 226]
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

79. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

80. Cal. Labor Code § 226 provides that an employer must furnish employees with
an “accurate itemized” statement in writing showing:

(1) gross wages earned,

(2) total hours worked by the employee, except for any employee whose compensation

is solely based on a salary and who is exempt from payment of overtime under

subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

Commission,

(3) the number of piecerate units earned and any applicable piece rate if the employee

is paid on a piece-rate basis,

(4) all deductions, provided that all deductions made on written orders of the employee

may be aggregated and shown as one item,

(5) net wages earned,

(6) the inclusive dates of the period for which the employee is paid,

(7) the name of the employee and his or her social security number, except that by

32
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo co ~s DH wr fF W NH

Nw NN NM ONY ON S| S| Be Se cS le el hh hl

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 177 of 214

January 1, 2008, only the last four digits of his or her social security number or an
employee identification number other than a social security number may be shown on
the itemized statement,

(8) the name and address of the legal entity that is the employer, and

(9) all applicable hourly rates in effect during the pay period and the corresponding

number of hours worked at each hourly rate by the employee.

81. When PLAINTIFFS and other CALIFORNIA CLASS Members worked unpaid
overtime and/or missed meal and rest breaks, DEFENDANT also failed to provide
PLAINTIFFS and the other members of the CALIFORNIA CLASS with complete and
accurate wage statements which failed to show, among other things, the correct overtime rate
for overtime worked, including, work performed in excess of eight (8) hours in a workday
and/or forty (40) hours in any workweek, and the correct penalty payments or missed meal and
rest periods. Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
employees with an accurate itemized wage statement in writing showing, among other things,
gross wages earned and all applicable hourly rates in effect during the pay period and the
corresponding amount of time worked at each hourly rate. Aside, from the violations listed
above in this paragraph, DEFENDANT failed to issue to PLAINTIFFS an itemized wage
statement that lists all the requirements under California Labor Code 226 et seq. As a result,
from time to time DEFENDANT provided PLAINTIFFS and the other members of the
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

82. DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
Code § 226, causing injury and damages to the PLAINTIFFS and the other members of the
CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
expended calculating the correct rates for the overtime worked and the amount of employment
taxes which were not properly paid to state and federal tax authorities. These damages are
difficult to estimate. Therefore, PLAINTIFFS and the other members of the CALIFORNIA
LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the

33
SECOND AMENDED CLASS ACTION COMPLAINT

 
Co me YN DH UH Ff WwW NY =

Nn Nw NHN NOOO SF Ee ESE SEO SESE ESE ESE EESSl lS

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 178 of 214

initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
PLAINTIFFS and each respective member of the CALIFORNIA LABOR SUB-CLASS

herein).

SIXTH CAUSE OF ACTION
For Failure to Pay Wages When Due
[ Cal. Lab. Code §§ 201, 202, 203)
(By PLAINTIFFS and the CALIFORNIA LABOR SUB-CLASS and Against All
Defendants)

83. PLAINTIFFS, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by reference, as though fully set forth herein, the prior
paragraphs of this Complaint.

84. Cal. Lab. Code § 200 provides that:

As used in this article:

(a) "Wages" includes all amounts for labor performed by employees of every
description, whether the amount is fixed or ascertained by the standard of time,
task, piece, Commission basis, or other method of calculation.

(b) "Labor" includes labor, work, or service whether rendered or performed under
contract, subcontract, partnership, station plan, or other agreement if the labor to
be paid for is performed personally by the person demanding payment.

85. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.”

86. Cal. Lab. Code § 202 provides, in relevant part, that:

If an employee not having a written contract for a definite period quits his or her
employment, his or her wages shall become due and payable not later than 72
hours thereafter, unless the employee has given 72 hours previous notice of his
or her intention to quit, in which case the employee is entitled to his or her wages
at the time of quitting. Notwithstanding any other provision of law, an employee
who quits without providing a 72-hour notice shall be entitled to receive payment
by mail if he or she so requests and designates a mailing address. The date of the
mailing shall constitute the date of payment for purposes of the requirement to

34
SECOND AMENDED CLASS ACTION COMPLAINT

 

 
Oo fo 4 DH vA fF WwW WV =

NM N fh NHN NOES SES Sl SES Sell Sl ESE eS ll

 

tase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 179 of 214

provide payment within 72 hours of the notice of quitting.

87. There was no definite term in PLAINTIFFS’ or any CALIFORNIA LABOR
SUB-CLASS Members’ employment contract.

88. Cal. Lab. Code § 203 provides:

If an employer willfully fails to pay, without abatement or reduction, in

accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee

who is discharged or who quits, the wages of the employee shall continue as a

penalty from the due date thereof at the same rate until paid or until an action

therefor is commenced; but the wages shall not continue for more than 30 days.

89. The employment of PLAINTIFFS and many CALIFORNIA LABOR SUB-
CLASS Members terminated and DEFENDANT has not tendered payment of overtime wages,
to these employees who actually worked overtime, as required by law.

90. Therefore, as provided by Cal Lab. Code § 203, on behalf of themselves and the
members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFFS
demand up to thirty days of pay as penalty for not paying all wages due at time of termination
for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
PERIOD, and demand an accounting and payment of all wages due, plus interest and statutory
costs as allowed by law.

SEVENTH CAUSE OF ACTION
For Violation of the Private Attorneys General Act
[Cal. Lab. Code §§ 2698, ef seq.]
(By Plaintiffs and Against All Defendants)

91. Plaintiffs incorporate by reference the allegations set forth in paragraphs 1-90,
supra, as though fully set forth at this point.

92. PAGA is a mechanism by which the State of California itself can enforce state
labor laws through the employee suing under the PAGA who do so as the proxy or agent of the
state's labor law enforcement agencies. An action to recover civil penalties under PAGA is

fundamentally a law enforcement action designed to protect the public and not to benefit private

parties. The purpose of the PAGA is not to recover damages or restitution, but to create a

35
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co ~DYD AWA A SBS Ww NH —

NM BO BRD BND ORO ES OO SEO ell

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 180 of 214

means of "deputizing" citizens as private attorneys general to enforce the Labor Code. In
enacting PAGA, the California Legislature specified that "it was ... in the public interest to
allow aggrieved employees, acting as private attorneys general to recover civil penalties for
Labor Code violations ..." Stats. 2003, ch. 906, § 1. Accordingly, PAGA claims cannot be
subject to arbitration.

93. Plaintiffs, and such persons that may be added from time to time who satisfy the
requirements and exhaust the administrative procedures under the Private Attomey General Act,
bring this Representative Action on behalf of the State of California with respect to themselves
and all individuals who are or previously were employed by Defendant L’Oreal USA S/D, Inc.
who worked in California and who were classified as non-exempt during the period March 6,
2017 to the earlier of the date of preliminary approval of this settlement or April 20, 2019 (the
“PAGA Period”) (the "AGGRIEVED EMPLOYEES").

94.  OnJanuary 29, 2018, Plaintiffs gave written notice by electronic mail to the Labor
and Workforce Development Agency (the "Agency") and by certified mail to the employer of
the specific provisions of this code alleged to have been violated as required by Labor Code §
2699.3. See Exhibit #1, attached hereto and incorporated by this reference herein. The
statutory waiting period for PLAINTIFFS to add these allegations to the Complaint has expired.
As a result, pursuant to Section 2699.3, PLAINTIFFS may now commence a representative
civil action under PAGA pursuant to Section 2699 as the proxy of the State of California with
respect to all AGGRIEVED EMPLOYEES as herein defined.

95. The policies, acts and practices heretofore described were and are an unlawful
business act or practice because Defendant (a) failed to provide PLAINTIFFS and the other
AGGRIEVED EMPLOYEES for all of the hours they worked, including overtime, (b) failed
to properly record and provide legally required meal and rest periods, (c) failed to provide
accurate itemized wage statements, and (d) failed to pay wages when due, all in violation of the
applicable Labor Code sections listed in Labor Code Sections §§ 201, 202, 203, 204, 226(a),
226.7, 510, 512, 558, 1194, 1198, and the applicable Industrial Wage Order(s), and thereby

36
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo co aA BA A F&F WwW WL

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 181 of 214

gives rise to statutory penalties as a result of such conduct. PLAINTIFFS hereby seek recovery
of civil penalties as prescribed by the Labor Code Private Attomey General Act of 2004 as the
representatives of the State of California for the illegal conduct perpetrated on PLAINTIFFS
and the other AGGRIEVED EMPLOYEES.

EIGHTH CAUSE OF ACTION
Fair Labor Standards Act, 29 U.S.C. §§ 201, ef seq. ("FLSA")

(By PLAINTIFFS and the COLLECTIVE CLASS against DEFENDANT)

96. PLAINTIFFS, and the other members of the COLLECTIVE CLASS, reallege
and incorporate by this reference, as though fully set forth herein, paragraphs 1 through 95
of this Complaint.

97. DEFENDANT is engaged in communication, business, and transmission
between the states, and is, therefore, engaged in commerce within the meaning of 29 U.S.C.
§ 203(b).

98. PLAINTIFFS further bring the Eighth Cause of Action on behalf of a
COLLECTIVE CLASS in accordance with 29 U.S.C. § 216 defined as all persons who are or
were previously employed by DEFENDANT in California as non-exempt employees (the
“COLLECTIVE CLASS”) at any time during the period three (3) years prior to the filing of the
Complaint and ending on the date as determined by the Court (the "COLLECTIVE CLASS
PERIOD").

99. 29U.S.C. § 255 provides that a three-year statute of limitations applies to
willful violations of the FLSA.

100. 29 U.S.C. § 207(a)(1) provides in pertinent part:

Except as otherwise provided in this section, no employer shall employ
any of his employees who in any workweek is engage in commerce or
in the production of goods for commerce, or is emp oyed in an
enterprise engaged in commerce or in the production of goods for
commerce, for a workweek longer than forty hours unless such
employee receives compensation for his employment in excess of the
hours above specified at a rate not less than one and one-half times the

37
SECOND AMENDED CLASS ACTION COMPLAINT

 
0 cll OO PlCUG Nt

mew N Nw oN ON NY BO OS Se Se SP Se SUL LUm SS hLUmELUmDS
BS RR BBR BHF SC BO we I DHA BB WY YP = OS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 182 of 214

regular rate at which he is employed.

101. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the
PLAINTIFFS and the other members of the COLLECTIVE CLASS are entitled to
overtime compensation for all overtime hours actually worked, at a rate not less than
one and one-half times their regular rate of pay for all hours worked in excess of forty
(40) hours in any workweek. DEFENDANTS’ failure to correctly calculate overtime
wages as required by federal law was willful and not in good faith.

102. During the COLLECTIVE CLASS PERIOD, PLAINTIFFS, and
other members of the COLLECTIVE CLASS, worked more than forty (40) hours in
a workweek.

103. At all relevant times, DEFENDANT required PLAINTIFFS and
COLLECTIVE CLASS Members to work off the clock without paying them for all the
time they were under DEFENDANT’s control. PLAINTIFFS and COLLECTIVE
CLASS Members would clock out of DEFENDANT’s timekeeping system, in order to
perform additional work for DEFENDANT as required to meet DEFENDANT’s job
requirements. Specifically, DEFENDANT engaged in the uniform and systematic
practice of requiring PLAINTIFFS and COLLECTIVE CLASS Members to perform
work off the clock after clocking out in that DEFENDANT, as a condition of
employment, required these employees to wait for and submit to loss prevention
inspections after clocking out for meal breaks and at the end of each scheduled shift for
which DEFENDANT did not provide compensation for time spent awaiting and
performing the loss prevention inspections off the clock. Asa result, PLAINTIFFS and
other COLLECTIVE CLASS Members forfeited overtime wages by working without
their time being correctly recorded and without compensation at the applicable overtime
rates. DEFENDANT’s uniform policy and practice not to pay PLAINTIFFS and other
COLLECTIVE CLASS Members for all overtime worked, is evidenced by
DEFENDANT’s business records. Thus, DEFENDANT failed to pay the PLAINTIFFS,

38
SECOND AMENDED CLASS ACTION COMPLAINT

 
oOo fo 4s KH A F&F WwW YY

mM MN N NOS S| BS Se SK SS OS eS Uv le

 

ase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 183 of 214

and other members of the COLLECTIVE CLASS, overtime compensation for the hours
they have worked in excess of the maximum hours permissible by law as required by §
207 of the FLSA, even though the PLAINTIFFS, and the other members of the
COLLECTIVE CLASS, were regularly required to work, and did in fact work, overtime
hours.

104. For purposes of the Fair Labor Standards Act, the employment
practices of DEFENDANT were and are uniform throughout California in all
respects material to the claims asserted in this Complaint.

105. Asa result of DEFENDANT’s failure to pay the correct overtime
compensation for overtime hours worked, as required by the FLSA, PLAINTIFFS
and the members of the COLLECTIVE CLASS were damaged in an amount to be
proved at trial.

106. Therefore, PLAINTIFFS demand that they and the members of the
COLLECTIVE CLASS be paid the correct overtime compensation as required by the
FLSA for every hour of overtime worked plus interest and statutory costs as provided

by law.

PRAYER FOR RELIEF
WHEREFORE, PLAINTIFFS pray for judgment against each Defendant, jointly and
severally, as follows:
1. On behalf of the CALIFORNIA CLASS:
A) _ That the Court certify the First Cause of Action asserted by the CALIFORNIA
CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
B) Anorder temporarily, preliminarily and permanently enjoining and restraining
DEFENDANT from engaging in similar unlawful conduct as set forth herein;
C)  Anorder requiring DEFENDANT to pay all wages and all sums unlawfuly
withheld from compensation due to PLAINTIFFS and the other members of

39
SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co YQ DW Wr fF W

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 184 of 214

D)

2.
A)
B)
C)
D)
E)
3.

the CALIFORNIA CLASS; and,

Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a fluid
fund for restitution of the sums incidental to DEFENDANT’s violations due to
PLAINTIFFS and to the other members of the CALIFORNIA CLASS.

On behalf of the CALIFORNIA LABOR SUB-CLASS:

That the Court certify the Second, Third, Fourth, Fifth and Sixth Causes of
Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class action
pursuant to Cal. Code of Civ. Proc. § 382;

Compensatory damages, according to proof at trial, including compensatory
damages for overtime compensation due PLAINTIFFS and the other members
of the CALIFORNIA LABOR SUB-CLASS, during the applicable
CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon at the
statutory rate;

Meal and rest period compensation pursuant to Cal. Lab. Code §§ 226.7, 512
and the applicable IWC Wage Order;

The greater of all actual damages or fifty dollars ($50) for the initial pay
period in which a violation occurs and one hundred dollars ($100) per each
member of the CALIFORNIA LABOR SUB-CLASS for each violation in a
subsequent pay period, not exceeding an aggregate penalty of four thousand
dollars ($4,000), and an award of costs for violation of Cal. Lab. Code § 226;
and,

The wages of all terminated employees from the CALIFORNIA LABOR
SUB-CLASS as a penalty from the due date thereof at the same rate until paid
or until an action therefore is commenced, in accordance with Cal. Lab. Code

§ 203.

On behalf of the COLLECTIVE CLASS:
A)

That the Court certify the Eighth Cause of Action asserted by the

40
SECOND AMENDED CLASS ACTION COMPLAINT

 
Pe fe aH BO we SF WY NH SE

SX RSE BOK FF SFGCwHA DBA BB wHwNH CD

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 185 of 214

B)

C)

COLLECTIVE CLASS as an opt-in Class Action under 29 U.S.C. § 216(b);
Issue a declaratory finding that DEFENDANT’s acts, policies, practices and
procedures complained of herein violated provisions of the Fair Labor
Standards Act; and

That the PLAINTIFFS and the COLLECTIVE CLASS members recover
compensatory damages and an equal amount of liquidated damages as

provided under the law and in 29 U.S.C. § 216(b).

4. On behalf of the State of California and with respect to all AGGRIEVED

 

EMPLOYEES: \
(A) Recovery of civil penalties as prescribed by the Labor Code Private Attorneys
General Act of 2004.
5. On all claims:
A) Anaward of interest, including prejudgment interest at the legal rate;
B) Such other and further relief as the Court deems just and equitable; and,
C) An award of penalties, attorneys’ fees and cost of suit, as allowable under the law,
including, but not limited to, pursuant to Labor Code §218.5, §226, and/or §1194.
Dated: April 20, 2019 BLUMENTHAL NORDREHAUG BHOWMIK
* Norman Blumenthal —
Attorneys for Plaintiffs
41

 

SECOND AMENDED CLASS ACTION COMPLAINT

 
Oo co ~] DB A F&F W NH

Bh bo UMUC ON OND i ii i i i i a
mS SRR PF OBB FF F&F Ce A AAR GBH fF Ss

 

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 186 of 214

DEMAND FOR A JURY TRIAL
PLAINTIFFS demand a jury tral on issues triable to a jury.

Dated: April ©, 2019 BLUMENTHAL NORDREHAUG BHOWMIK
— DE BLOUW LLP

By:
Norman Blumenthal
Attorneys for Plaintiffs

42
SECOND AMENDED CLASS ACTION COMPLAINT

 
Dp co VN DB A FP WH NH =

PO ei i i i lS i ES ESE ES lll el OC
BPNRRPRRPBBESSGaweATAHADREBHA S

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 187 of 214

EXHIBIT 1

43
SECOND AMENDED CLASS ACTION COMPLAINT

 
CaShEUMENTHAL NURVREEALUT BHO WM IR DYE BLOT LEPC 214

2255 CALLE CLARA
LA JOLLA, CALIFORNIA 92037
Web Site: www. bamlawea.com
San Diego | San Francisco | Sacramento | Los Angeles | Riverside | Chicago

Phone: (858) 551-1223
Fax: (858) 551-1232

WRITERS E-MAIL WRITERS EXT:
Nick@bamlawea.com 1004

January 29, 2018
CAI514

VIA ONLINE FILING TO LWDA AND CERTIFIED MAIL TO DEFENDANT

Labor and Workforce Development Agency L’Oreal USA S/D, Inc.

Online Filing Certified Mail # 70171450000202536847
CSC Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

Re: Notice Of Violations Of California Labor Code Sections §§ 201, 202,
203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of Applicable
Industrial Welfare Commission Wage Order(s), and Pursuant To California
Labor Code Section 2699.5.

Dear Sir/Madam:

Our offices represent Plaintiffs Angela Conti and Justine Mora (“Plaintiffs”), and
other aggrieved employees in a lawsuit against L’Oreal USA S/D, Inc. (“Defendant”).
Plaintiff Conti was employed by Defendant in California from June of 2010 to December of
2017 as a nonexempt employee entitled to the legally required mea! and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Plaintiff Mora was employed by Defendant in California from July of 2015 to November of
2017 as a nonexempt employee entitled to the legally required meal and rest breaks and
payment for all time worked under Defendant’s control, including overtime worked.
Defendant, however, unlawfully failed to record and pay Plaintiffs and other aggrieved
employees for all of their time worked, including overtime wages, and for all of their missed
meal and rest breaks. As a consequence of the aforementioned violations, Plaintiffs further
contend that Defendant failed to provide accurate wage statements to them, and other
aggrieved employees, in violation of California Labor Code section 226(a). Additionally,
Plaintiffs contend that Defendant failed to comply with Industrial Wage Order 7(A)(3) in
that Defendant failed to keep time records showing when Plaintiffs began and ended each
shift and meal period. Said conduct, in addition to the foregoing, violates Labor Code §§
201, 202, 203, 204, 226(a), 226.7, 510, 512, 558, 1194, 1198, Violation of the applicable
Industrial Welfare Commission Wage Order(s), and is therefore actionable under California
Labor Code section 2699.3.

A true and correct copy of the Complaint filed by Plaintiffs against Defendant, which
(i) identifies the alleged violations, (ii) details the facts and theories which support the
alleged violations, (iii) details the specific work performed by Plaintiffs, (iii) sets forth the
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 189 of 214

people/entities, dates, classifications, violations, events, and actions which are at issue to the
extent known to Plaintiffs, and (iv) sets forth the illegal practices used by Defendant, is
attached hereto. This information provides notice to the Labor and Workforce Development
Agency of the facts and theories supporting the alleged violations for the agency’s reference.
Plaintiffs therefore incorporate the allegations of the attached Complaint into this letter as
if fully set forth herein, If the agency needs any further information, please do not hesitate
to ask.

This notice is provided to enable Plaintiffs to proceed with the Complaint against
Defendant as authorized by California Labor Code section 2695, ef seq. The filing fee of
$75 is being mailed to the Department of Industrial Restations Accounting unit with an
identification of the Plaintiffs, the Defendant and the notice. The pending lawsuit consists
of other aggrieved employees. As counsel, our intention is to vigorously prosecute the
claims as alleged in the Complaint, and to procure civil penalties as provided by the Private
Attorney General Statue of 2004 on behalf of Plaintiffs and all aggrieved California
employees.

Your earliest response to this notice is appreciated. If you have any questions of
concerns, please do not hesitate to contact me at the above number and address.

Respectfully,
is! Nicholas J. De Blouw

Nicholas J. De Blouw, Esq.

ZAD\Dropbox (NBB)\Pending Litigation\L’Oreal- Conti'l-paga-01 wpd
oO SF Ss DO A fF WH N=

Nm UNGhUWhNYlUCUNlUCUWNYDlC a DlCUD lL iY mmm meme
oa ar Bk oN Se FG ae D AH BOHR AS

 

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 190 of 214

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
Norman B. Blumenthal (State Bar #068687)

Kyle R. Nordrehaug (State Bar #205975) E-FILED

Aparajit Bhowmik (State Bar #248066)
2255 Calle Clara 4/30/2019 2:52 PM
La Jolla, CA 92037 Superior Court of California
Telephone: (858)551-1223 County of Fresno

Facsimile: (858) 551-1232 By: A. Ramos, Deputy

Attorneys for Plaintiffs

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA, | CASE No. 18CECG00816
individuals, on behalf of themselves, and
on behalf of all persons similarly situated,

Plaintiff, PROOF OF SERVICE
vs.

L’OREAL USA S8/D, INC., a Corporation;
and Does 1 through 50, Inclusive,

Action Filed: March 6, 2018

Defendants.

 

 

 

PROOF OF SERVICE

CASE No. 18CECG00816

 
Oo © SD A F&F WY HS

Pe se > nO OO OO PS
ao nN ON th OBR OBR NY! cOlUlUlCOCUlUOlUGAOUOlUMDUlUCUCUDAUlUML COUN CD

tase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 191 of 214

STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

I, Ricardo R. Ehmann, am employed in the County of San Diego, State of California. Iam
over the age of 18 and not a party to the within action. My business address is 2255 Calle Clara, La
Jolla, California 92037.

On April 30, 2019, I served the document(s) described as:

1. SECOND AMENDED CLASS ACTION COMPLAINT

_X_ (BY MAIL): I caused each such envelope, with postage thereon fully prepaid, to be placed in
the United States mail at San Diego, California. I am readily familiar with this firm’s
business practice for collection and processing of correspondence for mailing with the U.S.
Postal Service pursuant to which practice the correspondence will be deposited with the U.S.
Postal Service this same day in the ordinary course of business (C.C.P. Section 10139a);
2015.5):

Angela J. Rafoth

LITTLER MENDELSON, P.C.
333 Bush St. 34" Floor

San Francisco, CA 94104

Irene V. Fitzgerald
LITTLER MENDELSON, P.C.
§200 North Palm Ave., Suite 302
Fresno, CA 93704
Attomeys for Defendant
X__ (State): I declare under penalty of perjury under the laws of the State of California that the

above is true and correct.

Executed on April 30, 2019, at La Jolla, California.
fale pore

Ricardo R. Ehmann

 

 

PROOF OF SERVICE
-2- CASE No. 18CECG00816

 

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 192 of 214

EXHIBIT “D”
wm won KH tA eellUhULDN

eee mm te

28

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 193 of 214

ANGELA J, RAFOTH, Bar No. 241966
LITTLER MENDELSON, P.C.

333 Bush Street, 34th Floor

San Francisco, CA 94104

Telephone: 415.433.1940

Email: ARafoth@littler.com
IRENE V. FITZGERALD, Bar No. 266949

LITTLER MENDELSON, P.C. E-FILED

5200 North Palm Avenue, Suite 302 . ;

Fresno, CA 93704.2225 eee ee
Telephone: 559.244.7500 Superior Court of Califomia
Email: |fitzgerald@littler.com County of Fresno

By: |. Herrera, Deputy
Attorneys for Defendant, L;OREAL USA S/D, INC.

SUPERIOR COURT OF CALIFORNIA
COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA, Case No. 18CECG00816
individuals, on behalf of themselves, and
on behalf of all persons similarly situated, DEFENDANT L’OREAL USA S/D, INC.’S
ANSWER TO SECOND AMENDED CLASS
Plaintiffs, ACTION COMPLAINT
v. ASSIGNED FOR ALL PURPOSES TO JUDGE
JEFFREY HAMILTON
L'OREAL USA S/D, INC., a Corporation;
and DOES 1 through 50, inclusive, First Amended Complaint filed: April 9, 2018
Trial Date: TBD
Defendant.

 

 

Defendant LOREAL USA S/D, INC. (“L’OREAL”) hereby answers the unverified
Second Amended Class Action Complaint (“SAC”) filed by Plaintiffs ANGELA CONTI and
JUSTINE MORA (“Plaintiffs”) on behalf of themselves and all others similarly situated in the
above-referenced action.

GENERAL DENIAL

Pursuant to the provisions of the California Code of Civil Procedure section
431.30(d), L7?OREAL denies generally and specifically each and every allegation contained in the
SAC. In addition, L;OREAL denies Plaintiffs have sustained, or will sustain, any loss or damages in

the manner or amount alleged, or otherwise, by reason of any act or omission, or any other conduct

LUTTLER MEMDELSOH. PC Case No.: IECECGOORIG

it
Fen Praccpte CA fits
4 aod IO

GENERAL DENIAL & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
—

ase 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 194 of 214

or absence thereof on the part of LOREAL. L’OREAL further denies that any of the claims asserted

 

 

2 | by Plaintiffs is suitable for class, collective, or representative treatment or adjudication.
3 AFFIRMATIVE AND OTHER DEFENSES
4 L’OREAL asserts the following affirmative and other defenses, which it designates,
5 |] collectively, as “affirmative defenses.” L’OREAL’s designation of its defenses as “affirmative” is
6 || not intended in any way to alter Plaintiffs’ burden of proof with regard to any element of their causes
7 |j of action. L’OREAL also expressly denies the existence of any alleged putative class of persons or
8 | “aggrieved employees” that Plaintiffs purport to represent in this lawsuit. L’OREAL incorporates
9 || (as if fully set forth therein) this express denial each and every time it references “Plaintiffs.”
10 FIRST AFFIRMATIVE DEFENSE
i (General Denial)
12 L’OREAL alleges that Plaintiffs' SAC, and every alleged cause of action therein, fails
13 || to state a claim sufficient to constitute a cause of action.
14 SEC FIRMATIVE DEFENSE
15 (Statute of Limitations)
16 L’OREAL alleges that Plaintiffs’ SAC, and every cause of action therein, is barred by
17 || the applicable statutes of limitations set forth in Code of Civil Procedure sections 338 and 340(a),
18 || Labor Code section 203, Business and Professions Code section 17208, 29 U.S. Code § 255 and/or
19 || any other applicable statute of limitations.
20 THIRD AFFIRMATIVE DEFENSE
(PAGA — No Standing)
22 L’OREAL alleges that Plaintiffs lack standing to bring claims for any civil penalties
23 || on behalf of others because they are not an “aggrieved employee” pursuant to the Labor Code
24 || Private Attorneys General Act of 2004 (“PAGA”), Labor Code section 2698 et seq.
25 FOURTH Vv.
96 (PAGA — Failure To Exhaust)
27 L’OREAL alleges that Plaintiffs failed to exhaust all internal grievance procedures
28 || and administrative remedies and failed to timely provide the Labor Workforce Development Agency
LINERS teseeee Case No.: IBCECGO08I6 2.

Fommee, CAB
aS 083 18ag

 

ANSWER & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 195 of 214

—

(“LWDA”) and Defendant with proper notification of the claims and/or to adequately describe their

2 | claims or the “aggrieved employees” on whose behalf they intend to seek penalties, pursuant to the
3 | PAGA.
FIFTH AFF VE DEFENSE
4 (PAGA — Failure To Identify)
5 L’OREAL alleges that Plaintiffs have failed to adequately identify any other
6 || allegedly “aggrieved employees,” as required by the PAGA.
7 H AFFIRMATIVE D
8 (PAGA ~ Determination Of Penalties)
9 L’OREAL alleges that civil penalties that Plaintiffs seek pursuant to the PAGA
10 | cannot be determined on a class-wide or representative basis.
1 SEVENTH AFFIRMATIVE DEFENSE
12 (PAGA — Determination Of Penalties)
13 L’OREAL alleges that any penalties awarded against it pursuant to the PAGA would
14 || be unjust, arbitrary, oppressive or confiscatory.
15 EIGHTH AFFIRMATIVE DEFENSE
16 (PAGA — No Statutory Penalties)
17 L’OREAL alleges that Plaintiffs cannot recover statutory penalties on behalf of other
18 || “aggrieved employees” pursuant to the PAGA.
19 NINTH AFFIRMATIVE DEFENSE
20 (PAGA ~ Constitutionality)
21 L’OREAL alleges that the imposition of civil penalties pursuant to the PAGA is
22 ll unconstitutional under the California and United States constitutions.
23
24 T F ATIVE DEFEN
(Labor Code §226(a) — No Violation)
25
6 L’OREAL alleges that it has provided compliant wage statements because they show
47 |] all of the categories of information required by Labor Code section 226(a).
ag i ///
WITTER ENLEOM PC Case No.: ISCECGO08I6 3.

‘Min Tie
Fisacus cA Orth
413 4 1H

 

ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
 

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 196 of 214

1 LEVENTH AFFIRMATI FENSE

> (Labor Code §226(e) — No Injury)

3 L’OREAL alleges that, even assuming arguendo Plaintiffs were not provided with a

4 || compliant wage statement, Plaintiffs are not entitled to recover any damages or penalties because,

5 || pursuant to California Labor Code section 226(e), they did not suffer any injuries as a result.

6 TWELFTH AFFIRMATIVE DEFENSE

7 (Labor Code §226{e) - No Intentionality)

8 L’OREAL alleges that, even assuming arguendo Plaintiffs were not provided with a

9 compliant wage statement, Plaintiffs are not entitled to recover any damages or penalties because
10 | L’OREAL’s alleged failure to comply with California Labor Code section 226(a) was not a
i “knowing and intentional” under California Labor Code section 226(e).
12 THIRTEENTH AFFIRMATIVE DEFENSE

13 (CCP § 382 — Class Action Requirements)
14 L’OREAL alleges that this suit may not be properly maintained as a class action
15 because: (a) Plaintiffs have failed to plead and/or cannot establish the necessary procedural elements
16 for class treatment; (b) the number of putative class members is too small to meet the numerosity
17 requirement for a class action; (c) a class action is not an appropriate method for the fair and
18 efficient adjudication of the claims described in the SAC; (d) common issues of facts or law do not
19 predominate and, to the contrary, individual issues predominate; (e) Plaintiffs’ claims are not
20 || TePresentative or typical of the claims of the putative class; (f) Plaintiffs are not a proper class
oy representative; (g) the named Plaintiffs and alleged putative class counsel are not adequate
? representatives for the alleged putative class; and/or (h) Plaintiffs cannot satisfy any of the
93 || tequirements for class action treatment set forth in California Code of Civil Procedure section 382 or
74 Federal Rule of Civil Procedure 23. If the Court certifies a class in this case over L’OREAL’s
25 objections, then LOREAL asserts the additional defenses set forth herein against each and every
6 member of the certified class.
a7 i fff
98 || 4/7

NEA Deenenee © Case No: 1ISCECGO0816 4.

34m fae
Sem Fratace, CA PSH
ain nw

 

ANSWER & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 197 of 214

—

FOURTEENTH AFFIRMATIVE DEFENSE

3 (Equitable Defenses)
3 L’OREAL alleges that Plaintiffs’ SAC, and every alleged cause of action therein, is
4 || barred in whole or in part to the extent it is subject to the equitable doctrines, of laches, unclean
5 || hands, waiver, and estoppel.
6 FIFTEE MATIV ENS
4 (Claims Subject To Arbitration)
8 L’OREAL alleges that the Court lacks jurisdiction over the claims alleged in
9 || Plaintiffs’ SAC to the extent that Plaintiffs, and/or some or all of those they purport to represent, are
10 |] subject to a valid and enforceable arbitration agreement requiring the arbitration of those
1} || individual’s claims.
12 SIXTEENTH AFFIRMATIVE DEFENSE
7" (No Class Arbitration Claims)
14 L’OREAL alleges that the class and representative allegations of the SAC are barred
15 || because Plaintiffs, and/or some or all of those they purport to represent, and L’OREAL agreed to
16 || submit only individual disputes to arbitration.
YW SEVENTEENTH AFFIRMATIVE DEFENSE
18 (Satisfaction of Obligations)
19 L’OREAL alleges that Plaintiffs’ SAC, and every alleged cause of action therein, is
20 || barred because, to the extent LOREAL owed any duties or obligations to Plaintiffs, such duties or
21 || obligations have been fully performed, satisfied or discharged.
22 EIGHTEENTH AFFIRMATIVE DEFENSE
3 (Injury Caused by Plaintiff)
24 L’OREAL alleges that Plaintiffs’ SAC, and every alleged cause of action therein,
25 | cannot be maintained against L’OREAL because any alleged losses or harms sustained by Plaintiffs
26 |] resulted from causes other than any act or omission of any LOREAL.
97 || /f/
2g f ///
WINER Drei Case No.: ISCECGOORLE 5.

Hie Fess
Gen Fossases fa Bei
ath 41 10

 

ANSWER & AFFIRMATIVE DEFENSES OF L'OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
 

Ciase 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 198 of 214

Oo © “1 DA WA A WwW N=

BO mes
SeRPEousres SaeuxsznaEraos re

28

 

LITELER MENDELEON, P.c.
34) Bosh Trea

Fi
bon Fepeces.CA Sarda

NINTEENTH AFFIRMATIVE DEFENSE

(No Equitable Relief)

L’OREAL alleges that Plaintiffs’ SAC, and each and every cause of action alleged
therein, is barred to the extent Plaintiffs seek equitable relief because there is an adequate remedy at

law.

TW IETH AFFIRMATIVE DEFENSE
(Voluntary Waiver)

Defendant alleges that, to the extent that Plaintiffs, and/or some or all of the
employees Plaintiffs purport to represent, did not take a meal period or rest break, it was because
he/she: (1) failed to take breaks that were provided to hinvher in compliance with Califomia law; (2)
chose not to take breaks that were authorized and permitted; or (3) waived his/her right to meal
periods and/or rest breaks,

TWENTY-FIRST AFFIRMATIVE DEFENSE

(Bona Fide Dispute)

Defendant alleges that the Complaint fails to state a claim for penalties under the
California Labor Code in that (1) there was a bona fide, good faith dispute as to Defendant’s
obligations under any applicable Labor Code provisions, including, without limitation, Labor Code
section 203, and (2) Defendant did not willfully violate Labor Code section 203.

WENTY- ND AFFIRMATIVE DEFEN
(Offset To Injury)

L’OREAL alleges that any recovery by Plaintiffs under any of the causes of action
alleged in the SAC must be offset by any benefits and/or other monies they, and those they seek to
represent, have received from L’OREAL.
ff
itt
Ml
Ms

Case No.: (8CECGO0816 6.
ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 199 of 214

1 TWENTY- D AFFIRMATIVE SE
2 (FLSA Claims ~ Willifulness)
3 AS A SEPARATE DEFENSE, Defendant alleges that Plaintiffs’ purported FLSA
4 || claims are barred in whole or in part in that Defendant’s alleged acts are not willful and that the
§ || claims of Plaintiffs arising under the FLSA more than two years before filing this Second Amended
6 || Complaint are therefore barred by the statute of limitations set forth in the Portal-to-Portal Act.
7 TWENTY-FOURTH AFFIRMATIVE DEFENSE
8 (FLSA Claims - No Penalty)
9 AS A SEPARATE DEFENSE, Defendant alleges that Plaintiffs are not entitled to a
10 penalty award under the FLSA (29 U.S.C. §207).
nN TWENTY-FIETH AFFIRMATIVE DEFENSE
12 (Class Certification — Class And Collective Action Mechanisms)
13 AS A SEPARATE DEFENSE, Defendant alleges that a class action is not the
14 superior method of adjudicating Plaintiffs’ alleged state law claims in light of the opt-in mechanism
15 contemplated by the FLSA collective action. Use of both mechanisms will confuse potential class
16 |) members and burden the Court and thus a class action should not be permitted. See e.g. Leuthold v.
17 | Destination America (N.D. Cal, 2004) 224 F.R.D. 462.
i TWENTY-SIX RMAT SE
19 (Minimum Wage and Overtime Claims — Good Faith)
20 AS A SEPARATE DEFENSE, Defendant alleges that at all times it acted in good
1 faith to comply with the FLSA and the California Labor Code and Wage Order(s) and with
4 || reasonable grounds to believe that its actions did not violate the FLSA and/or the California Labor
93 || Code and Wage Order(s), and Defendant asserts a lack of willfulness or intent to violate the FLSA
24 || and/or the California Labor Code and Wage Order(s) as a defense to any claim by Plaintiff for
95 |} liquidated damages.
96 ADDITIONAL AFFIRMATIVE AND OTHER DEFENSES
07 L’OREAL presently has insufficient knowledge or information upon which to form a
9 || belief as to whether there may be additional, as yet unstated, defenses and reserves the right to assert
LETTER HEWELEOMPE. Case No: ISCECG00816 7,

Hw Fest
Feasaie, CA farbe
ath a3) 182g

 

ANSWER & AFFIRMATIVE DEFENSES OF L’OREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
 

Oo Oo SN A fm OND mt

epee
“a DA VW B&B WwW NH —& CG

 

th NN NH NO NM NB ON om
SS 8 PRBRNRBRSE

LITTLER MENDELSON, P.c.
399 Geet Sesar

blide ol
Se a
48433 he

se 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 200 of 214

additional defenses or affirmative defenses in the event discovery indicates such defenses are

appropriate,
PRAYER FOR RELIEF
WHEREFORE, L’OREAL prays for relief as follows:

1. That Plaintiffs take nothing and that the SAC be dismissed in its entirety with
prejudice;

2. That judgment be entered in L'OREAL’s favor:

3. That LOREAL be awarded such other and further relief as the Court deems
just and proper.

Dated: May _Q& 2019

 
      

R ¥. FITZGERALD
LITTLER MENDELSON, P.C.
Attomeys for Defendant

FIRMWIDE: 164526993. 1 054993,1110

Case No.: ISCECG00816 8.

 

ANSWER & AFFIRMATIVE DEFENSES OF LOREAL USA S/D INC., TO 2ND AMDED CLASS ACTION COMPLAINT

 
LITRER MENDELEOA, PC.
aon

Freano, CA $3004 2725
S00 M470

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 201 of 214

PROOF OF SERVICE

1 am a resident of the State of California, over the age of eighteen years, and not a
party to the within action. My business address is 5200 North Palm Avenue, Suite 302, Fresno,
California 93704.2225. On May 28, 2019, I served the within document(s):

DEFENDANT L’OREAL USA S/D, INC.”"S ANSWER TO
SECOND AMENDED CLASS ACTION COMPLAINT

CI By personal service. I personally delivered the documents to the persons at the
addresses listed below. (1) For a party represented by an attorney, delivery was
made to the attorney or at the attomey’s office by leaving the documents, in an
envelope or package clearly labeled to identify the attorney being served, with a
receptionist or an individual in charge of the office, between the hours of nine in
the moming and five in the evening. (2) For a party, delivery was made to the
party or by leaving the documents at the party's residence with some person not

younger than 18 years of age between the hours of eight in the moming and six in
the evening.

(3) By United States mail. I enclosed the documents in a sealed envelope or
package addressed to the persons at the addresses below and (specify one):

Cc deposited the sealed envelope with the United States Postal Service, with the
postage fully prepaid.

[x] placed the envelope for collection and mailing, following our ordinary
business practices. I am readily familiar with this business's practice for
collecting and processing correspondence for mailing. On the same day that
correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service, in a sealed
envelope with postage fully prepaid.

I am a resident or employed in the county where the mailing occurred. The
envelope or package was placed in the mail at: Fresno, California.

Cl By overnight delivery. 1 enclosed the documents in an envelope or package
provided by an overnight delivery carrier and addressed to the persons at the
addresses below. I placed the envelope or package for collection and overnight

delivery at an office or a regularly utilized drop box of the overnight delivery
carrier.

CO By messenger service. | served the documents by placing them in an envelope
or package addressed to the persons at the addresses listed below and providing
them to a professional messenger service for service. (A declaration by the
messenger must accompany this Proof of Service or be contained in the
Declaration of Messenger below.)

 

 

PROOF OF SERVICE

 

 
 

 

 

chse 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 202 of 214
1 CJ By fax transmission. Based on an agreement of the parties to accept service by
fax transmission, I] faxed the documents to the persons at the fax numbers listed
2 below. No error was reported by the fax machine that I used. A copy of the
3 record of the fax transmission, which I printed out, is attached.
4 0 By electronic service. Based on a court order or an agreement of the parties to
accept electronic service, I caused the documents to be sent to the persons at the
5 electronic service addresses listed below.
6
Norman B. Blumenthal, Esq. Counsel for Plaintiffs
7 Kyle R. Nordrehaug, Esq.
8 Aparajit Bhowmik, Esq.
BLUMENTHAL NORDREHAUG
9 BHOWMIK DE BLOUW LLP
2255 Calle Clara
10 La Jolla, CA 92037
iH Tel; 858.551-1223
Fax: 858.551.1232
i2 Email: norm@bamlawea.com
Email: kyle@bemlawca.com
13 Email: gi@bamlawlj.com
14 I am readily familiar with the firm's practice of collection and processing
correspondence for mailing and for shipping via overnight delivery service. Under that practice it
[5 | would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
16 | thereon fully prepaid in the ordinary course of business.
17 1 declare under penalty of perjury under the laws of the State of California that the
above is true and correct. Executed on May 28, 2019, at Fresno, California,
18
19 ;
FC
20 ennifer A. Deddge
21 | Firmwide:154672767.1 054993.1110
22
23
24
25
26
27
28
UTRER MBE 90K Pe 2.
frowe,h if 25 PROOF OF SERVICE
508.244.7800

 

 
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 203 of 214

EXHIBIT “E”
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 204 of 214

 

SUM-100
ficou foo solo Pa soe A Conrg
E-FILED
NOTICE TO DEFENDANT:
‘AVISO AL DEMANDADO): 3/9/2018
‘OREAL USA S/D, INC., a Corporation; and Does | through 50
Inclusive, FRESNO COUNTY SUPERIOR COURT

By: R Garcia, Deputy
YOU ARE BEING SUED BY PLAINTIFF:

(LO ESTA DEMANDANDO EL DEMANDANTE):

ANGELA CONTI and JUSTINE MORA, individuals, on behalf of

themselves, and on behalf of all persons similarly situated,

 

 

NOTICE] You have been sued, The court may decide against you without your being heard unless you respond within 30 days. Read the information
below,

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a writlen response at this court and have a copy
served on the plaintiff. 4 letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
case. There may be @ court form that you can use for your response. You can find these court forms and more Information at the Califomia Courts
Online Self-Help Center (www. courtinfo.ce.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
Mmay be taken without further warming from the court.

There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofil groups at the California Legal Servicas Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www. courtinfo.ce.gov/seifhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case,
IAVISOI Lo han demsndado. Si no responde dentro de 30 dias, fa corte puede decidir en su contra sin escuchar su versidn. Lea la informacion a
continuacidn,

Tiene 30 DIAS DE CALENDARIO después de que le entreguen este citacion y papeles iegeles pera presenter une respuesta por escrito an esta
corte y hacer que se entregue una copia al demandante. Una carta o una ilamada telefonica no fo Protegen. Su respuesta por escrito ene que estar
en formato legal correcto si desea que procesen su caso en fa corte. Es Posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacidn en el Centro de Ayuda de fas Cortes de California (www.sucorte.ca.gov), en fa
biblioteca de leyes de su condado o en fa corte que fe quede mas cerca, Si no puede pagar la cuota de presentacion, pida al secretario de Ia corte
que le dé un formulario de exencién de pago de cuotas. Sino presenta su respuesta a tlempo, puede perder el caso por incumpilmiento y fa corte le
podra quitar su sueido, dinero y bienes sin mas advertencia.

Hay otros requisitos iegales. Es recomendable que iiame a un abogado inmediatamente. Sino conoce a un abogado, puede Hamar a un servicio de
remisién a abogados. S/ no puede pagar a un abogada, es posibla que cumpla con los requisitos para obtener servicios legales gratuitos de un
Programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de iucro en ef sitio web de California Legal Services,

(ww. Jawhelpcalifornia.org), en ef Centro de Ayuda de las Cortes de California, (www.sucorté.ca.gov) o poniéndose en contacto con la corte o ef
colegio de abogados locales, AVISO: Por ley, ia corte tlene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de vaior recibida mediante un acuerdo o una concesién dé arbitraje en un Caso de derecho civil. Tiene que
Pagar ef gravemen de fa corte antes de que ta corte pueda desechar el caso.

 

 

The name and address of the court Is: CASE NUMBER:
Ei nambre direcoién de la corte es): {Ntimero de! Caso}: 18CECG00816
UPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO

 

 

 

B. F. Sisk Courthouse
1130 O Street, Fresno, CA 93721

The name, address, and telephone number of plaintiffs attomey, or plaintiff without an attorney, is:

/ nombre, la direccién y el namero de teléfono dei aboaado del Cemandante, o del demandante que no tiene aboga 8):

oman B. Blumenthal (Bar #6868) 3 we Bax Now: (B38 $8 1.1239
Blumenthal Nordrehaug Bhowmik De Blouw LLP Phone No.: (858) 551-1223
Bare Calle Clara, La Jolla, CA 92037

ATE: Clerk, by . , Deputy
(Fecha) 3/9/2018 (Secretario) R Garcia (Adjunto)

 

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)

{Para prueba de enirega de asta citation use af formutario Proof of Service of Summons, (POS-070)).
NOTICE TO THE PERSON SERVED: You are served

1. [©] as an individual defendant,

2. ["_] as the person sued under the fictitious name of (specify):

 

(SEAL|

3, CX on behalf of (specify): LOREAL USA S/D, | NC.

under: CX] CCP 416,10 (corporation) C_] CCP 416.60 (minor)
C_] CCP 416.20 (defunct corporation) [CCP 416.70 (conservatee)
[_] CCP 416.40 (association or partnership) ("| CCP 416.90 (authorized person)
C_] other (specify):
4, by personal delivery on (data): \
ES] typ rvon (aatey: | aN rug tet

Farr Adetos tn Herdhiony Use SUMMONS Code of Civil Procedure §§ 412,20, 465
SUM-400 (Rev. July 1, 2009; LexisNexis® Automated California Judicial Council Forms

 

 

 
 
Cas

1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page: 406 of 214

 

SUPERIOR COURT OF CALIFORNIA * COUNTY OF FRESNO FOR COURT USE ON

Civil Unlimited Department, Central Division
1130 "O° Street
Fresno, Califomia 93724-0002
(557) 457-1900 Filed by Court

 

 

 

TALE OF CASE]

Angela|Conti vs L'Oreal USA $/D Inc. /f COMPLEX/CLASS ACTION

 

NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT | CASE NUMBER:

 

OF JUDGE FOR ALL PURPOSES _ Isceccoaosté

 

To All Partles and fhelr Aflorneys of Record:

 

This case has been assigned to Judge Jeffrey Hamilton for all purposes.
All future heatings will be scheduled before this assigned judge.

 

You are required to appear al a Case Management Conference on July 10, 2018 at 3:30 p
402 of the courl located at 1130 "O° Street, Fresno, Callfarnia.

You must comply with the requirements set forth in Fresno Superior Court Local Rule Chapter 2.

Failure to appear at the conference may result in imposition of sanctions, waiver of jury ir
Consequences,

Defendants:

response in

donot file yourresponse on time: if you do not know an attomey, and do not have one, you
referral service or G legal aide office [listed in the phone book}.

Appearance at the Case Management Conference does not excuse you fro
Proper legal form within 30 days after the Summons Is served on you, You could

im. In Department

al, or ofher acverse

m having to file your
lose fhe case If you
may call dn attorney

 

| declare under penalty of perjury under the laws of the State of California that } gavedc
Case Management and Assignment of Judae for Al? Putposes to the person who presented

‘Date: March 14; 2018 "Clerk, by. ae

DECLARATION

opy of the Notice of .

this case for. filing.

, Deputy

 

R. Garcla

 

TCV-48 RO3-09

 

NOTICE OF CASE MANAGEMENT CONFERENCE AND

 

ASSIGNMENT OF JUDGE FOR ALL PURPOSES

 

 
Gase1o.cv.00769.NONE-SKO Document 1 Filed 05/30/19 Page 207 of 214
SUPERIOR COURT OF CALIFORNIA - COUNTY OF FRESNO Entered by:
Civil Department - Non-Limited

 

 

TITLE OF CASE:
Angela Conti vs, L'Oreal USA S/D Inc. // COMPLEX/CLASS ACTION

 

Case Number:

 

 

 

 

LAW AND MOTION MINUTE ORDER 48CECG00816
Hearing Date: April 4, 2019 Hearing Type: Case Management Conference —_
Deparirnent: 501 Judge/Temp. Judge: Hamilton, Jeffrey Y.
Court Glerk: Whipple, Layla Reporter/Tape: NIR

 

Appeziing Parties:
Plainti*f: Defendant:

Counsel: Counsel:

 

 

 

[ ] Off Calendar

[X] Continued to 7/11/19 at 3:00 p.m. Dept. 501 for Case Management Conference.

[ } Sutimitted on points and authorities with/without argument. [ ] Matter is argued and submitted.

[ ] Upan filing of points and authorities.

. [ ] Moon is granted § [ ] in part and denied in part. [| ] Motion is denied [ ] with/without prejudice.
[ ]) Taken under advisement

[ ]Demurrer [ ] overruled [ ] sustairied witiT ~ days to [ ] answer { J amend

[ ] Teritative ruling becomes the order of the court. No further order is necessary.

[ ] Pursuant to CRC 3.1312(a) and CCP section 1019.5{a), no further order is necessary. The minute order adopting the
ternative ruling serves as the order of the court.

[ ] Service by the clerk will constitute notice of the order.
{ } See attached copy of the Tentative Ruling.
[ ]Jucgment debtor __ swom and examined.

[ ] Jucyment debtor __ failed to appear.
Bench warrant issued in the amount of $___

JUDGMENT:
[ ]Mo-eydamages [ ] Default []Other entered in the amount of:
Principal $__  interest$__  Costs$__ Attomeyfees$__ Total 3__
[ ] Clain of exemption [ ] granted { ] denied. Court orders withholdings modified to$ per __

FUR” HER, COURT ORDERS:
[ ] Mo’ies held by levying officertobe [ } released to judgment creditor. [ ] returned to judgment debtor.
[ ]$_. to be released to judgment creditor and balance returned to judgment debtor.
[ ] Lev:ring Officer, County of __, notified. [ ] Writ to issue
[
[

]
] a to be filed within 15 days. [ ] Restitution of Premises
] Other:

 

CV-14b 1203-18 LAW AND MOTION MINUTE ORDER

be Boke ee Pe

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 208 of 214

 

SUPERIOR COURT OF CALIFORNIA - COUNTY OF FRESNO FOR COURT USE ONLY
Civil Department, Central Division
1130 "O" Street
Fresno, California 93724-0002
(559) 457-2000

 

TITLE OF CASE:
Angala Conti vs.L'Oreal USA S/D Inc. #/ GOMPLEX/CLASS ACTION

 

 

CLERK'S CERTIFICATE OF MAILING ee eae

 

 

 

| certify that | am not a party to this cause and that a true copy of the:

[Minute Order]
was placed in a sealed envelope and placed for collection and mailing on the date and at the place shown below
foliowing our ordinary business practice. | am readily familiar with this court's practice for collecting and processing
correspondence for mailing. On the same day that correspondence Is placed for collection and mailing, itis deposited
in the ordinary course of business with the United States Postal Service with postage fully prepaid.

 

 

Place of mailing: Fresno, Califomia 93724-0002 . (,
On Date: 04/05/2019 Clerk, by Anka _, Deputy
L. Whippfe
L
Normzn B Blumenthal Angela JRafoth ~
Blumenthal, Nordrehaug & Bhowm Littler Menderson, P.C.
2255 “alle Clara 333 Bush Street, 34th Fi
La Jolla,, CA 92037 San Franeisco, CA 94104

 

 

 

 

Irene V. Fitzgerald
Littler Mendelson, PC
5200 North Palm Ave
Suite 302

Fresna, CA 93704

 

 

 

() Clark's Certificate of Malling Additional Address Page Attached

 

TGN-062 RO8-06 CLERK'S CERTIFICATE OF MAILING
Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 209 of 214

EXHIBIT “F”
oO co ~7T A WU F&F Ww HY —

peek ememmemret

 

Ne Ot
~~ DN

:

LITTLER MENDELSON, P.C
385 Gus Street

‘Mah Flags
Sen Fionciace, CA Qaiga
a1 4331940

Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 210 of 214

ANGELA J. RAFOTH, Bar No. 241966
LITTLER MENDELSON, P.C.

333 Bush Street, 34th Floor

San Francisco, CA 94104

Telephone: 415.433.1940

Email: ARafoth@littler.com

IRENE V. FITZGERALD, Bar No. 266949

LITTLER MENDELSON, P.C.
5200 North Palm Avenue, Suite 302
Fresno, CA 93704,2225
Telephone: 559.244.7500

Email: [fitzgerald@littler.com

Attorneys for Defendant, L;OREAL USA S/D, INC.

SUPERIOR COURT OF CALIFORNIA

COUNTY OF FRESNO

ANGELA CONTI and JUSTINE MORA,
individuals, on behalf of themselves, and
on behalf of all persons similarly situated,

Plaintiffs,
Vv.

L’OREAL USA S/D, INC., a Corporation;
and DOES 1 through 50, inclusive,

Defendant.

 

 

Case No. 18CECG00816

NOTICE TO PLAINTIFF OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

ASSIGNED FOR ALL PURPOSES TO JUDGE
JEFFREY HAMILTON

Second Amended Complaint filed: April 30,
2019
Trial Date: TBD

TO PLAINTIFF AND HER COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT on May 29, 2019, Defendant L?OREAL USA S/D,

INC. (“Defendant”), filed a Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1441 and 1446 in the

United States District Court for the Eastern District of California.

A true and correct copy of Defendant’s Notice of Removal is attached hereto as

Exhibit 1.
Hf
itt
Hf

 

Notice to Plaintiff of Removal of Civil Action to Federal Court

 
| Case 1:19-cv-00769-NONE-SKO Document1 Filed 05/30/19 Page 211 of 214

l

Dated: May OF, 2019

 

2

3

4 ANGPLA J, RAFOTH
IRENE ¥- FITZGERALD

3 LITTLER MENDELSON, P.C.
Attorneys for Defendant

6 L’OREAL USA S/D, INC.

7

8

9

FIRM WIDE: 164575387. 1 054993.1110

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

24
25
26
27
28

LITTLER MENDELSON, P.C. 2
33] Bush Street

 

 

4th Flood
Sea Eranciace, CA 94104
415 473 1940

Notice to Plaintiff of Removal of Civil Action to Federal Court
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 212 of 214

EXHIBIT “G”
oOo oOo nN BA wv F&F WwW NHN

ht mmm mmm meas ae
NRBRR BBE SSEeBeAADEBH AS

28

Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 213 of 214

ANGELA J. RAFOTH, Bar No. 241966
LITTLER MENDELSON, P.C.

333 Bush Street, 34th Floor

San Francisco, CA 94104

Telephone: 415.433.1940

Email: ARafoth@iittler.com

IRENE V. FITZGERALD, Bar No. 266949
LITTLER MENDELSON, P.C.

5200 North Palm Avenue, Suite 302
Fresno, CA 93704.2225

Telephone: 559.244.7500

Email: Ifitzgerald@littler.com
Attorneys for Defendant, LOREAL USA S/D, INC,

SUPERIOR COURT OF CALIFORNIA

COUNTY OF FRESNO
ANGELA CONTI and JUSTINE MORA, Case No. 18CECG00816
individuals, on behalf of themselves, and
on behalf of all persons similarly situated, NOTICE TO STATE COURT OF
REMOVAL OF CIVIL ACTION TO
Plaintiffs, FEDERAL COURT

¥.

L’OREAL USA S/D, INC., a Corporation; ASSIGNED FOR ALL PURPOSES TO JUDGE

and DOES 1 through 50, inclusive, JEFFREY HAMILTON
Defendant. Second Amended Complaint filed: April 30,
2019

 

Trial Date: TBD

 

 

LITLER MENDELSON, P.C
333 Burk Sheet

Wik Fipst
Sun Fiaacince, CA B4104
468 403 1940

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that on May 29, 2019, the above-captioned matter was
removed from the Superior Court of the State of California, County of Fresno, where it was
previously pending, to the United States District Court for the Eastern District of California,
pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. A copy of the Notice of Removal filed by
Defendant L?OREAL USA S/D, INC., a Corporation, is attached as Exhibit 1.

‘if
Mit
fff

 

Notice of State Court Removal of Civil Action to Federal Court

 
Case 1:19-cv-00769-NONE-SKO Document 1 Filed 05/30/19 Page 214 of 214

—

PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446(d), the
filing of a Notice of Removal in the United States District Court, together with the filing of a copy of
a Notice of Filing Notice of Removal with this Court, effects the removal of this action, and this

Court may proceed no further unless and until the case is remanded.

Dated: May _2AF2019

 

ANGELASRAFOTH

IRENE V. FITZGERALD
LITTLER MENDELSON, P.C.
Attorneys for Defendant
LOREAL USA 8/D, INC.

Oo co JN DBD Ww & WH NW

—_— —_
—_ &

FIRMWIDE: 164556240.1 054993.1110

—
ht

 

NN NOOO NOES ES OU Slr aS ll Ell el

28

LITTLER MENDELSON, P.C. 2
79) Baek Seal i

 

34th Floar
Son Freacieco, CA $4104
ans

sit Notice of State Court Removal of Civil Action to Federal Court

 

 
